Exhibit 10.1

 

 

 

Published CUSIP Number: 13201FAE6
Revolving Credit CUSIP Number: 13201FAF3

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

$500,000,000

 

CREDIT AGREEMENT

 

dated as of

 

May 18, 2016

 

among

 

CAMBREX CORPORATION

 

The SUBSIDIARY BORROWERS Party Hereto

 

The SUBSIDIARY GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

CITIBANK, N.A.,
CITIZENS BANK, NATIONAL ASSOCIATION,
KEYBANK NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------

 

  

WELLS FARGO SECURITIES, LLC

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

      Page

 

 

 

 

ARTICLE I     DEFINITIONS     

 1

 

 

 

 

 

Section 1.01

Defined Terms

 1

 

Section 1.02

Classification of Loans and Borrowings

 26

 

Section 1.03

Terms Generally

 26

 

Section 1.04

Accounting Terms; GAAP

 26

 

Section 1.05

Currencies; Currency Equivalents; Provisions Relating to European Monetary Union

 27

 

Section 1.06

Status of Obligations 

 28

 

Section 1.07

Limited Conditionality Acquisitions

 28

 

 

 

 

ARTICLE II     THE CREDITS

 29

 

 

 

 

 

Section 2.01

The Revolving Credit Commitments

 29

 

Section 2.02

Loans and Borrowings

 30

 

Section 2.03

Requests for Revolving Credit Borrowings

 30

 

Section 2.04

Swingline Loans

 31

 

Section 2.05

Letters of Credit 

 33

 

Section 2.06

Funding of Borrowings 

 37

 

Section 2.07

Interest Elections 

 38

 

Section 2.08

Termination and Reduction of the Revolving Credit Commitments; Incremental
Increases

 39

 

Section 2.09

Repayment of Loans; Evidence of Debt 

 42

 

Section 2.10 

Prepayment of Loans

 43

 

Section 2.11

Fees 

 45

 

Section 2.12

Interest

 45

 

Section 2.13

Alternate Rate of Interest 

 46

 

Section 2.14 

Increased Costs

 47

 

Section 2.15

Break Funding Payments 

 48

 

Section 2.16

Taxes

 49

 

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 53

 

Section 2.18

Mitigation Obligations; Replacement of Lenders

 55

 

Section 2.19

Designation of Subsidiary Borrowers 

 56

 

Section 2.20  

Defaulting Lenders

 57

 

 

 

 

ARTICLE III   GUARANTEE 

 59

 

 

 

 

 

Section 3.01

The Guarantee

 59

 

Section 3.02

Obligations Unconditional 

 59

  Section 3.03 Reinstatement  60   Section 3.04 Subrogation  60   Section 3.05
Remedies 60   Section 3.06 Instrument for the Payment of Money 60   Section 3.07
Continuing Guarantee  61   Section 3.08 Rights of Contribution 61   Section 3.09
General Limitation on Guarantee Obligations 61   Section 3.10 Keepwell 62  
Section 3.11 Release of Guarantor 62

  

 
i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

              Page         ARTICLE IV   REPRESENTATIONS AND WARRANTIES 62      
    Section 4.01 Organization; Powers 62   Section 4.02 Authorization;
Enforceability 62   Section 4.03 Governmental Approvals; No Conflicts 63  
Section 4.04 Financial Condition; No Material Adverse Change; Solvency  63  
Section 4.05 Properties; Intellectual Property 63   Section 4.06  Litigation and
Environmental Matters 63   Section 4.07 Compliance with Laws and Agreements;
Absence of Defaults 64   Section 4.08 Investment Company Status 64   Section
4.09 Taxes 64   Section 4.10  ERISA 64   Section 4.11 Disclosure 65   Section
4.12 Use of Credit 65   Section 4.13 Subsidiaries 65   Section 4.14 Labor
Matters 65   Section 4.15 Representations and Warranties Affecting Certain
Subsidiary Borrowers 66   Section 4.16 Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions 66   Section 4.17 EEA Financial Institutions 66  
      ARTICLE V     CONDITIONS 67           Section 5.01 Effective Date 67  
Section 5.02 Each Credit Event 68         ARTICLE VI    AFFIRMATIVE COVENANTS 
68           Section 6.01 Financial Statements and Other Information 68  
Section 6.02 Notices of Material Events 70   Section 6.03 Existence; Conduct of
Business 70   Section 6.04 Payment of Obligations 70   Section 6.05 Maintenance
of Properties; Insurance 71   Section 6.06 Books and Records; Inspection Rights
71   Section 6.07 Compliance with Laws 71   Section 6.08 Use of Proceeds and
Letters of Credit 71   Section 6.09 Certain Obligations Respecting Subsidiaries;
Further Assurances 71   Section 6.10 Compliance with Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions 73         ARTICLE VII    NEGATIVE
COVENANTS  73           Section 7.01 Indebtedness 73   Section 7.02 Liens 75  
Section 7.03 Mergers, Consolidations, etc 76   Section 7.04 Disposition of
Assets 77   Section 7.05 Investments and Acquisitions 77   Section 7.06
Restricted Payments 78   Section 7.07 Transactions with Affiliates 79   Section
7.08 Restrictive Agreements 79   Section 7.09 Certain Financial Covenants 79  
Section 7.10 Sale and Leaseback Transactions 79

  

 
ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

              Page           Section 7.11 Organizational Documents; Change in
Fiscal Year 80   Section 7.12 Limitations on the Borrowers 80         ARTICLE
VIII   EVENTS OF DEFAULT 80     ARTICLE IX     THE ADMINISTRATIVE AGENT 83      
    Section 9.01 Appointment and Authority 83   Section 9.02 Rights as a Lender 
84   Section 9.03 Exculpatory Provisions 84   Section 9.04  Reliance by the
Administrative Agent 84   Section 9.05 Delegation of Duties 84   Section 9.06
Resignation of Administrative Agent 85   Section 9.07  Non-Reliance on
Administrative Agent and Other Lenders  86   Section 9.08 Modifications to
Security Documents 86   Section 9.09 No Other Duties 86         ARTICLE
X     MISCELLANEOUS 86           Section 10.01 Notices 86   Section 10.02
Waivers and Amendments 88   Section 10.03 Expenses; Indemnity; Damage Waiver 90
  Section 10.04 Successors and Assigns 91   Section 10.05 Survival 95   Section
10.06 Counterparts; Integration; Effectiveness 95   Section 10.07 Severability
96   Section 10.08 Right of Setoff 96   Section 10.09 Governing Law;
Jurisdiction; Etc 96   Section 10.10 WAIVER OF JURY TRIAL 97   Section 10.11
Judgment Currency 97   Section 10.12 Headings 98   Section 10.13 Treatment of
Certain Information; Confidentiality 98   Section 10.14 USA PATRIOT Act 99  
Section 10.15 Waiver of Immunity 99   Section 10.16 Appointment of Company as
Agent 99   Section 10.17 Attorney Representation 100   Section 10.18  Interest
Rate Limitation  100   Section 10.19 No Advisory or Fiduciary Responsibility 
100   Section 10.20  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 101

  

 
iii

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01 - Revolving Credit Commitments and LC Commitments SCHEDULE
2.05(1)   - Existing Letters of Credit SCHEDULE 4.06(a) - Litigation SCHEDULE
4.06(b)  - Environmental Matters SCHEDULE 4.13 - Subsidiaries SCHEDULE 7.01 -
Indebtedness SCHEDULE 7.02 - Liens SCHEDULE 7.05 - Investments SCHEDULE 7.08 -
Restrictive Agreements       EXHIBIT A - Form of Assignment and Acceptance
EXHIBIT B - Form of Pledge Agreement EXHIBIT C - Form of Guarantee Assumption
Agreement EXHIBIT D-1 - Form of Opinion of General Counsel of the Obligors
EXHIBIT D-2  - Form of Opinion of New York Counsel to the Obligors EXHIBIT E  -
Form of Subsidiary Borrower Designation Letter EXHIBIT F - Form of Subsidiary
Borrower Termination Letter EXHIBIT G-1 - Form of U.S. Tax Compliance
Certificate (Non-Partnership and Non-Pass-Through Entity Foreign Lenders)
EXHIBIT G-2 - Form of U.S. Tax Compliance Certificate (Non-Partnership and
Non-Pass-Through Entity Foreign Participants) EXHIBIT G-3 - Form of U.S. Tax
Compliance Certificate (Foreign Participant Partnerships and Pass-Through
Entities) EXHIBIT G-4 - Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships and Pass-Through Entities) EXHIBIT H - Form of Promissory Note
EXHIBIT I - Form of Borrowing Request

 

 
iv

--------------------------------------------------------------------------------

 

  

CREDIT AGREEMENT dated as of May 18, 2016, among CAMBREX CORPORATION, the
SUBSIDIARY BORROWERS party hereto, the SUBSIDIARY GUARANTORS party hereto, the
LENDERS party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

The Company (as hereinafter defined) has requested that the Lenders (as so
defined) extend credit to it, under the guarantee of the Subsidiary Guarantors
(as so defined), in an aggregate principal or face amount not exceeding
$500,000,000, for the purposes specified herein. The Lenders are prepared to
extend such credit upon the terms and conditions hereof, and, accordingly, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bear interest at a rate determined by reference to the Alternate Base Rate.

 

“Acquired Entity” means any business, assets or Person subject to an
Acquisition.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which the Company and/or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any corporation, limited liability company, partnership, joint venture
or other entity or any division of any corporation, limited liability company,
partnership, joint venture or other entity or the right to use or manage or
otherwise exploit any such business or assets, whether through purchase or lease
of assets, merger or otherwise or (b) directly or indirectly acquires ownership
or Control of at least a majority (in number of votes) of Capital Stock which
has ordinary voting power for the election of directors or other managers of any
corporation, limited liability company, partnership, joint venture or other
entity.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the sum of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each currency, an account in respect
of such currency designated by the Administrative Agent in a notice to the
Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

 
1

--------------------------------------------------------------------------------

 

  

“Agent Parties” has the meaning assigned thereto in Section 10.01(d)(ii).

 

“Aggregate Commitment” means the aggregate of the Revolving Credit Commitments
of all of the Lenders, as reduced or increased from time to time pursuant to the
terms and conditions hereof. As of the Effective Date, the Aggregate Commitment
is $500,000,000.

 

“Agreed Foreign Currency” means, at any time, (i) any of Pounds Sterling, euro,
Japanese Yen, Swedish Krona and (ii) with the agreement of the Administrative
Agent and of each Lender, any other Foreign Currency that is (x) a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars, (y) available in the London interbank deposit
market and (z) agreed to by the Administrative Agent and each of the Lenders.

 

“Agreed Swingline Foreign Currency” means, at any time, any of Pounds Sterling,
Swedish Krona and euro.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations in the United
States, the European Union or the United Kingdom applicable to the Borrower or
its Subsidiaries from time to time concerning or relating to bribery or
corruption, including, without limitation, under the United States Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to an
Obligor, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment; provided that, in the case of Section 2.20 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the Aggregate
Commitment (disregarding any Defaulting Lender’s Revolving Credit Commitment)
represented by such Lender’s Revolving Credit Commitment. If the Revolving
Credit Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

 
2

--------------------------------------------------------------------------------

 

  

“Applicable Rate” means, for any day, with respect to any ABR Loan (including
any Swingline Loan that bears interest based upon the Alternate Base Rate),
Eurocurrency Loan (including any Swingline Loan that bears interest based upon
the Swingline Multicurrency Rate) or any Swingline Loan that bears interest
based upon the Daily LIBO Rate, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency and Daily LIBO Rate Spread” or
“Facility Fee Rate”, respectively, based upon the Leverage Ratio as of the most
recent determination date; provided that from and after the Effective Date to
but excluding the third Business Day after delivery of the financial statements
for the fiscal quarter ending June 30, 2016, the “Applicable Rate” shall be
deemed to be in Category 1:

 

 

Leverage Ratio

ABR Spread

Eurocurrency and

Daily LIBO Rate

Spread

Facility Fee Rate

Category 1

<1.00x

0.25%

1.25%

0.25%

Category 2

≥1.00x

<2.00x

0.50%

1.50%

0.30%

Category 3

≥2.00x

<3.00x

0.75%

1.75%

0.35%

Category 4

≥3.00x

1.00%

2.00%

0.40%

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter or fiscal year of the Company, as applicable,
based upon the Company’s consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) and (ii) subject to the proviso set forth above in this
definition, each change in the Applicable Rate resulting from a change in the
Leverage Ratio shall be effective during the period commencing on and including
the date three Business Days after delivery to the Administrative Agent of such
consolidated financial statements (and the related compliance certificate
required under Section 6.01(c)) indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
(A) the Leverage Ratio shall be deemed to be in Category 4 at any time that an
Event of Default has occurred and is continuing and (B) if the Company fails to
deliver the consolidated financial statements required to be delivered by it
pursuant to Section 6.01(a) or (b) (and/or the related compliance certificate
required to be delivered by it pursuant to Section 6.01(c)), any adjustment in
the Applicable Rate shall be delayed until the delivery thereof and shall be
retroactively applied for the period from the expiration of the time for
delivery thereof until the date of such delivery.

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Commitment Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

 
3

--------------------------------------------------------------------------------

 

  

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means bank services provided to the Company or any Subsidiary
by any Lender or any of its Affiliates, including without limitation: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Provider” means any Person that, (a) at the time it enters
into a Banking Services Agreement with the Company or any Subsidiary, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Effective Date), is a party
to a Banking Services Agreement with the Company or any Subsidiary, in each case
in its capacity as a party to such Banking Services Agreement.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials” has the meaning assigned thereto in Section 10.01(d)(i).

 

“Borrowers” means the Company and the Subsidiary Borrowers.

 

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date, (b) all Eurocurrency Loans denominated in the same currency that have the
same Interest Period, (c) a Swingline Loan or (d) an Incremental Term Loan.

 

“Borrowing Request” means a request by a Borrower for a Revolving Credit
Borrowing in accordance with Section 2.03 (including pursuant to a Revolving
Credit Commitment Increase), or a Swingline Loan in accordance with Section 2.04
or an Incremental Term Loan Borrowing in accordance with the applicable
Incremental Amendment, in each case, substantially in the form of Exhibit I.

 

 
4

--------------------------------------------------------------------------------

 

  

“Business Day” means any day (a) that is not a Saturday, Sunday or (other than
with respect to determining any Interest Period) other day on which commercial
banks in Charlotte, North Carolina and New York City are authorized or required
by law to remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the relevant Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in the currency of such Borrowing are carried
out in the London interbank market and (c) (i) if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Eurocurrency Borrowing denominated
in any Foreign Currency (other than euros), or to a notice by the relevant
Borrower with respect to any such borrowing, continuation, payment, prepayment
or Interest Period, that is also a day on which commercial banks and the London
foreign exchange market settle payments in the Principal Financial Center for
such Foreign Currency or (ii) if such day relates to a borrowing or continuation
of, a payment or prepayment of principal of or interest on, or the Interest
Period for, any Eurocurrency Borrowing denominated in euros, or to a notice by
the relevant Borrower with respect to any such borrowing, continuation, payment,
prepayment or Interest Period, that is also a TARGET2 Day.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that the adoption or issuance of any accounting standards after the
Effective Date will not cause any obligation that was not or would not have been
a Capital Lease Obligation prior to such adoption or issuance to be deemed a
Capital Lease Obligation.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding common stock of the Company or (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated or approved
by the board of directors of the Company nor (ii) appointed or approved by
directors so nominated or approved.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith, and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

 

 
5

--------------------------------------------------------------------------------

 

  

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Revolving Credit Loans,
Swingline Loans or Incremental Term Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment Termination Date” means the earliest to occur of (a) May 18, 2021,
(b) the date of termination of the entire Aggregate Commitment by the Borrower
pursuant to Section 2.08 and (c) the date of termination of the Revolving Credit
Commitments pursuant to Article VIII.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Company” means Cambrex Corporation, a Delaware corporation.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income, however denominated, or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, the sum, for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP (to the extent applicable)), of the following: (a)
Consolidated Net Income for such period plus (b) without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of (i)
Consolidated Interest Expense for such period, (ii) income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) all non-recurring losses for such period (other than losses of the
type described in clause (vi) below); provided that the aggregate amount added
back pursuant to this clause (iv), when combined with all amounts added back
under clause (2) of the proviso set forth below for such period, shall not
exceed 15% of Consolidated EBITDA (as calculated prior to giving effect to such
clauses (iv) and (2)) for such period, (v) all noncash charges, expenses and
losses for such period; provided that if any such noncash charges, expenses or
losses represent an accrual or reserve for potential cash items in any future
period, (A) the Company may determine not to add back such noncash charge,
expense or loss in the current period and (B) to the extent the Company does
decide to add back such noncash charge, expense or loss, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period, and (vi) all cash payments relating to environmental
obligations (including any Environmental Liability) for such period; provided
that the aggregate amount added back pursuant to this clause (vi) during the
term of this Agreement shall not exceed $35,000,000, and minus (c) without
duplication and to the extent included in determining such Consolidated Net
Income, (i) all non-cash gains for such period (excluding any non-cash gains to
the extent representing the reversal of an accrual or reserve for a potential
cash item that reduced Consolidated EBITDA in any prior period), and (ii) all
non-recurring gains for such period; provided that, without duplication, if
during any period for which Consolidated EBITDA is being determined (or, for the
purpose of calculating pro forma (as opposed to actual) compliance with the
financial tests set forth in Section 7.09 or any other financial ratio or test,
after the most recent period and prior to or simultaneously with the event for
which the calculation of any such ratio or test is made), the Company or any of
its Subsidiaries shall have made any Disposition or Acquisition (in one or a
series of related transactions) or shall have acquired one or more income
producing assets as part of a single transaction, in each case, in excess of
$25,000,000 in fair market value (each such transaction, a “Specified
Transaction”), Consolidated EBITDA shall be determined for purposes of this
Agreement by (1)(x) with respect to any such Disposition constituting a
Specified Transaction, excluding the Consolidated EBITDA of the Disposed Entity
(to the extent not already excluded in the relevant financial statements of the
Company) or (y) in the case of any such Acquisition or acquisition of income
producing assets constituting a Specified Transaction, including the
Consolidated EBITDA of the Acquired Entity or the earnings associated with such
assets, as applicable, for such period (to the extent not already included in
the relevant financial statements of the Company), in each case, as if the
relevant transaction had been made or consummated on the first day of such
period, and (2) in the case of any such Specified Transaction, (x) including the
amount of pro forma “run rate” cost savings, operating expense reductions and
synergies resulting from or related to such Specified Transaction that are
reasonably identifiable and factually supportable and projected by the Company
in good faith to result from actions that have been taken or are expected to be
taken within twelve months after the consummation of such Specified Transaction
(calculated as though the full recurring benefit of such cost savings, operating
expense reductions and synergies had been realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions, and (y) adding back the amount of any restructuring charges,
costs, accruals and reserves, integration costs, transition costs, severance
costs, one-time compensation charges, retention or completion bonuses, executive
recruiting costs and other nonrecurring charges or expenses incurred in
connection with such Specified Transaction or related actions taken to achieve
the costs savings, operating expense reductions and synergies identified in
clause (x) in respect of such Specified Transaction; provided that the aggregate
amount added back pursuant to this clause (2), when combined with all amounts
added back under clause (iv) above for such period, shall not exceed 15% of
Consolidated EBITDA (as calculated prior to giving effect to this clause (2) and
such clause (iv)) for such period.

 

 
6

--------------------------------------------------------------------------------

 

  

“Consolidated Funded Indebtedness” means, as of any date, all interest-bearing
Indebtedness (including Capital Lease Obligations) of the Company and its
Subsidiaries classified as indebtedness in accordance with GAAP on the Company’s
consolidated balance sheet (excluding, for the avoidance of doubt, any
Indebtedness pursuant to clause (k) of the definition thereof) minus an amount
equal to (i) the aggregate amount (not to exceed $50,000,000 (based on the
Dollar Equivalent for Foreign Currencies)) of all unrestricted cash deposits
(regardless of currency or location) held in accounts owned by and under the
control of the Company or any of its Subsidiaries on such date, minus (ii) an
amount equal to the United States federal income tax liability (if any) that
would be imposed on such amount in the event such amount was transferred to the
United States, as reasonably estimated by the Company.

 

“Consolidated Interest Expense” means, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued or capitalized during such period (whether or
not actually paid during such period) plus (b) the net amount payable (or minus
the net amount receivable) under Hedging Agreements relating to interest during
such period (whether or not actually paid or received during such period).

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for such period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Event” means a Borrowing, the issuance of a Letter of Credit or an LC
Disbursement.

 

“Credit Party” means the Administrative Agent, each Issuing Lender, the
Swingline Lender, the Hedge Banks, the Banking Services Providers or any other
Lender.

 

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

 
7

--------------------------------------------------------------------------------

 

  

“Currency Valuation Date” means:

 

(a)     with respect to each Eurocurrency Borrowing, the date two (2) Business
Days prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)     with respect to the LC Exposure, the date of each request for the
issuance, amendment, renewal or extension of any Letter of Credit, and

 

(c)     with respect to all outstanding Credit Events, the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

“Daily LIBO Rate” means, for any day, the rate of interest equal to the Adjusted
LIBO Rate for an Interest Period of one month determined on such day.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has become the subject of a Bail-In Action.

 

“Disposed Entity” means any business, assets or Person subject to a Disposition.

 

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or a material portion of the business, assets, rights,
revenues or property, real, personal or mixed, tangible or intangible, of the
Company or any of its Subsidiaries, whether in one or a series of transactions.

 

“Dollar Equivalent” of any currency at any date shall mean (a) the amount of
such currency if such currency is Dollars or (b) the equivalent in such currency
of Dollars if such currency is a Foreign Currency, calculated on the basis of
the Exchange Rate for such currency, on or as of the most recent Currency
Valuation Date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

 
8

--------------------------------------------------------------------------------

 

  

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis-à-vis a Dutch
Subsidiary Borrower, the value of which is at least EUR 100,000 (or its
equivalent in another currency), (y) provides repayable funds for an initial
amount of at least EUR 100,000 (or its equivalent in another currency) or (z)
otherwise qualifies as not forming part of the public; and (ii) as soon as the
interpretation of the term “public” as referred to in the CRR has been published
by the relevant authority/ies: an entity which is not considered to form part of
the public on the basis of such interpretation.

 

“Dutch Subsidiary Borrower” means any Subsidiary Borrower that is organized
under the laws of the Netherlands.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means May 18, 2016.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class, or partnership or other ownership interests of
any type in, such Person.

 

 
9

--------------------------------------------------------------------------------

 

  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the determination that
any Plan or, to the extent the Company or any ERISA Affiliate has knowledge of
such determination, any Multiemployer Plan is considered an at risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 or 305 of ERISA; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)
the receipt by the Company or any ERISA Affiliate of any written notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
written notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time. 1

 

“euro” or “€” means the single currency of Participating Member States of the
European Union, which shall be an Agreed Foreign Currency and a Foreign Currency
under this Agreement.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate or (in the case of any
Swingline Loan denominated in an Agreed Swingline Foreign Currency) the
Swingline Multicurrency Rate.

 

“Event of Default” has the meaning set forth in Article VIII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., New York City time, on such date on the Reuters
World Currency Page for such Foreign Currency. In the event that such rate does
not appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., New York City time, on such
date for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

--------------------------------------------------------------------------------



1 As of the Effective Date, the EU Bail-In Legislation Schedule may be found
at http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf 

 

 
10

--------------------------------------------------------------------------------

 

  

“Excluded Swap Obligation” means, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Obligor for or the guarantee of such Obligor of, or the grant by such Obligor of
a security interest to secure, such Swap Obligation (or any liability or
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Obligor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Obligor or the
grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Obligor,
including under the keepwell provision in Section 3.10 of this Agreement). If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made (a) by or on
account of any obligation of the Company or any Subsidiary Borrower, (i) income
or franchise Taxes imposed on (or measured by) its net income, net profit, net
worth (however denominated), and franchise or capital Taxes imposed, in each
case, by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Administrative Agent or any Lender, in which its
applicable lending office (or relevant office for receiving payments from or on
account of a Borrower or making funds available to or for the benefit of a
Borrower) is located and (ii) any branch profits Taxes imposed by the United
States of America or any similar Tax imposed by any other jurisdiction in which
the Company or any such Subsidiary Borrower that is a Domestic Subsidiary is
located, (b) by or on account of the Company, a Domestic Subsidiary or a
Subsidiary Borrower organized in the Netherlands, income or franchise Taxes
imposed on (or measured by) its net income, net profit, net worth (however
denominated), and franchise or capital Taxes or Other Connection Taxes, (c) by
or on account of any obligation of the Company or any Domestic Subsidiary that
is a Subsidiary Borrower, in the case of a Foreign Lender, any withholding Tax
that is imposed on amounts payable to or for the account of such Foreign Lender
with respect to an applicable interest in a Loan or Revolving Credit Commitment
pursuant to a law in effect on the date on which (x) such Foreign Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Company under Section 2.18(b)) or (y)
such Foreign Lender changes its lending office (or office for receiving payments
by or on account of a Borrower or making funds available to or for the benefit
of a Borrower), except in each case to the extent that, pursuant to Section
2.16(a), amounts with respect to such Taxes were payable either to such Foreign
Lender’s assignor immediately before such Foreign Lender acquired the applicable
interest in a Loan or Revolving Credit Commitment or to such Foreign Lender
immediately before it changed its lending office (or office for receiving
payments by or on account of a Borrower or making funds available to or for the
benefit of a Borrower), (d) by or on account of any obligation of any Subsidiary
Borrower that is organized under the laws of the Netherlands, in the case of any
Lender that first acquires an interest in a Loan or Revolving Credit Commitment
after a change in withholding Tax law imposed by the Netherlands, any
withholding Tax that is imposed on amounts payable to or for the account of such
Lender with respect to such interest in a Loan or Revolving Credit Commitment
pursuant to a law in effect on the date on which such Lender acquires such
interest in the Loan or Revolving Credit Commitment (other than pursuant to an
assignment request by the Company under Section 2.18(b)), except to the extent
that, pursuant to Section 2.16(a), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender acquired
the applicable interest in a Loan or Revolving Credit Commitment, (e) any U.S.
federal withholding Taxes imposed by FATCA, and (f) in the case of any Lender,
any U.S. federal backup withholding Taxes or any Taxes attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.16(e).

 

 
11

--------------------------------------------------------------------------------

 

  

“FASB ASC 805” means Financial Accounting Standards Board, Accounting Standard
Codification 805 (entitled “Business Combinations”).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant thereto, including any intergovernmental agreement and any rules or
guidance implementing such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, treasurer, vice
president-finance or corporate controller of the Company.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by the Company or any Domestic Subsidiary and that is not treated as a
partnership or disregarded entity for U.S. federal income tax purposes.

 

“Foreign Currency” means at any time any currency other than Dollars.

 

“Foreign Currency Sublimit” means $200,000,000.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state, local or
foreign, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

 
12

--------------------------------------------------------------------------------

 

  

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party or applicant in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to Section
6.09, is required to become a “Subsidiary Guarantor” hereunder in favor of the
Administrative Agent and for the benefit of the Lenders.

 

“Guarantors” means the Company (with respect to its obligations as a guarantor
under Article III) and the Subsidiary Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any agreement entered into by the Company or any
Subsidiary with respect to any swap, forward, future or derivative transaction
or option or similar agreement involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or its Subsidiaries shall be a
Hedging Agreement.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with the Company or any Subsidiary permitted under Article VII, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Effective Date), is a party
to a Hedge Agreement with the Company or any Subsidiary, in each case in its
capacity as a party to such Hedge Agreement.

 

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that has (a)
tangible assets (determined based on the book value) less than $10,000,000 and
(b) revenues less than 2% of the consolidated revenues of the Company,
determined (in the case of such assets) as of the end of and (in the case of
revenues) for the most recently completed fiscal quarter of the Company.

 

“Immaterial Foreign Subsidiary” means any Foreign Subsidiary that has (a)
tangible assets (determined based on the book value) less than $10,000,000 and
(b) revenues less than 2% of the consolidated revenues of the Company,
determined (in the case of such assets) as of the end of and (in the case of
revenues) for the most recently completed fiscal quarter of the Company.

 

 
13

--------------------------------------------------------------------------------

 

  

“Immaterial Subsidiary” means any Subsidiary that has less than $5,000,000 of
tangible assets (determined based on the book value) and revenues, determined
(in the case of such assets) as of the end of and (in the case of revenues) for
the most recently completed fiscal quarter for which consolidated financial
statements of the Company are available.

 

“Increase Effective Date” has the meaning set forth in Section 2.08(e)(iii).

 

“Incremental Amendment” has the meaning set forth in Section 2.08(e)(vi).

 

“Incremental Increases” has the meaning set forth in Section 2.08(e)(i).

 

“Incremental Lender” has the meaning set forth in Section 2.08(e)(ii).

 

“Incremental Term Loan” has the meaning set forth in Section 2.08(e)(i).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others of the type included within this definition (other than
this clause (f)), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party or
applicant in respect of letters of credit, letters of guaranty and similar
instruments unless such obligations are cash collateralized by cash that is not
deducted in the definition of Consolidated Funded Indebtedness, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) the liquidation value of any mandatorily redeemable preferred
Capital Stock of such Person or any of its Subsidiaries held by any Person
(other than such Person or any of its Subsidiaries) that is redeemable in whole
or in part at any time prior to the Commitment Termination Date, but only if
such liquidation value exceeds $5,000,000 and (k) all obligations under Hedging
Agreements; provided that the amount of Indebtedness under clauses (e) and (f)
above shall be the lesser of (i) the amount of such Indebtedness of such other
Person and (ii)(x) in the case of clause (e), the fair market value of the
property subject to such Lien and (y) in the case of clause (f), the actual
obligation of such other Person. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding anything herein to the contrary,
any deferred purchase price obligation with respect to any Acquisition that
would not have been treated as Indebtedness prior to giving effect to FASB ASC
805 shall not constitute “Indebtedness”. For the avoidance of doubt, any
obligation in respect of surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and not
in connection with the borrowing of money shall not constitute “Indebtedness”.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, that are imposed
on or with respect to any payment made by the Company or any Subsidiary Borrower
hereunder or under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.

 

 
14

--------------------------------------------------------------------------------

 

  

“Interest Coverage Ratio” means, as at any date, the ratio of (a) Consolidated
EBITDA for the period of four fiscal quarters ending on or most recently ended
prior to such date to (b) Consolidated Interest Expense for such period.

 

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and the Commitment Termination Date, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Commitment Termination Date,
(c) with respect to any Swingline Loan denominated in Dollars, the last Business
Day of each month and the Commitment Termination Date and (d) with respect to
any Swingline Loan denominated in an Agreed Swingline Foreign Currency, the last
day of each Interest Period therefor and the Commitment Termination Date.

 

“Interest Period” means (a) for any Eurocurrency Loan or Borrowing (other than
any Swingline Loan denominated in an Agreed Swingline Foreign Currency), the
period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is two weeks or one,
two, three or six months thereafter or, with respect to such portion of any
Eurocurrency Loan or Borrowing denominated in a Foreign Currency that is
scheduled to be repaid on the Commitment Termination Date, a period of less than
one month’s duration commencing on the date of such Loan or Borrowing and ending
on the Commitment Termination Date, as specified in the applicable Borrowing
Request or Interest Election Request and (b) for any Swingline Loan denominated
in an Agreed Swingline Foreign Currency, the period commencing on the date of
such Loan and ending on the day that is designated in the relevant notice
delivered pursuant to Section 2.04(b) with respect to such Loan, which shall not
be later than the seventh day thereafter; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period (other than an Interest Period pertaining to a Eurocurrency Borrowing
denominated in a Foreign Currency that ends on the Commitment Termination Date
that is permitted to be of less than one month’s duration as provided in this
definition) that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan,
and the date of a Borrowing comprising Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loans.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Capital Stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the consummation of any Acquisition;
(c) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding (i) any such advance, loan
or extension of credit having a term not exceeding 180 days arising in
connection with the sale of inventory or supplies by such Person in the ordinary
course of business and (ii) accounts receivable, trade credit, advances to
customers, commission, travel and similar advances to officers and employees, in
each case made in the ordinary course of business or (d) the entering into of
any Guarantee of, or other contingent obligation with respect to, Indebtedness
or any other monetary liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person.

 

 
15

--------------------------------------------------------------------------------

 

  

“Issuing Lender” means Wells Fargo and JPMCB, each in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(j). Each Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. Each reference herein to
an “Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

 

“Japanese Yen” or “JPY” means the lawful currency of Japan.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Revolving Credit Commitment
hereunder at such time, including the latest maturity or expiration date of any
Incremental Term Loan.

 

“LC Commitment” means, as to each Issuing Lender, its obligation to issue
Letters of Credit in an aggregate principal stated amount at any one time
outstanding that, together with the LC Exposure of such Issuing Lender due and
owing at such time, do not exceed the Dollar Equivalent of such Issuing Lender’s
LC Commitment as set forth on Schedule 1.01.

 

“LC Disbursement” means, as to each Issuing Lender, a payment made by such
Issuing Lender pursuant to a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
relevant Borrower at such time. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or as
an Incremental Lender pursuant to Section 2.08(e), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Acceptance.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

 
16

--------------------------------------------------------------------------------

 

  

“Leverage Ratio” means, as at any date, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
fiscal quarters ending on or most recently ended prior to such date.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing:

 

(a)     denominated in a Dollars, euro, Pounds Sterling or Yen, the rate for
deposits in the relevant currency for a period equal to the applicable Interest
Period as published by Reuters (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to (or, in the case of Loans denominated in Pounds Sterling, on the day
of) the first day of the applicable Interest Period, or a comparable or
successor rate approved by the Administrative Agent;

 

(b)     denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate as published by Reuters (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) two (2) Business Days prior to the commencement of such Interest
Period with a term equivalent to such Interest Period, or a comparable or
successor rate approved by the Administrative Agent;

 

(c)     denominated in any other Agreed Foreign Currency, the rate per annum as
designated with respect to such Agreed Foreign Currency at the time such Agreed
Foreign Currency is approved by the Administrative Agent and the Lenders to be
determined on the day that is generally treated as the rate fixing day by market
practice for such Agreed Foreign Currency; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such other day as otherwise reasonably determined by the Administrative Agent;

 

Notwithstanding the foregoing, if the LIBO Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Conditionality Acquisition” means any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent Incremental Increase and (c) is not conditioned on the availability
of, or on obtaining, third-party financing.

 

“Loan Documents” means, collectively, this Agreement, each promissory note (if
any) issued under Section 2.09(e), the Letter of Credit Documents and the
Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement (including, for the avoidance of doubt, any Incremental Term Loans).

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

 
17

--------------------------------------------------------------------------------

 

  

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Obligors, taken as a
whole, to perform their payment obligations under this Agreement or any of the
other Loan Documents or (c) the rights of or benefits available to the Lenders
under this Agreement or any of the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of any Hedging Agreement, of any one or more
of the Company and its Subsidiaries, in each case, in an aggregate outstanding
principal amount exceeding $15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary, as the case may be, would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“National Currency” means the currency, other than the euro, of a Participating
Member State.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Obligors to any of the Lenders, the Administrative Agent, any of the Issuing
Lenders or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Hedge Banks under any Hedging Agreement or to the Banking Services
Providers under any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred under any Loan Document or
any of the Letters of Credit or other instruments at any time evidencing any
thereof; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

 

“Obligors” means the Borrowers and the Guarantors.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.18(b)).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event.

 

 
18

--------------------------------------------------------------------------------

 

  

“Participant” has the meaning set forth in Section 10.04(e).

 

“Participant Register” has the meaning set forth in Section 10.04(e).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with Section
6.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 6.04;

 

(c)     pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, health, disability or employee benefits,
unemployment insurance and other social security laws or regulations; provided
that, for the avoidance of doubt, in no case shall a Lien under ERISA be
considered a Permitted Encumbrance;

 

(d)     Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

 

(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VIII;

 

(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g)     any interest or title of a lessor under any lease entered into by the
Company or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

 

 
19

--------------------------------------------------------------------------------

 

  

(h)     licenses, sublicenses, leases and subleases granted to third parties in
the ordinary course that do not materially interfere with the ordinary conduct
of business by the Company or any Subsidiary;

 

(i)     Liens arising from the filing of precautionary UCC financing statements
regarding operating leases;

 

(j)     Liens arising out of the consignment or similar arrangement for the sale
of goods entered into in the ordinary course of business;

 

(k)     set-off, charge-back and other statutory or common law rights of
depository and collection banks and other regulated financial institutions with
respect to money or instruments of the Company or its Subsidiaries on deposit
with or in the possession of such institutions;

 

(l)     Liens arising under any indenture governing Indebtedness solely in favor
of the trustee named therein for its own benefit (and not for the benefit of the
holders of any such Indebtedness);

 

(m)     Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(n)     deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

 

(o)     Liens on equipment of the Company or any Subsidiary granted in the
ordinary course of business to the Company’s or such Subsidiary’s client at
which such equipment is located;

 

(p)     security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

 

(q)     zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

 

(r)     Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Company
and its Subsidiaries or (iii) relating to purchase orders and other agreements
entered into with customers of the Company or any of its Subsidiaries in the
ordinary course of business;

 

(s)     Liens in favor of customs and revenue authorities arising as a matter of
applicable law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; and

 

(t)     Liens solely on any cash earnest money deposits made by the Company or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

 
20

--------------------------------------------------------------------------------

 

  

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any member state of the European
Union and rated at least investment grade, in each case maturing within one year
from the date of acquisition thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and rated, at such date of acquisition, A-2 or better by
Standard & Poor’s Ratings Services or P-2 or better by Moody’s Investors
Service, Inc.;

 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000; and

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in clause
(c) of this definition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Pledge Agreement” means a Pledge Agreement substantially in the form of Exhibit
B between the Administrative Agent and each Obligor from time to time party
thereto, entered into pursuant to Section 5.01(e) or Section 6.09(b), as
applicable, together with all joinder agreements and other supplements thereto,
in each case, in form and substance satisfactory to the Administrative Agent.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

 

“Principal Financial Center” means, in the case of any Foreign Currency (other
than euros), the principal financial center where such currency is cleared and
settled, as reasonably determined by the Administrative Agent and notified to
the Company prior to any relevant payment date (it being understood that such
principal financial center shall mean London, England unless otherwise notified
by the Administrative Agent).

 

 
21

--------------------------------------------------------------------------------

 

  

“Prior Credit Agreement” means the Credit Agreement dated as of November 2, 2011
among the Company, the lenders party thereto, JPMCB, as administrative agent and
the other parties thereto.

 

“Priority Indebtedness” means, without duplication, (a) all Indebtedness of the
Company or any of its Subsidiaries secured by a Lien on property owned by the
Company or any of its Subsidiaries (other than any such Indebtedness permitted
under clauses (e) and (f) of Section 7.01); (b) all Indebtedness of any
Subsidiary that is not an Obligor (other than Indebtedness permitted under
clause (g) of Section 7.01, unless the relevant standby letter of credit
supports Indebtedness); and (c) all rental payments or other scheduled amounts
required to be paid (valued at their present value, discounted at an applicable
market rate, as of the later of the date such transaction is entered into or the
end of the most recently completed fiscal year of the Company) by the Company or
any Subsidiary in connection with any sale-and-leaseback transaction or
Synthetic Lease referred to in Section 7.10.

 

“Purchase Price” means, with respect to any Acquisition, the aggregate
consideration, whether cash, property or securities (including, without
duplication, any Indebtedness incurred pursuant to Section 7.01), paid or
delivered by the Company and its Subsidiaries (but excluding any fees or
expenses payable) in connection with such Acquisition.

 

“Quarterly Dates” means the last Business Day of January, April, July and
October in each year, the first of which shall be the first such day after the
date hereof.

 

“Register” has the meaning set forth in Section 10.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having outstanding Incremental
Term Loans, Revolving Credit Exposures, and unused Revolving Credit Commitments
representing more than 50% of the sum of the total Incremental Term Loans,
Revolving Credit Exposures and unused Revolving Credit Commitments at such time,
subject to the provisions of Section 2.20.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Capital
Stock of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of Capital Stock of the Company or any Subsidiary
or any option, warrant or other right to acquire any such shares of Capital
Stock of the Company or any Subsidiary; provided that Restricted Payments shall
not include dividends or distributions by the Company payable in Capital Stock
of the Company or in options, warrants or other rights to purchase such Capital
Stock.

 

“Revolving Credit”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01.

 

 
22

--------------------------------------------------------------------------------

 

  

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08(b), (b) increased from time to time pursuant to Section
2.08(e), and (c) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.04. The initial amount of each
Lender’s Revolving Credit Commitment is set forth on Schedule 1.01, or in the
Assignment and Acceptance (or in any confirmation or agreement of a Lender under
Section 2.08(e)) pursuant to which such Lender shall have assumed its Revolving
Credit Commitment, as applicable.

 

“Revolving Credit Commitment Increase” has the meaning set forth in Section
2.08(e)(i).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and its LC Exposure and Swingline Exposure at such time.

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.01 and all such revolving loans collectively as the context
requires.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of the Effective
Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country, except to the extent licensed or otherwise approved or not
prohibited by the applicable authority imposing such Sanctions, or (c) any
Person owned or controlled by any such Person or Persons described in clauses
(a) and (b).

 

“Security Documents” means, collectively, each Pledge Agreement, each other
pledge, security or similar agreement entered into pursuant hereto in favor of
the Administrative Agent, and all Uniform Commercial Code financing statements
and/or other filings, registrations or the like required by the terms of any
such agreement to be made with respect to the security interests in personal
property created pursuant thereto.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

 
23

--------------------------------------------------------------------------------

 

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date and (b) any other corporation,
limited liability company, partnership, association or other entity of which
Capital Stock having ordinary voting power (other than Capital Stock having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, limited liability
company, association or other entity are, as of such date, owned or Controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Company.

 

“Subsidiary Borrower” means each Subsidiary of the Company that becomes a
“Subsidiary Borrower” after the date hereof pursuant to Section 2.19, in each
case so long as such entity shall remain a Subsidiary Borrower hereunder.

 

“Subsidiary Borrower Designation Letter” means a Subsidiary Borrower Designation
Letter entered into by the Company and a wholly-owned Subsidiary of the Company
pursuant to Section 2.19(a), pursuant to which such Subsidiary shall (subject to
the terms and conditions of Section 2.19) be designated as a Borrower,
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Subsidiary Borrower Sublimit” means $75,000,000.

 

“Subsidiary Borrower Termination Letter” has the meaning set forth in Section
2.19(c).

 

“Subsidiary Guarantor” means each of the Subsidiaries of the Company identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of the Company that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09.

 

 
24

--------------------------------------------------------------------------------

 

 

“Swap Obligation” means, with respect to any Obligor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Multicurrency Rate” means, with respect to any Swingline Loan
denominated in an Agreed Swingline Foreign Currency, the greater of (a) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (b) the rate of interest per annum
at which overnight deposits in the applicable Agreed Swingline Foreign Currency,
in an amount approximately equal to the amount with respect to which such rate
is being determined, would be offered on the date of such Swingline Loan by a
branch or Affiliate of the Administrative Agent in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Swingline Subsidiary Borrower” means CMBX C.V. (but effective only upon the
designation of CMBX C.V. as a Borrower pursuant to Section 2.19).

 

“Synthetic Lease” means a lease of property or assets by the Company or any
Subsidiary with any Person (other than the Company or any Subsidiary) designed
to permit the lessee (a) to claim depreciation and amortization on such property
or assets under U.S. tax law and (b) to treat such lease as an operating lease
or not to reflect the leased property or assets on the lessee’s balance sheet
under GAAP.

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or any successor
settlement system as determined by the Administrative Agent) is open for the
settlement of payments in euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder and the payment of fees and expenses in
connection therewith.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
(in the case of Swingline Loans only) a Daily LIBO Rate.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

 
25

--------------------------------------------------------------------------------

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., an “ABR
Revolving Credit Loan’). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Credit Borrowing”), by Type (e.g., an “ABR Borrowing”)
or by Class and Type (e.g., an “ABR Revolving Credit Borrowing”). Loans and
Borrowings may also be identified by currency.

 

SECTION 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP consistently applied, as in effect from time to time;
provided that if the Company notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

 
26

--------------------------------------------------------------------------------

 

  

SECTION 1.05     Currencies; Currency Equivalents; Provisions Relating to
European Monetary Union. (a) At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such currency is the same as it was on
the date hereof. Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing, together with all other Borrowings then outstanding or to be borrowed
at the same time as such Borrowing, would exceed the aggregate amount of the
Revolving Credit Commitments, (ii) the aggregate unutilized amount of the
Revolving Credit Commitments and (iii) the aggregate outstanding principal
amount of Borrowings, the outstanding principal amount of any Borrowing that is
denominated in any Foreign Currency shall be deemed to be the Dollar Equivalent
of the amount of the Foreign Currency of such Borrowing determined as of the
date of such Borrowing (determined in accordance with the last sentence of the
definition of the term “Interest Period”).

 

(b)     Wherever in this Agreement in connection with a Borrowing or Loan an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing or Loan is denominated in a Foreign Currency, such amount
shall be the relevant Dollar Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

 

(c)     Each obligation hereunder of any party hereto that is denominated in the
National Currency of a state that is not a Participating Member State on the
date hereof shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
euros or such National Currency, such party shall be entitled to pay or repay
such amount either in euros or in such National Currency. If the basis of
accrual of interest or fees expressed in this Agreement with respect to an
Agreed Foreign Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Agreed Foreign Currency shall
be inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that with
respect to any Borrowing denominated in such currency that is outstanding
immediately prior to such date, such replacement shall take effect at the end of
the Interest Period therefor. Without prejudice to the respective liabilities of
the Company to the Lenders and the Lenders to the Company under or pursuant to
this Agreement, each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Company and the Lenders with prior notice
of the proposed change with an explanation of such change in sufficient time to
permit the Company and the Lenders an opportunity to respond to such proposed
change.

 

 
27

--------------------------------------------------------------------------------

 

  

(d)     For purposes of determining compliance with any Dollar-denominated
restriction in Article VII, the Dollar-equivalent amount of any Indebtedness,
Lien, Disposition, Investment or Restricted Payment denominated in a Foreign
Currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt, and on the date any Lien,
Disposition, Investment or Restricted Payment was incurred or made; provided
that if any Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a Foreign Currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable Dollar-denominated restriction on Indebtedness to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction on Indebtedness shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of, and accrued and unpaid
interest on, the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased, plus the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums) and other costs and expenses (including
original issue discount) incurred in connection with such refinancing.

 

SECTION 1.06     Status of Obligations. In the event that the Company or any
other Obligor shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Obligor to use its best
efforts to cause the Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

 

SECTION 1.07     Limited Conditionality Acquisitions. In the event that the
Company notifies the Administrative Agent in writing that any proposed
Acquisition is a Limited Conditionality Acquisition and that the Company wishes
to test the conditions to such Acquisition and the availability of the
Incremental Term Loans to be used to finance such Acquisition in accordance with
this Section, then the following provisions shall apply:

 

(a)     any condition to such Acquisition or such Incremental Term Loans that
requires that no Default shall have occurred and be continuing at the time of
such Acquisition or the incurrence of such Indebtedness, shall, if agreed to by
the Incremental Lenders providing such Incremental Term Loans, be satisfied if
(i) no Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition and (ii) no Event of Default
under any of clause (a), (b), (h), (i) or (j) of Article VIII shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith (including
such Incremental Term Loans);

 

(b)     any condition to such Acquisition or such Incremental Term Loans that
the representations and warranties in this Agreement and the other Loan
Documents shall be true and correct at the time of such Acquisition or the
incurrence of such Incremental Term Loans shall, if agreed to by the Incremental
Lenders providing such Incremental Term Loans, be subject to customary “SunGard”
or other customary applicable “certain funds” conditionality provisions
(including, without limitation, a condition that the representations and
warranties under the relevant agreements relating to such Limited Conditionality
Acquisition as are material to the Incremental Lenders providing such
Incremental Term Loans shall be true and correct, but only to the extent that
the Company or its applicable Subsidiary has the right to terminate its
obligations under such agreement as a result of a breach of such representations
and warranties or the failure of those representations and warranties to be true
and correct);

 

 
28

--------------------------------------------------------------------------------

 

  

(c)     any condition to such Acquisition or such Incremental Term Loans that
requires the Company to be in pro forma compliance with Section 7.09 after
giving effect to such Acquisition or Incremental Term Loans may upon the written
election of the Company delivered to the Administrative Agent prior to the
execution of the definitive agreement for such Acquisition, be tested either
(i) upon the execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related incurrence of Incremental Term Loans, on a pro forma basis; provided
that the failure to deliver a notice under this Section 1.07(c) on or prior to
the date of execution of the definitive agreement for such Limited
Conditionality Acquisition shall be deemed an election to test the applicable
financial ratios under subclause (i) of this Section 1.07(c) if such financial
ratio tests are then satisfied; and

 

(d)     if the Company has made an election with respect to any Limited
Conditionality Acquisition to test a financial ratio test or condition at the
time specified in clause (c)(i) of this Section, then in connection with
determining compliance with the ratios set forth in Section 7.09 at any time on
or following the relevant date of execution of the definitive agreement with
respect to such Limited Conditionality Acquisition and prior to the earlier of
(i) the date on which such Limited Conditionality Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Conditionality
Acquisition is terminated or expires without consummation of such Limited
Conditionality Acquisition, such compliance shall be tested (x) on a pro forma
basis assuming such Limited Conditionality Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (y) assuming such Limited Conditionality Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

 

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested. Notwithstanding anything to the contrary herein,
in no event shall there be more than two Limited Conditionality Acquisitions at
any time outstanding (i.e., in respect of which a definitive agreement has been
executed but which has not been consummated or terminated).

 

ARTICLE II

THE CREDITS

 

SECTION 2.01     The Revolving Credit Commitments. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender agrees to make
Revolving Credit Loans in Dollars or in any Agreed Foreign Currency to the
Company and/or any Subsidiary Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in, in each case
subject to Section 2.10(b), (a) the Dollar Equivalent of such Revolving Credit
Lender’s Revolving Credit Exposure exceeding such Revolving Credit Lender’s
Revolving Credit Commitment, (b) the Dollar Equivalent of the total Revolving
Credit Exposures exceeding the total Revolving Credit Commitments, (c) the
Dollar Equivalent of the total Revolving Credit Exposures in respect of Credit
Events that are denominated in Foreign Currencies exceeding the Foreign Currency
Sublimit or (d) the Dollar Equivalent of the total Revolving Credit Exposures in
respect of Credit Events of the Subsidiary Borrowers exceeding the Subsidiary
Borrower Sublimit. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Credit Loans.

 

 
29

--------------------------------------------------------------------------------

 

  

Section 2.02     Loans and Borrowings.

 

(a)     Obligations of Revolving Credit Lenders. Each Revolving Credit Loan
shall be made to any Borrower as part of a Borrowing by such Borrower consisting
of Loans of the same currency and Type made by the Revolving Credit Lenders
ratably in accordance with their respective Revolving Credit Commitments. The
failure of any Revolving Credit Lender to make any Loan required to be made by
it shall not relieve any other Revolving Credit Lender of its obligations
hereunder; provided that the Revolving Credit Commitments of the Revolving
Credit Lenders are several and no Revolving Credit Lender shall be responsible
for any other Revolving Credit Lender’s failure to make Revolving Credit Loans
as required.

 

(b)     Type of Loans. Subject to Section 2.13, each Revolving Credit Borrowing
shall be constituted entirely of ABR Loans or of Eurocurrency Loans denominated
in a single currency as the relevant Borrower may request in accordance herewith
(and each Revolving Credit Borrowing denominated in a Foreign Currency shall be
a Eurocurrency Borrowing). Each Swingline Loan shall be an ABR Loan, a
Eurocurrency Borrowing or a Daily LIBO Rate Borrowing, as applicable. Each ABR
Loan (whether a Revolving Credit Loan or a Swingline Loan) and each Daily LIBO
Rate Borrowing shall be denominated in Dollars. Each Revolving Credit Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Revolving Credit Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.13, 2.14, 2.15 and 2.16
shall apply to such Affiliate to the same extent as to such Revolving Credit
Lender); provided that any exercise of such option shall not affect the
obligation of any Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)     Minimum Amounts; Limitation on Number of Borrowings. Each Eurocurrency
Borrowing shall be in an aggregate amount of $2,000,000 (or, if such Borrowing
is denominated in (i) Japanese Yen, JPY200,000,000 and (ii) in a Foreign
Currency other than Japanese Yen, 2,000,000 units of such currency) or a larger
multiple of $500,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY50,000,000 and (ii) in a Foreign Currency other than Japanese Yen, 500,000
units of such currency). Each Revolving Credit ABR Borrowing shall be in an
aggregate amount equal to $250,000 or a larger multiple of $100,000; provided
that a Revolving Credit ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Revolving Credit Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f). Each Swingline Loan shall be in an amount equal
to $100,000 or a larger multiple thereof. Borrowings of more than one Class,
currency and Type may be outstanding at the same time; provided that there shall
not at any time be more than a total of twenty Eurocurrency Borrowings
outstanding.

 

(d)     Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrowers shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Commitment Termination
Date or the Latest Maturity Date, as applicable.

 

(e)     Loans to Dutch Subsidiary Borrowers. The initial borrowing from any
Lender to any Dutch Subsidiary Borrower shall be provided by a Lender that is a
Dutch Non-Public Lender.

 

Section 2.03     Requests for Revolving Credit Borrowings.

 

(a)     Notice by the Borrowers. To request a Revolving Credit Borrowing, any
Borrower shall notify the Administrative Agent of such request (i) by telephone
in the case of a Eurocurrency Borrowing denominated in Dollars, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing, (ii) by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by such
Borrower, or the Company on its behalf) in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency, not later than 12:00 noon, New York City
time, four Business Days before the date of the proposed Borrowing or (iii) by
telephone, in the case of a Revolving Credit ABR Borrowing, not later than 12:00
noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower.

 

 
30

--------------------------------------------------------------------------------

 

  

(b)     Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)     the name of the relevant Borrower;

 

(ii)     the aggregate amount and currency of the requested Borrowing;

 

(iii)    the date of such Borrowing, which shall be a Business Day;

 

(iv)    in the case of a Revolving Credit Borrowing denominated in Dollars,
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

(v)     in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

 

(vi)    the location and number of such Borrower’s account to which funds are to
be disbursed.

 

(c)     Notice by the Administrative Agent to the Revolving Credit Lenders.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Revolving Credit Lender of
the details thereof and of the amount of such Revolving Credit Lender’s
Revolving Credit Loan to be made as part of the requested Borrowing.

 

(d)     Failure to Elect. If no election as to the currency of a Revolving
Credit Borrowing is specified, then the requested Revolving Credit Borrowing
shall be denominated in Dollars. If no election as to the Type of a Revolving
Credit Borrowing is specified, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one month. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

Section 2.04     Swingline Loans.

 

(a)     Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, the Company and/or the Swingline Subsidiary Borrower may, from
time to time during the Availability Period, request the Swingline Lender, and
the Swingline Lender may in its sole discretion agree, to make Swingline Loans
to (A) the Company in Dollars and (B) the Swingline Subsidiary Borrower in any
Agreed Swingline Foreign Currency, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans made to either the Company or to the Swingline
Subsidiary Borrower exceeding the Dollar Equivalent of $20,000,000, (ii) the
Dollar Equivalent of the total Revolving Credit Exposures exceeding the
Aggregate Commitment, (iii) the Dollar Equivalent of the total Revolving Credit
Exposures in respect of Credit Events hereunder that are denominated in Foreign
Currencies exceeding the Foreign Currency Sublimit or (iv) the Dollar Equivalent
of the total Revolving Credit Exposures in respect of Credit Events of
Subsidiary Borrowers exceeding the Subsidiary Borrower Sublimit; provided that
no Swingline Loan shall be used to refinance an outstanding Swingline Loan;
provided, further, that the Swingline Lender at its option may make any
Swingline Loan to the Swingline Subsidiary Borrower by causing any domestic or
foreign branch or Affiliate of the Swingline Lender to make such Swingline Loan;
provided that any exercise of such option shall not affect the obligation of the
Swingline Subsidiary Borrower to repay such Swingline Loan in accordance with
the terms of this Agreement. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Company or the Swingline Subsidiary
Borrower may borrow, prepay and reborrow Swingline Loans provided in the sole
discretion of the Swingline Lender. Each Swingline Loan to the Company shall be
an ABR Borrowing or a Daily LIBO Rate Borrowing as elected by the Company. Each
Swingline Loan to the Swingline Subsidiary Borrower shall be a Eurocurrency
Borrowing. Swingline Loans made hereunder shall constitute utilization of the
Revolving Credit Commitments.

 

 
31

--------------------------------------------------------------------------------

 

  

(b)     Notice of Swingline Loans. To request a Swingline Loan, the Company or
the Swingline Subsidiary Borrower shall notify the Administrative Agent of such
request (i) in the case of a Swingline Loan to the Company, by telephone
(confirmed by telecopy), not later than 12:00 noon, New York City time and (ii)
in the case of a Swingline Loan to the Swingline Subsidiary Borrower, by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the Swingline Subsidiary Borrower) not
later than 11:00 a.m., New York City time, one Business Day before the date of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
for the requested Swingline Loan the requested borrowing date (which shall be a
Business Day), the amount, the Type and (in the case of a Swingline Loan to the
Swingline Subsidiary Borrower) the currency and the Interest Period to be
applicable thereto. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company or the Swingline Subsidiary
Borrower. The Swingline Lender shall make each Swingline Loan available to the
relevant Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender or as otherwise instructed by such Borrower
(or, in the case of a Swingline Loan made to finance the reimbursement by the
Company of an LC Disbursement as provided in Section 2.05(f), by remittance to
the applicable Issuing Lender) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)     Participations by Lenders in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
New York City time, on any Business Day require the Revolving Credit Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice to the Administrative Agent shall specify the
aggregate amount of Swingline Loans and the currency thereof in which Revolving
Credit Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Credit Lender,
specifying in such notice such Revolving Credit Lender’s Applicable Percentage
of such Swingline Loan or Loans and the currency thereof. Each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above in this paragraph for Swingline Loans denominated in Dollars and
within one Business Day after receipt of such notice for Swingline Loans
denominated in an Agreed Swingline Foreign Currency, to pay to the
Administrative Agent, for account of the Swingline Lender, such Revolving Credit
Lender’s Applicable Percentage of such Swingline Loan or Loans in the relevant
currency. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Credit Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the relevant
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from any Borrower in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Credit Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Company or the Swingline
Subsidiary Borrower of any default in the payment thereof.

 

 
32

--------------------------------------------------------------------------------

 

  

Section 2.05     Letters of Credit.

 

(a)     General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, any Borrower may request
(for its own account or for the account of any of the Company’s Subsidiaries) an
Issuing Lender to issue, at any time and from time to time during the
Availability Period, Letters of Credit denominated in Dollars or in any Agreed
Foreign Currency for its own account in such form as is acceptable to the
applicable Issuing Lender in its reasonable determination. Letters of Credit
issued hereunder shall constitute utilization of the Revolving Credit
Commitments.

 

(b)     Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), any Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Lender) to the applicable Issuing Lender and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Lender, the relevant Borrower also shall submit a letter of credit application
on such Issuing Lender’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the relevant Borrower to,
or entered into by such Borrower and/or the Company with, an Issuing Lender
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(c)     Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
and in each case subject to Section 2.10(b), (i) the Dollar Equivalent of the
aggregate LC Exposure of each Issuing Lender (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $50,000,000, (ii) the Dollar
Equivalent of the aggregate Revolving Credit Exposures shall not exceed the
Aggregate Commitment, (iii) the Dollar Equivalent of the aggregate Revolving
Credit Exposures in respect of Credit Events that are denominated in Foreign
Currencies shall not exceed the Foreign Currency Sublimit, (iv) the Dollar
Equivalent of the aggregate Revolving Credit Exposures in respect of Credit
Events of the Subsidiary Borrowers shall not exceed the Subsidiary Borrower
Sublimit and (v) the LC Exposure of any Issuing Lender shall not exceed its LC
Commitment.

 

 
33

--------------------------------------------------------------------------------

 

  

(d)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension of a Letter of Credit which had an original expiration date twelve
months after the date of the issuance thereof and which has been renewed or
extended for one or more additional twelve-month periods, the date that is
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date) and (ii) the date that is five Business Days prior
to the Commitment Termination Date.

 

(e)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) by an Issuing Lender, and
without any further action on the part of any Issuing Lender or the Revolving
Credit Lenders, such Issuing Lender hereby grants to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from such Issuing
Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments.

 

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of each Issuing Lender, in Dollars (whether such Letter
of Credit is denominated in Dollars or in an Agreed Foreign Currency), such
Revolving Credit Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Lender promptly upon the request of such Issuing Lender at any time
from the time of such LC Disbursement until such LC Disbursement is reimbursed
by the relevant Borrower or at any time after any reimbursement payment is
required to be refunded to the relevant Borrower for any reason. Such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Credit Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender the amounts so received by it from the Revolving
Credit Lenders. Promptly following receipt by the Administrative Agent of any
payment from the relevant Borrower pursuant to the next following paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Lender, then to
such Revolving Credit Lenders and the applicable Issuing Lender as their
interests may appear. Any payment made by a Revolving Credit Lender pursuant to
this paragraph to reimburse an Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve any Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)     Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit denominated in Dollars issued by it for account of
the Company, any Borrower or any of the Company’s Subsidiaries that is a
Domestic Subsidiary, the Company or the relevant Borrower shall reimburse the
applicable Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the relevant Borrower receives such notice; provided that if such LC
Disbursement is made in respect of such a Letter of Credit, then the Company or
the relevant Borrower, as the case may be, may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with all or any portion of an ABR Revolving Credit
Borrowing or a Swingline Loan, as applicable, without regard to minimum and
multiple amounts specified in Section 2.02(c) and, to the extent so financed,
such Borrower’s obligation to make such payment in respect of such reimbursement
obligation shall be discharged and replaced by the resulting ABR Revolving
Credit Borrowing or Swingline Loan (or the applicable portion thereof).

 

 
34

--------------------------------------------------------------------------------

 

  

If an Issuing Lender shall make any LC Disbursement in respect of a Letter of
Credit issued by it for account of any Borrower denominated in an Agreed Foreign
Currency, the Company or the relevant Borrower, as the case may be, shall
reimburse the applicable Issuing Lender in respect of such LC Disbursement by
paying to the applicable Issuing Lender in the Currency in which such Letter of
Credit is denominated an amount equal to such LC Disbursement not later than
12:00 noon, New York City time of the applicable Issuing Lender, on the Business
Day immediately following the day that the relevant Borrower receives notice of
such LC Disbursement, if such notice is received prior to 5:00 p.m., New York
City time of the applicable Issuing Lender or (ii) the Business Day which is two
Business Days after the day that the relevant Borrower and the Company receive
such notice, if such notice is not received prior to such time. The applicable
Issuing Lender shall promptly notify the Administrative Agent of the amount and
date of each such reimbursement.

 

If the relevant Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.

 

Without limiting any other obligations of any Borrower hereunder, the relevant
Borrower hereby agrees to indemnify each Issuing Lender of each Letter of Credit
denominated in a Foreign Currency and issued for the account of such Borrower
for any and all costs, expenses and losses incurred by it as a result of
receiving payment or reimbursement for any LC Disbursement thereunder from any
Person in a currency other than the currency in which such Letter of Credit was
originally denominated. Any such amount payable to any Issuing Lender shall be
payable within 10 days after demand by such Issuing Lender.

 

(g)     Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of such Borrower’s obligations hereunder.

 

 
35

--------------------------------------------------------------------------------

 

  

Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by an
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to excuse any Issuing Lender from liability to
the relevant Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Lender’s, gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:

 

(i)     each Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)     each Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

(iii)     this sentence shall establish the standard of care to be exercised by
each Issuing Lender when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h)     Disbursement Procedures. The applicable Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Lender shall promptly after such examination notify the Administrative
Agent and the Company by telephone (confirmed by telecopy) of such demand for
payment and whether the applicable Issuing Lender has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve any Borrower of its obligation to reimburse the
applicable Issuing Lender and the Lenders with respect to any such LC
Disbursement.

 

(i)     Interim Interest. If an Issuing Lender shall make any LC Disbursement,
then, unless the Company or the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company or the relevant
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Credit Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Foreign Currency plus the then effective Applicable Rate with
respect to Eurocurrency Loans); provided that if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the applicable Issuing Lender, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the applicable Issuing Lender shall be for account of such
Lender to the extent of such payment.

 

(j)     Replacement of Issuing Lenders. Any Issuing Lender may be replaced at
any time by written agreement between the Company, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Lender. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Lender shall have all the rights and obligations of the
replaced Issuing Lender under this Agreement with respect to Letters of Credit
to be issued thereafter and (ii) references herein to the term “Issuing Lender”
shall be deemed to refer to such successor or to any previous Issuing Lender, or
to such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement and the other
Loan Documents with respect to Letters of Credit then outstanding and issued by
it prior to such replacement, but shall not be required to issue additional
Letters of Credit or to extend, renew or increase any existing Letter of Credit.

 

 
36

--------------------------------------------------------------------------------

 

  

(k)     Cash Collateralization. If either (i) an Event of Default shall occur
and be continuing and the Company receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, or (ii) the
Company shall, or shall cause the Subsidiary Borrowers to, provide cover for LC
Exposure pursuant to Section 2.10, the Company shall immediately deposit into an
account established and maintained on the books and records of the
Administrative Agent, which account may be a “securities account” (within the
meaning of Section 8-501 of the Uniform Commercial Code as in effect in the
State of New York), in the name of the Administrative Agent and for the benefit
of the Lenders, an amount in cash equal to, in the case of an Event of Default,
the LC Exposure as of such date plus any accrued and unpaid interest thereon
and, in the case of cover pursuant to Section 2.10, the amount required under
Section 2.10 in respect of such LC Exposure; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Obligor described in clause (h) or (i) of Article VIII. Such deposit shall be
held by the Administrative Agent as collateral for the LC Exposure under this
Agreement and thereafter for the payment of the “Secured Obligations” under and
as defined in the Pledge Agreement, and for these purposes the Borrowers hereby
grant a security interest to the Administrative Agent for the benefit of the
Lenders in such collateral account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein.

 

(l)     Existing Letters of Credit. The outstanding letters of credit listed on
Schedule 2.05(1) issued by JPMCB shall, effective as of the Effective Date,
subject to the satisfaction of the conditions to effectiveness of the
obligations of the Lenders hereunder set forth in Article V, be deemed to be
“Letters of Credit” issued hereunder, and as of the Effective Date each Lender
shall have a participation interest therein equal to such Lender’s Applicable
Percentage of the undrawn face amount of each such Letter of Credit.

 

Section 2.06     Funding of Borrowings.

 

(a)     Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower designated in the applicable Borrowing Request; provided that ABR
Revolving Credit Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the applicable Issuing Lender.

 

(b)     Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then each of the applicable Lender and the Company severally agrees to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the relevant Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of the Company, the
interest rate applicable at the time to the Loans composing such Borrowing. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

 
37

--------------------------------------------------------------------------------

 

  

Section 2.07     Interest Elections.

 

(a)     Elections by the Borrowers for Borrowings. The Loans constituting each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have the Interest
Period specified in such Borrowing Request. Thereafter, the relevant Borrower
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section; provided that (i) a Borrowing denominated in one currency may
not be continued as, or converted to, a Borrowing in a different currency, (ii)
no Eurocurrency Borrowing denominated in a Foreign Currency may be continued if,
after giving effect thereto, the aggregate Revolving Credit Exposures would
exceed the Aggregate Commitment, and (iii) a Eurocurrency Borrowing denominated
in a Foreign Currency may not be converted to a Borrowing of a different Type.
The relevant Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

 

(b)     Notice of Elections. To make an election pursuant to this Section, the
relevant Borrower shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars to any Borrower or by irrevocable written notice (via an Interest
Election Request in a form approved by the Administrative Agent and signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Company.

 

(c)     Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing); 

 

 
38

--------------------------------------------------------------------------------

 

 

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)   whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)   if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

(d)     Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)     Failure to Elect; Events of Default. If any Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be continued as a Eurocurrency Borrowing with an Interest Period
of one month. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (A) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing, (B) unless
repaid, each Eurocurrency Borrowing denominated in Dollars shall be converted to
an ABR Borrowing at end of the Interest Period therefor and (C) no outstanding
Eurocurrency Borrowing denominated in a Foreign Currency may have an Interest
Period of more than one month’s duration.

 

Section 2.08     Termination and Reduction of the Revolving Credit Commitments;
Incremental Increases.

 

(a)     Scheduled Termination. Unless previously terminated, the Revolving
Credit Commitments shall automatically terminate on the Commitment Termination
Date.

 

(b)     Voluntary Termination or Reduction. The Company may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitments shall be in
an amount that is $2,000,000 or a larger multiple of $1,000,000 and (ii) the
Company shall not terminate or reduce the Revolving Credit Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures would exceed the total
Aggregate Commitment.

 

(c)     Notice of Voluntary Termination or Reduction. The Company shall notify
the Administrative Agent of any election to terminate or reduce the Revolving
Credit Commitments under paragraph (b) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Credit
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

 
39

--------------------------------------------------------------------------------

 

  

(d)     Effect of Termination or Reduction. Any termination or reduction of the
Revolving Credit Commitments shall be permanent.

 

(e)     Incremental Increases.

 

(i)     Request for Increase. At any time after the Effective Date, upon written
notice to the Administrative Agent, the Company may, from time to time, request
one or more increases in the Revolving Credit Commitments (each, a “Revolving
Credit Commitment Increase”) and/or one or more incremental term loans (each, an
“Incremental Term Loan” and, together with any Revolving Credit Commitment
Increases, the “Incremental Increases”); provided that (A) the aggregate
principal amount of all Incremental Increases incurred hereunder during the term
of this Agreement shall not exceed $150,000,000, (B) any such request for an
increase shall be in a minimum amount of $10,000,000 for any Incremental Term
Loan and $5,000,000 for any Revolving Credit Commitment Increase or, if less,
the remaining amount permitted pursuant to the foregoing clause (A), and (C) no
more than five Incremental Increases shall be permitted to be requested during
the term of this Agreement.

 

(ii)     Incremental Lenders. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Increase. Incremental Increases may be provided by any existing
Lender or by any other Persons (each, an “Incremental Lender”) who will become
Lenders in connection therewith; provided that the Administrative Agent, each
Issuing Lender and the Swingline Lender shall have consented (not to be
unreasonably withheld or delayed) to such Incremental Lender’s providing such
Incremental Increases to the extent any such consent would be required under
Section 10.04(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Incremental Lender. At the time of sending such notice, the
Company (in consultation with the Administrative Agent) shall specify the time
period within which each Incremental Lender is requested to respond, which shall
in no event be less than five Business Days from the date of delivery of such
notice to the proposed Incremental Lenders (or such shorter period as approved
by the Administrative Agent). Each proposed Incremental Lender may elect or
decline, in its sole discretion, and shall notify the Administrative Agent
within such time period whether it agrees, to provide an Incremental Increase
and, if so, whether by an amount equal to, greater than or less than requested.
Any Person not responding within the requested time period shall be deemed to
have declined to provide an Incremental Increase.

 

(iii)     Increase Effective Date and Allocations. The Administrative Agent and
the Company shall determine the effective date (the “Increase Effective Date”)
and the final allocation of such Incremental Increase. The Administrative Agent
shall promptly notify the Company and the Incremental Lenders of the final
allocation of such Incremental Increases (limited in the case of the Incremental
Lenders to their own respective allocations thereof) and the Increase Effective
Date.

 

(iv)     Conditions to Effectiveness of Incremental Increase. Subject to the
terms of Section 1.07, any Incremental Increase shall become effective as of
such Increase Effective Date; provided that:

 

(A)     no Default shall exist on such Increase Effective Date immediately prior
to or after giving effect to such Incremental Increase or the making of any
Credit Event on the Increase Effective Date pursuant thereto;

 

 
40

--------------------------------------------------------------------------------

 

  

(B)     all of the representations and warranties set forth in Article IV shall
be true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) as of such Increase Effective Date, or
if such representation speaks as of an earlier date, as of such earlier date;

 

(C)     the Administrative Agent shall have received from the Company evidence
demonstrating pro forma compliance with the financial covenants set forth in
Section 7.09 based on the most recent fiscal quarter end for which financial
statements have been provided pursuant to Section 6.01 after giving effect to
such Incremental Increase (assuming that the entire applicable Incremental Term
Loan and any Revolving Credit Commitment Increase to become effective on such
Increase Effective Date are fully funded on such Increase Effective Date) and
the use of proceeds thereof (including any Acquisition or prepayment of
Indebtedness); and

 

(D)     the Administrative Agent shall have received from the Company, any
customary legal opinions or other documents (including, without limitation, a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Obligors authorizing such Incremental Increase) reasonably requested by
Administrative Agent in connection with any such transaction.

 

(v)         Terms of Incremental Increase.

 

(A)     Each Incremental Increase shall constitute Obligations and will be
guaranteed by the Guarantors and secured on a pari passu basis with the other
Obligations;

 

(B)     in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):

 

(1)     such Incremental Term Loan may be made, at the option of the Company,
either by increasing an existing tranche of Incremental Term Loans with the same
terms (including pricing) as the existing tranche of Incremental Term Loans or
creating a new tranche of term loans under this Agreement; provided that the
maturity of any such Incremental Term Loan shall not be earlier than the then
Latest Maturity Date and the weighted average life to maturity of any such
Incremental Term Loan shall not be shorter than the remaining weighted average
life to maturity of such latest maturing Incremental Term Loans (without giving
effect to any prepayment of such latest maturing Incremental Term Loans);

 

(2)     the upfront fees, Applicable Rate, pricing grid, if applicable,
mandatory prepayments, and amortization, if applicable, for any new tranche of
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Company; and

 

(3)     except as provided above, all other terms and conditions applicable to
any Incremental Term Loan shall be consistent with the terms and conditions
applicable to the Loans or otherwise reasonably satisfactory to the
Administrative Agent;

 

 
41

--------------------------------------------------------------------------------

 

  

(C)         in the case of each Revolving Credit Commitment Increase (the terms
of which shall be set forth in the relevant Incremental Amendment):

 

(1)     each such Revolving Credit Commitment Increase shall have the same
terms, including maturity, Applicable Rate and facility fees (other than any
arrangement, closing or similar fees), as the Revolving Credit Commitments;
provided that the Applicable Rate or facility fees applicable to any Revolving
Credit Commitment Increase (as determined by the Administrative Agent) may be
higher than the Applicable Rate or facility fees applicable to the Revolving
Credit Commitments if the Applicable Rate or facility fees applicable to the
Revolving Credit Commitments are increased to equal the Applicable Rate and
facility fees applicable to such Revolving Credit Commitment Increase; and

 

(2)     the outstanding Revolving Credit Loans and Applicable Percentages of
Swingline Loans and LC Exposure will be reallocated by the Administrative Agent
on the applicable Increase Effective Date among the Revolving Credit Lenders
(including the Incremental Lenders providing such Revolving Credit Commitment
Increase) in accordance with their revised Applicable Percentages (and the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Commitment Increase) agree to make all payments and adjustments
necessary to effect such reallocation and the Company shall pay any and all
costs required pursuant to Section 2.15 in connection with such reallocation as
if such reallocation were a repayment).

 

(vi)     Incremental Amendments. Each such Incremental Increase shall be
effected pursuant to an amendment (an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Obligors, the
Administrative Agent and the applicable Incremental Lenders, which Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Company and the Administrative
Agent, to effect the provisions of this Section 2.08(e).

 

(vii)     Use of Proceeds. The proceeds of any Incremental Increase may be used
by the Company and its Subsidiaries for working capital and other general
corporate purposes, including the financing of Acquisitions and other
Investments and any other use not prohibited by this Agreement.

 

Section 2.09     Repayment of Loans; Evidence of Debt.

 

(a)     Repayment.

 

(i)     Each Borrower hereby unconditionally promises to pay on the Commitment
Termination Date to the Administrative Agent for account of the Lenders the
outstanding principal amount of the Revolving Credit Loans made to such
Borrower.

 

(ii)    The Company and the Swingline Subsidiary Borrower (as applicable) hereby
unconditionally promise to pay (A) (in the case of Swingline Loans made to the
Company) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made by it on the earlier of the Commitment Termination Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least three Business Days after such Swingline Loan
is made and (B) (in the case of Swingline Loans made to the Swingline Subsidiary
Borrower) to the Swingline Lender on the earlier of the Commitment Termination
Date and the last day of the Interest Period therefor.

 

 
42

--------------------------------------------------------------------------------

 

  

(b)     Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts and currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(c)     Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and currency of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount and currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

 

(d)     Effect of Entries. The entries made in the records maintained pursuant
to paragraphs (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligation recorded therein absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)     Promissory Notes. Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note of such Borrower substantially in the
form of Exhibit H. In such event, such Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

Section 2.10     Prepayment of Loans.

 

(a)     Optional Prepayments. Each Borrower shall have the right, without
premium or penalty (but subject to break funding payments required by Section
2.15), at any time and from time to time to prepay any Borrowing by such
Borrower in whole or in part, subject to the requirements of this Section.

 

(b)     Mandatory Prepayments in respect of Currency Fluctuation.

 

(i)     Determination of Amount Outstanding. On each Currency Valuation Date,
the Administrative Agent shall determine the aggregate Revolving Credit Exposure
(including the Dollar Equivalent of any portion thereof that is denominated in
Foreign Currencies). For the purpose of this determination, the outstanding
principal amount of any Loan that is denominated in any Foreign Currency shall
be deemed to be the Dollar Equivalent of the amount in the Foreign Currency of
such Loan, determined as of the relevant Currency Valuation Date. Upon making
such determination, the Administrative Agent shall promptly notify the Lenders
and the Company thereof.

 

(ii)     Prepayment. If on the date of any determination,(I) other than as a
result of fluctuations in currency exchange rates, (A) the sum of the aggregate
principal Dollar Equivalent of all of the Revolving Credit Exposures
(calculated, with respect to those Credit Events denominated in Foreign
Currencies, as of the most recent Currency Valuation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment, (B) the sum of the
aggregate principal Dollar Equivalent of all of the Revolving Credit Exposures
in respect of Credit Events hereunder that are denominated in Foreign Currencies
(the “Foreign Currency Exposure”) (so calculated) exceeds the Foreign Currency
Sublimit or (C) the sum of the aggregate principal Dollar Equivalent of all of
the Revolving Credit Exposures in respect of Credit Events hereunder to the
Subsidiary Borrowers (the “Subsidiary Borrower Exposure”) (so calculated)
exceeds the Subsidiary Borrower Sublimit or (II) solely as a result of
fluctuations in currency exchange rates, (A) the sum of the aggregate principal
Dollar Equivalent of all of the Revolving Credit Exposures (so calculated)
exceeds 105% of the Aggregate Commitment, (B) the Foreign Currency Exposure
exceeds 105% of the Foreign Currency Sublimit or (C) the Subsidiary Borrower
Exposure exceeds 105% of the Subsidiary Borrower Sublimit, the Company shall,
and shall cause the Subsidiary Borrowers to, if requested by the Required
Lenders (through the Administrative Agent), prepay the Revolving Credit Loans
and Swingline Loans (and/or provide cover for LC Exposure as specified in
Section 2.05(k)) in such amounts as shall be necessary so that after giving
effect thereto (x) the aggregate Revolving Credit Exposure (so calculated) does
not exceed the Aggregate Commitment, (y) the Foreign Currency Exposure does not
exceed the Foreign Currency Sublimit and (z) the Subsidiary Borrower Exposure
does not exceed the Subsidiary Borrower Sublimit, as applicable.

 

 
43

--------------------------------------------------------------------------------

 

  

Any prepayment pursuant to this paragraph shall be applied, first, to Swingline
Loans outstanding, second, to Revolving Credit Loans outstanding and third, as
cover for LC Exposure.

 

(c)     Notices, Etc. The Company shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
in Dollars, by telephone (confirmed by telecopy) not later than 12:00 noon, New
York City time, two Business Days before the date of prepayment, (ii) in the
case of prepayment of a Eurocurrency Borrowing in a Foreign Currency, by
telephone (confirmed by telecopy) not later than 12:00 noon, New York City time,
three Business Days before the date of prepayment, (iii) in the case of
prepayment of an ABR Borrowing, by telephone (confirmed by telecopy) not later
than 12:00 noon, New York City time, on the date of prepayment or (iv) (A) in
the case of prepayment of a Swingline Loan made to the Company, by telephone
(confirmed by telecopy) not later than 12:00 noon, New York City time on the
date of prepayment and (B) in the case of prepayment of a Swingline Loan made to
the Swingline Subsidiary Borrower, by irrevocable written notice not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Credit Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.12 and
(ii) break funding payments pursuant to Section 2.15. If the relevant Borrower
fails to make a timely selection of the Borrowing or Borrowings to be prepaid,
such prepayment shall be applied, first, to pay any outstanding ABR Borrowings
of such Borrower and, second, to other Borrowings of such Borrower in the order
of the remaining duration of their respective Interest Periods (the Borrowing
with the shortest remaining Interest Period to be repaid first).

 

 
44

--------------------------------------------------------------------------------

 

  

Section 2.11     Fees.

 

(a)     Facility Fee. The Company agrees to pay to the Administrative Agent for
account of each Revolving Credit Lender a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the Revolving Credit Commitment of
such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the earlier of the date such Revolving Credit
Commitment terminates and the Commitment Termination Date. Accrued facility fees
shall be payable on each Quarterly Date and on the earlier of the date the
Revolving Credit Commitments terminate and the Commitment Termination Date,
commencing on the first such date to occur after the date hereof. All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)     Letter of Credit Fees. Each Borrower that is an account party in respect
of any Letter of Credit agrees to pay (i) to the Administrative Agent for
account of each Revolving Credit Lender a participation fee with respect to such
Revolving Credit Lender’s participations in each such Letter of Credit, which
shall accrue at a rate per annum equal to the Applicable Rate applicable to
interest on Eurocurrency Loans on the average daily amount of such Revolving
Credit Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Credit Lender’s Revolving Credit Commitment terminates and the date on which
such Revolving Credit Lender ceases to have any LC Exposure, and (ii) such other
fees payable in the amounts and at the times as may be separately agreed upon
between the Company and each Issuing Lender, as well as the applicable Issuing
Lender’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including each Quarterly Date shall be payable
on the third Business Day following such Quarterly Date, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the Commitment Termination Date and any such fees accruing after
the Commitment Termination Date shall be payable on demand. Any other fees
payable to the applicable Issuing Lender pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit,
whether denominated in Dollars or in a Foreign Currency, shall be paid in
Dollars.

 

(c)     Administrative Agent Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

(d)     Payment of Fees. Except as set forth in Section 2.11(b), all fees
payable hereunder shall be paid on the dates due, in Dollars and immediately
available funds, to the Administrative Agent (or to each applicable Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Revolving Credit Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.

 

Section 2.12     Interest.

 

(a)     ABR Loans. The Loans (other than Swingline Loans) constituting each ABR
Borrowing (other than any Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

 

 
45

--------------------------------------------------------------------------------

 

  

(b)     Eurocurrency Loans. The Loans (other than Swingline Loans) constituting
each Eurocurrency Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period for such Borrowing plus the
Applicable Rate.

 

(c)     Swingline Loans. The Swingline Loans shall bear interest at a rate per
annum equal to, in the case of a Swingline Loan to the Company (i) the Alternate
Base Rate plus the Applicable Rate, or (ii) the Daily LIBO Rate plus the
Applicable Rate, as elected by the Company, and in the case of a Swingline Loan
to the Swingline Subsidiary Borrower, the Swingline Multicurrency Rate plus the
Applicable Rate.

 

(d)     Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(e)     Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the Commitment
Termination Date or Latest Maturity Date, as applicable), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

 

(f)     Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), (ii) interest on all Loans denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case of clauses (i) and
(ii) shall be payable for the actual number of days elapsed (including the first
day but excluding the last day), and (iii) interest on all Loans denominated in
all Agreed Foreign Currencies (other than euros, Pounds Sterling, Japanese Yen
and Swedish Krona) shall be computed in accordance with market practice. The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.13     Alternate Rate of Interest; Illegality.

 

(a)          Determination of Interest Rates. If prior to the commencement of
the Interest Period for any Eurocurrency Borrowing (the currency of such
Borrowing herein called the “Affected Currency”):

 

(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

 

(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for the Affected Currency for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;

 

 
46

--------------------------------------------------------------------------------

 

  

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective and (A) if the Affected Currency is
Dollars, such Borrowing (unless prepaid) shall be continued as, or converted to,
an ABR Borrowing and (B) if the Affected Currency is a Foreign Currency, such
Borrowing shall be prepaid, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as an ABR Borrowing and (iii) if the Affected Currency
is a Foreign Currency, any Borrowing Request that requests a Eurocurrency
Borrowing denominated in the Affected Currency shall be ineffective.

 

(b)     Illegality. If, in any applicable jurisdiction, the Administrative
Agent, any Issuing Lender or any Lender determines that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuing Lender or any Lender to (i)
perform any of its obligations hereunder or under any other Loan Document, (ii)
fund or maintain its participation in any Loan or (iii) issue, make, maintain,
fund or charge interest or fees, in each case of clauses (i) through (iii) above
solely with respect to any Loan or Letter of Credit to any Subsidiary Borrower
that is a Foreign Subsidiary, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest or fees with respect to any
Loan or Letters of Credit to such Subsidiary Borrower that is a Foreign
Subsidiary shall be suspended, and to the extent required by applicable law,
cancelled.  Upon receipt of such notice, the Obligors shall, (A) repay such
Person’s participation in the Loans or other applicable Obligations owing by
such Subsidiary Borrower that is a Foreign Subsidiary on the last day of the
Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
law) and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.

 

Section 2.14     Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for account of, or advances, loans or other credit extended or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Lender;

 

(ii)    impose on any Lender or any Issuing Lender or the London interbank
market or the Stockholm interbank market any other condition, cost or expense
(other than taxes) affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

 

(iii)   subject the Administrative Agent, any Lender, any Issuing Lender or any
other recipient of any payments to be made by or on account of any obligation of
the Company or any Subsidiary Borrower hereunder or under any Loan Documents to
any Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Taxes described in
clause (b) through (f) of the definition of “Excluded Taxes” and (C) Connection
Income Taxes);

 

 
47

--------------------------------------------------------------------------------

 

  

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Person of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Person hereunder
(whether of principal, interest or otherwise), by an amount which such Person
deems in its sole discretion to be material, then, subject to the delivery of a
certificate contemplated by paragraph (c) below, the Company will pay to such
Person in Dollars, such additional amount or amounts as will compensate such
Person for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then, subject to the delivery of a certificate contemplated by
paragraph (c) below, from time to time the Company will pay to such Lender or
such Issuing Lender, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 

(c)     Certificates from Lenders. A certificate of a Lender or an Issuing
Lender setting forth in reasonable detail the amount or amounts, in Dollars,
necessary to compensate such Lender or such Issuing Lender or its holding
company, as the case may be, as specified in paragraphs (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 20 days
after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or any Issuing Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender or an Issuing Lender pursuant to this Section for any increased costs
or reductions incurred more than 120 days prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided,
further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.15     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan prior to the last day of an Interest Period
therefor (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.10), (b) the conversion of any Eurocurrency
Loan prior to the last day of an Interest Period therefor, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.10(c) and is revoked in accordance
herewith) (other than as a result of Section 2.13), or (d) the assignment as a
result of a request by the Company pursuant to Section 2.18(b) of any
Eurocurrency Loan prior to the last day of an Interest Period therefor, then, in
any such event, the Company shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurocurrency Loan, the loss
to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, the duration of the Interest Period that would have resulted
from such borrowing) if the interest rate payable on such deposit were equal to
the Adjusted LIBO Rate for such currency for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for deposits denominated in such currency from other banks in the
eurocurrency market at the commencement of such period. A certificate of any
Lender setting forth in reasonable detail the basis for and calculation of any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 20 days after receipt thereof.

 

 
48

--------------------------------------------------------------------------------

 

  

Section 2.16     Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that if any Borrower or applicable withholding agent
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) if such Tax is an Indemnified Tax, the sum payable shall be
increased as necessary so that after making all such required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, each Lender or the Issuing Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or applicable withholding agent shall
make such deductions and (iii) such Borrower or applicable withholding agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)     Payment of Other Taxes. Without duplication of other amounts payable by
any Borrower under this Section, each Borrower shall pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent reimburse it for the payment of, Other Taxes.

 

(c)     Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 20 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or such
Issuing Lender, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto; provided that upon the request, and at the
sole expense of, any Borrower, the Administrative Agent, such Lender or such
Issuing Lender, as the case may be, shall reasonably afford such Borrower the
opportunity to contest (at such Borrower’s expense), and reasonably cooperate
with such Borrower in contesting, the imposition of any Taxes giving rise to
such amount; provided that (i) to the extent that any such Taxes are required by
applicable law to be paid prior to commencing any such contest, such Borrower
shall pay or reimburse such Taxes whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, (ii) such
Borrower shall have confirmed in writing to such Person its obligation to pay
such indemnity amounts pursuant to this Agreement, (iii) such Person shall have
received at such Borrower’s sole expense an opinion, in a form reasonably
satisfactory to such Person, of independent tax counsel selected by such
Borrower and reasonably acceptable to such Person to the effect that there
exists a reasonable basis for such contest, (iv) such Borrower shall reimburse
such Person for its reasonable attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with such Borrower in so contesting and
(v) nothing in this paragraph (c) shall be construed to require such Person to
rearrange its tax affairs other than as it sees fit in its sole discretion or to
disclose or provide its tax returns or other information it reasonably considers
confidential or proprietary to any Person. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Lender, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive
absent manifest error.

 

 
49

--------------------------------------------------------------------------------

 

  

(d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Company or any Subsidiary Borrower to a Governmental
Authority, the Company or such Subsidiary Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)     U.S. Law Exemptions; Required Certificates. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction in which the Company or any Subsidiary Borrower that is a
Domestic Subsidiary is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any Loan Document shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Company, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender, if reasonably requested by the Company, any Subsidiary
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company, such
Subsidiary Borrower or the Administrative Agent as will enable the Company, such
Subsidiary Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.16(e) (ii)(A), (ii)(B) and (ii)(C) below
and Section 2.16(i)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender (it being understood that providing
any information currently required by any U.S. federal income tax withholding
form shall not be considered prejudicial to the position of the Lender);

 

(ii)     without limiting the foregoing:

 

(A)     any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company, any Subsidiary Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax; provided, however, that if
the Lender is a disregarded entity for U.S. federal income tax purposes it shall
provide the appropriate withholding form of its owner (together with appropriate
supporting documentation);

 

 
50

--------------------------------------------------------------------------------

 

  

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company (or any requesting Subsidiary Borrower) and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company, any such Subsidiary Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)     executed copies of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company or any Subsidiary Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY (including any underlying attachments), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company (or any requesting Subsidiary Borrower) and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company, such Subsidiary Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company, such Subsidiary Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 

 
51

--------------------------------------------------------------------------------

 

  

(f)     Foreign Subsidiary Borrower Exemptions; Required Certificates. If the
Administrative Agent or any Lender is entitled to an exemption from or reduction
in the rate of the imposition, deduction or withholding of any Tax under the
laws of the jurisdiction in which any Subsidiary Borrower that is a Foreign
Subsidiary is organized or engaged in business, or any treaty to which such
jurisdiction is a party, with respect to payments by such Subsidiary Borrower
under this Agreement or any other Loan Document, then the Administrative Agent,
such Lender (as the case may be) shall deliver to such Subsidiary Borrower or
the relevant Governmental Authority, in the manner and at the time or times
prescribed by applicable law or as reasonably requested by the Company (at least
60 days prior to the due date required for submission thereof), such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without the
imposition, deduction or withholding of such Tax or at a reduced rate; provided
that the Administrative Agent, such Lender is legally entitled to complete,
execute and deliver such documentation and in its reasonable judgment such
completion, execution or submission would not materially prejudice its
commercial or legal position or require disclosure of information it considers
confidential or proprietary.

 

(g)     Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes as to which it has been indemnified by any Borrower or with respect to
which any Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority, other than any such penalties, interest or other charges attributable
to the gross negligence or willful misconduct of the Administrative Agent, such
Lender or such Issuing Lender, as applicable) to the Administrative Agent, such
Lender or such Issuing Lender in the event the Administrative Agent, such Lender
or such Issuing Lender is required by applicable laws or court order to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent, any Lender or any Issuing Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential or proprietary) to any Borrower or any other Person;
provided that upon the request, and at the sole expense of, any Borrower, the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
shall reasonably afford such Borrower the opportunity to contest (at such
Borrower’s expense), and reasonably cooperate with such Borrower in contesting,
the repayment of such refund to such Governmental Authority.

 

(h)     Lender Indemnity. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Company to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.04(e) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are paid or payable by the
Administrative Agent in connection with this Agreement or any Loan Documents and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(h) shall be paid
within 20 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount so paid or payable by the Administrative Agent.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

 

 
52

--------------------------------------------------------------------------------

 

  

(i)     FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code and Treasury
Regulation Section 1.1471-3(d), as applicable), such Lender shall deliver to the
Administrative Agent and the Company, at the time or times prescribed by law and
at such time or times reasonably requested by the Administrative Agent or the
Company, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent or the Company as
may be necessary for the Administrative Agent, the Company and any Subsidiary
Borrower that is a Domestic Subsidiary to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(i), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(j)     Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.

 

Section 2.17     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)     Payments by the Obligors. Each Obligor shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 1:00 p.m., New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to an Issuing Lender or the Swingline Lender as
expressly provided herein and payments pursuant to Sections 2.14, 2.15, 2.16 and
10.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. Except as set forth in the definition of “Interest Period”, if
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All amounts owing under this Agreement (including
facility fees, payments required under Section 2.14, and payments required under
Section 2.15 relating to any Loan denominated in Dollars, but not including
principal of, and interest on, any Loan denominated in any Foreign Currency or
payments relating to any such Loan required under Section 2.15, which are
payable in such Foreign Currency) or under any other Loan Document (except to
the extent otherwise provided therein) are payable in Dollars. Notwithstanding
the foregoing, if any Borrower shall fail to pay any principal of any Loan when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) or shall fail to pay any reimbursement obligation in respect of any
LC Disbursement when due, the unpaid portion of such Loan or reimbursement
obligation shall, if such Loan or reimbursement obligation is not denominated in
Dollars, automatically be redenominated in Dollars on the due date thereof (or,
if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such principal
or reimbursement obligation shall be payable on demand; and if any Borrower
shall fail to pay any interest on any Loan that is not denominated in Dollars or
on any LC Disbursement made pursuant to a Letter of Credit that is not
denominated in Dollars, such interest shall automatically be redenominated in
Dollars on the due date therefor (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such interest shall be payable on demand.

 

 
53

--------------------------------------------------------------------------------

 

  

(b)     Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)     Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
each Revolving Credit Borrowing shall be made from the Lenders, each payment of
the facility fee under Section 2.11 shall be made for account of the Lenders
having Revolving Credit Commitments, and each termination or reduction of the
amount of the Revolving Credit Commitments under Section 2.08 shall be applied
to the respective Revolving Credit Commitments of the Revolving Credit Lenders,
pro rata according to the amounts of their respective Revolving Credit
Commitments; (ii) each Revolving Credit Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Revolving Credit
Commitments (in the case of the making of Loans) or their respective Loans that
are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by any Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and (iv)
each payment of interest on Loans by any Borrower shall be made for account of
the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.

 

(d)     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon then due than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Obligor consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Obligor rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Obligor
in the amount of such participation.

 

(e)     Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for account of the Lenders or an
Issuing Lender hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Lender, as the case may be,
the amount due. In such event, if the relevant Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

 

 
54

--------------------------------------------------------------------------------

 

  

(f)     Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(e) or (f), 2.06(b), 2.17(e) or 10.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
an Issuing Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

(g)     Payments in Foreign Currencies by the Administrative Agent Generally.
With respect to the payment of any amount denominated in euros or in a National
Currency, the Administrative Agent shall not be liable to the Borrowers or any
of the Lenders in any way whatsoever for any delay, or the consequences of any
delay, in the crediting to any account of any amount required by this Agreement
to be paid by the Administrative Agent if the Administrative Agent shall have
taken all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds (in euros or in such National Currency, as the case may be) to the account
of any Lender in the Participating Member State which the relevant Borrower or
such Lender, as the case may be, shall have specified for such purpose. For the
purposes of this paragraph, “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as the Administrative Agent may from time to time
determine for the purpose of clearing or settling payments in euros or such
National Currency.

 

Section 2.18     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Company is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay, within 20
days after written demand therefor, all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment; provided
that such Lender shall use reasonable efforts to notify the Company in advance
before incurring such cost or expense which such Lender deems to be material.

 

 
55

--------------------------------------------------------------------------------

 

  

(b)     Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, (ii) the Company is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, (iii) any Lender gives a notice pursuant to Section 2.13(b), (iv)
any Lender becomes a Defaulting Lender or (v) any Lender refuses to consent to
any amendment, modification or waiver of this Agreement or any other Loan
Documents that pursuant hereto or thereto requires the consent of all of the
Lenders (or all of the Lenders affected thereby) and has been approved by the
Required Lenders, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, each Issuing Lender and the Swingline Lender), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

 

Section 2.19     Designation of Subsidiary Borrowers.

 

(a)     Designation of Subsidiary Borrowers. Subject to the terms and conditions
of this Section (including paragraph (b) of this Section), the Company may, at
any time or from time to time, request that a wholly-owned Subsidiary specified
in such notice become a party to this Agreement as a Borrower; provided that
each such designation shall be subject to the prior approval of the
Administrative Agent and the Lenders (which approval shall not be unreasonably
withheld; it being understood and agreed that no such approval shall be required
for (i) a Dutch Subsidiary Borrower or (ii) a Subsidiary Borrower that is a
Domestic Subsidiary). The Administrative Agent shall upon receipt of such notice
from the Company promptly notify each Lender of the Company’s designation. Upon
such approval and the satisfaction of the conditions specified in paragraph (b)
of this Section, such Subsidiary shall become a party to this Agreement as a
Borrower hereunder and shall be entitled to borrow Loans or request the issuance
of Letters of Credit on and subject to the terms and conditions of this
Agreement, and the Administrative Agent shall promptly notify the Lenders of
such designation.

 

(b)     Conditions Precedent to Designation Effectiveness. The designation by
the Company of any wholly-owned Subsidiary as a Subsidiary Borrower hereunder
shall not become effective until the date on which the Administrative Agent
shall have received (for prompt distribution to the Lenders) each of the
following documents (each of which shall be satisfactory to the Administrative
Agent in form and substance):

 

(i)     Designation Letter. A Subsidiary Borrower Designation Letter, duly
completed and executed by the Company and the relevant Subsidiary, delivered to
the Administrative Agent at least 10 Business Days before the date on which such
Subsidiary is proposed to become a Subsidiary Borrower (or such shorter period
which is acceptable to the Administrative Agent);

 

(ii)    Opinion of Counsel. If requested by the Administrative Agent, a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and appropriately dated) of counsel to such Subsidiary satisfactory to the
Administrative Agent in the jurisdiction in which such Subsidiary is organized;

 

 
56

--------------------------------------------------------------------------------

 

  

(iii)   Corporate Documents. Such documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors (or equivalent governing body) authorizing such Subsidiary becoming a
Borrower hereunder, and of all documents evidencing all other necessary
corporate or other action required with respect to such Subsidiary Borrower
becoming party to this Agreement);

 

(iv)   PATRIOT Act. Documentation and other information requested by the
Administrative Agent or any Lender in order to comply with requirements of any
Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act and
any applicable “know your customer” rules and regulations; and

 

(v)    Other Documents. Such other documents relating thereto as the
Administrative Agent or its counsel may reasonably request, which may include
other documents that are consistent with conditions for Subsidiary Borrowers set
forth in Section 4.01.

 

(c)          Termination of Subsidiary Borrowers. The Company may, at any time
at which a Subsidiary Borrower shall not be an account party with respect to an
outstanding Letter of Credit and which shall have no unpaid LC Disbursements or
unpaid interest on any LC Disbursements and no Loans or any other amounts
hereunder or under any other Loan Documents shall be outstanding to such
Subsidiary Borrower, terminate such Subsidiary Borrower as a Borrower hereunder
by delivering to the Administrative Agent an executed notice thereof (each a
“Subsidiary Borrower Termination Letter”), substantially in the form of Exhibit
F. Any Subsidiary Borrower Termination Letter furnished hereunder shall be
effective upon receipt thereof by the Administrative Agent (which shall promptly
so notify the Lenders and the Issuing Lenders), whereupon all commitments of the
Issuing Lenders to issue Letters of Credit for account of such Subsidiary
Borrower and all commitments of the Lenders to make Loans to such Subsidiary
Borrower and all of rights of such Subsidiary Borrower hereunder shall terminate
and such Subsidiary Borrower shall immediately cease to be a Borrower hereunder.
Notwithstanding anything herein to the contrary, the delivery of a Subsidiary
Borrower Termination Letter with respect to any Subsidiary Borrower shall not
terminate (i) any obligation of such Subsidiary Borrower that remains unpaid at
the time of such delivery (including any obligation arising thereafter in
respect of such Subsidiary Borrower under Section 2.16) or (ii) the obligations
of the Company under Article III with respect to any such unpaid obligations.

 

SECTION 2.20     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)     fees shall cease to accrue on the Revolving Credit Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

 

(b)     the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.02); provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

 
57

--------------------------------------------------------------------------------

 

  

(c)     if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)     all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Credit Commitments;

 

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each applicable Issuing Lender
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(k) for so
long as such LC Exposure is outstanding;

 

(iii)   if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)   if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Lender or
any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Credit Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Lender until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

(d)     so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related Swingline Exposure or LC Exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.20(c), and participating
interests in any such newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

 
58

--------------------------------------------------------------------------------

 

 

ARTICLE III

GUARANTEE

 

Section 3.01     The Guarantee.

 

(a)     The Company hereby guarantees to each Lender and the Administrative
Agent and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of each Subsidiary Borrower (such Obligations being herein
collectively called the “Company Guaranteed Obligations”). The Company hereby
further agrees that if any Subsidiary Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Company Guaranteed Obligations owing by such Subsidiary, the Company will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Company
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

(b)     The Subsidiary Guarantors hereby jointly and severally guarantee to each
Lender and the Administrative Agent and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of the Obligations of each Borrower (other than such Subsidiary
Guarantor) (such Obligations being herein collectively called the “Subsidiary
Borrower Guaranteed Obligations” and, together with the Company Guaranteed
Obligations, the “Guaranteed Obligations”). The Subsidiary Guarantors hereby
further jointly and severally agree that if any Borrower shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Subsidiary Borrower Guaranteed Obligations, the Subsidiary Guarantors will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Subsidiary
Borrower Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

SECTION 3.02     Obligations Unconditional. The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of any Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
also to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than payment in
full of the Guaranteed Obligations or performance of its obligations), it being
the intent of this Section that the obligations of the Guarantors hereunder
shall be absolute and unconditional, joint and several, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by applicable law, the occurrence of any
one or more of the following shall not alter or impair the liability of the
Guarantors hereunder, which shall remain absolute and unconditional as described
above:

 

(i)     at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

 

 
59

--------------------------------------------------------------------------------

 

  

(iii)   the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with (in each case, in
accordance with the terms of this Agreement); or

 

(iv)   any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03     Reinstatement. The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by the Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law, in each case, to the extent required by Section 10.03.

 

SECTION 3.04     Subrogation. The Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the occurrence of the Commitment Termination Date, they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against any
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

 

SECTION 3.05     Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by any Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.

 

SECTION 3.06     Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motions and/or actions under New York CPLR Section 3213.

 

 
60

--------------------------------------------------------------------------------

 

  

SECTION 3.07     Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

SECTION 3.08     Rights of Contribution. The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Article and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Company and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Effective Date, as of the Effective
Date, and (B) with respect to any other Subsidiary Guarantor, as of the date
such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

SECTION 3.09     General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of Section
3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

 
61

--------------------------------------------------------------------------------

 

 

 

SECTION 3.10     Keepwell. Each Qualified ECP Guarantor (as defined below)
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds and other support as may be needed from time to
time by each other Obligor to honor all of its obligations under this Article
III and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 3.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 3.10, or otherwise
under this Agreement or any other Loan Document, voidable under the Bankruptcy
Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect and not for any greater amount).
Subject to Section 3.03, the obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until such Guarantee is
released in accordance with this Agreement or such Guarantor’s obligations have
been terminated in accordance with this Agreement. Each Qualified ECP Guarantor
intends that this Section 3.10 constitute, and this Section 3.10 shall be deemed
to constitute, a “keepwell, support or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. For purposes of this Section 3.10, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Obligor that has total assets
exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 3.11    Release of Guarantor. If, in compliance with the terms and
provisions of the Loan Documents, any Guarantor ceases to be a Subsidiary as a
result of a transaction or designation permitted by this Agreement, such
Guarantor shall be automatically released from its obligations under this
Agreement (including under Section 10.03) and its obligations to pledge and
grant any security interests pursuant to any Security Document and, so long as
the Company shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request, the
Administrative Agent shall take such actions as are necessary to effect the
release described in this Section 3.11 in accordance with the relevant
provisions of the Security Documents.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Lenders that:

 

SECTION 4.01     Organization; Powers. Each of the Company and its Subsidiaries
(other than any Immaterial Subsidiary) (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has all requisite power and authority to carry on its business as now conducted
and (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except, in the case of clause
(b) or (c) above, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.02     Authorization; Enforceability. The Transactions are within each
Obligor’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational and, if required, by all
necessary shareholder action. This Agreement has been duly executed and
delivered by each Obligor and constitutes, and each of the other Loan Documents
to which it is a party when executed and delivered by such Obligor will
constitute, a legal, valid and binding obligation of such Obligor, enforceable
against each Obligor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

 
62

--------------------------------------------------------------------------------

 

  

SECTION 4.03     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect or filings to be made with the
Securities and Exchange Commission in connection with the Transactions and
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any Requirement of Law applicable to
the Company or any of its Subsidiaries (other than any Immaterial Subsidiaries),
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of its Subsidiaries (other than
any Immaterial Subsidiaries) or assets, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) except for the Liens
created pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.

 

Section 4.04     Financial Condition; No Material Adverse Change; Solvency.

 

(a)     Financial Condition. The Company has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders’ equity
and cash flows as of and for the fiscal year ended December 31, 2015, reported
on by BDO USA, LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its Subsidiaries as of such date
and for such period in accordance with GAAP.

 

(b)     No Material Adverse Change. Since December 31, 2015, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of the Company and its Subsidiaries, taken as a whole.

 

(c)     Solvency. After giving effect to the Transactions, the Obligors, taken
on a consolidated basis in accordance with GAAP, are Solvent.

 

Section 4.05     Properties; Intellectual Property.

 

(a)     Property Generally. Each of the Company and its Subsidiaries (other than
any Immaterial Subsidiary) has good title to, or valid leasehold interests in,
all its real and personal property material to its business, subject only to
Liens permitted by Section 7.02 and except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes, in each case, except
where the failure to have such title or other interest could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)     Intellectual Property. Each of the Company and its Subsidiaries (other
than any Immaterial Subsidiary) owns, or is licensed to use, all trademarks,
trade names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Company and its Subsidiaries does not
infringe upon the rights of any other Person, except for any failure to own or
be licensed to use or any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.06     Litigation and Environmental Matters.

 

(a)     Actions, Suits and Proceedings. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the actions, suits and proceedings disclosed in Schedule 4.06(a)) or (ii)
that involve this Agreement, any other Loan Document or the Transactions.

 

 
63

--------------------------------------------------------------------------------

 

  

(b)     Environmental Matters. Each of the Company and its Subsidiaries has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Each of
such permits, licenses and authorizations is in full force and effect and each
of the Company and its Subsidiaries is in compliance with the terms and
conditions thereof, and is also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect (other than the
matters disclosed in Schedule 4.06(b)).

 

(c)     Disclosed Matters. Except as disclosed in periodic and other reports,
proxy statements and other materials filed by the Company or any of its
Subsidiaries with the Securities and Exchange Commission, since the date hereof,
there has been no change in the status of the actions, suits, proceedings and
other matters disclosed in Schedules 4.06(a) and 4.06(b) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.07     Compliance with Laws and Agreements; Absence of Defaults. Each
of the Company and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

 

SECTION 4.08     Investment Company Status. None of the Obligors is required to
be registered as an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 4.09     Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.10     ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $40,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $40,000,000 the fair
market value of the assets of all such underfunded Plans.

 

 
64

--------------------------------------------------------------------------------

 

  

SECTION 4.11     Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information (other than the projected financial information, other
forward-looking information and information of a general economic or industry
specific nature) furnished in writing by or on behalf of the Obligors to the
Administrative Agent or the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that with respect to
projected financial information and other forward-looking information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; it being understood that
such projected financial information and other forward-looking information is
subject to significant uncertainties and contingencies, that no assurances can
be given that any particular projected financial information and other
forward-looking information will be realized and that actual results may vary
materially from the projected financial information and other forward-looking
information.

 

SECTION 4.12     Use of Credit. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock in violation of any applicable laws.

 

SECTION 4.13     Subsidiaries. Set forth in Schedule 4.13 is a complete and
correct list of all of the Subsidiaries of the Company as of the date hereof,
together with, for each Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. As of the date hereof, except as disclosed in Schedule 4.13, (x) each
of the Company and its Subsidiaries owns, free and clear of Liens (other than
Liens created pursuant to the Security Documents and Permitted Encumbrances),
and has the unencumbered right to vote, all outstanding ownership interests in
each Subsidiary shown to be held by it in Schedule 4.13, (y) all of the issued
and outstanding Capital Stock of each Subsidiary organized as a corporation is
validly issued, fully paid and nonassessable and (z) there are no outstanding
Equity Rights with respect to each such Subsidiary.

 

SECTION 4.14     Labor Matters. There are no strikes or other labor disputes
against the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened, other than any thereof that (individually or in the
aggregate) could not reasonably be expected to result in a Material Adverse
Effect. Hours worked by and payment made to employees of the Company and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law, regulation or order of any Governmental Authority dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to result in a Material Adverse Effect. All payments due from the
Company or any of its Subsidiaries on account of employee health and welfare
insurance that (individually or in the aggregate) could reasonably be expected
to result in a Material Adverse Effect if not paid have been paid or accrued as
a liability on the books of the Company or the relevant Subsidiary.

 

 
65

--------------------------------------------------------------------------------

 

  

SECTION 4.15     Representations and Warranties Affecting Certain Subsidiary
Borrowers. In the case of each Subsidiary Borrower that is a Foreign Subsidiary:
(a) no authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority that have not been received are necessary for
the execution, delivery or performance by such Subsidiary Borrower of the
Subsidiary Borrower Designation Letter to which it is a party (if applicable),
this Agreement or any other Loan Documents or for the validity or enforceability
of any thereof or for the Borrowings (if any) by or other extensions of credit
to such Subsidiary Borrower hereunder; (b) to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement against such
Subsidiary Borrower, it is not necessary that this Agreement or any other
document be filed or recorded with any Governmental Authority or that any stamp
or similar tax be paid on or in respect of this Agreement, or any other document
other than such filings and recordations that have already been made and such
stamp or similar taxes that have already been paid; (c) each of this Agreement
and the other Loan Documents to which such Subsidiary Borrower is a party is in
proper legal form under the law of the jurisdiction of organization of each
Subsidiary Borrower for the enforcement thereof against each Subsidiary
Borrower, and all formalities required in the jurisdiction of organization of
such Subsidiary Borrower for the validity and enforceability of this Agreement
and such other Loans Documents (including any necessary registration, recording
or filing with any court or other authority in such jurisdiction) have been
accomplished, and no Indemnified Taxes or Other Taxes are required to be paid to
such jurisdiction, or any political subdivision thereof or therein, and no
notarization is required, for the validity and enforceability thereof; (d) such
Subsidiary Borrower is subject to civil and commercial law with respect to its
obligations under the Loan Documents, and the execution, delivery and
performance of the Loan Documents by such Subsidiary Borrower constitute private
and commercial acts rather than public or governmental acts (to the extent that
these concepts are applicable under the law of its jurisdiction of
organization); and (e) under the laws of the jurisdiction in which such
Subsidiary Borrower is located, such Subsidiary Borrower is not entitled to
immunity on the ground of sovereignty or the like from the jurisdiction of any
court or from any action, suit or proceeding, or service of process in
connection therewith, arising under the Loan Documents.

 

SECTION 4.16     Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

 

(a)     None of (i) the Company, any Subsidiary, or, to the knowledge of the
Company or such Subsidiary, any of their respective directors, officers,
employees or Affiliates, or (ii) to the knowledge of the Company or such
Subsidiary, any agent or representative of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from credit facilities
provided for herein, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) has its assets located in a Sanctioned Country,
except to the extent licensed or otherwise approved or not prohibited by the
applicable authority imposing such Sanctions, (C) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons, except
to the extent licensed or otherwise approved or not prohibited by the applicable
authority imposing such Sanctions, (D) has taken any action, that would result
in a material violation by such Persons of any Anti-Corruption Laws, or (E) has
violated any Anti-Money Laundering Law in any material respect. Each of the
Company and its Subsidiaries, and to the knowledge of the Company, each
director, officer, employee, agent and Affiliate of the Company and each such
Subsidiary, is in compliance with the Anti-Corruption Laws and Anti-Money
Laundering Laws in all material respects and applicable Sanctions.

 

(b)     No proceeds of any Credit Event have been used directly, or, to the
knowledge of the Company, indirectly, by the Company, any of its Subsidiaries or
any of its or their respective directors, officers, employees and agents (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country, except
to the extent licensed or otherwise approved or not prohibited by the applicable
authority imposing such Sanctions, or (iii) in any manner that would result in a
violation of any applicable Sanctions.

 

SECTION 4.17     EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

 

 
66

--------------------------------------------------------------------------------

 

  

ARTICLE V

CONDITIONS

 

SECTION 5.01     Effective Date. The obligations of the Lenders to make Loans
and of each Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents, each of which shall be reasonably satisfactory
to the Administrative Agent in form and substance (or such condition shall have
been waived in accordance with Section 10.02):

 

(a)     Executed Counterparts. This Agreement and each promissory note (if any)
issued under Section 2.09(e), and any other applicable Loan Documents, in each
case duly authorized, executed and delivered to the Administrative Agent or the
applicable Lenders by the parties thereto in full force and effect;

 

(b)     Opinions of Counsel to the Obligors. An opinion, addressed to the
Administrative Agent and the Lenders and dated the Effective Date, of (i)
Samantha Hanley, General Counsel of the Company, substantially in the form of
Exhibit D-1 and (ii) Ropes & Gray LLP, counsel to the Obligors, substantially in
the form of Exhibit D-2;

 

(c)     Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, the authorization of
the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions;

 

(d)     Officer’s Certificate. A certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in the lettered clauses of
the first sentence of Section 5.02;

 

(e)     Pledge Agreement. A Pledge Agreement duly executed and delivered by the
Obligors and the Administrative Agent in respect of (i) 66% of the voting
Capital Stock of any First-Tier Foreign Subsidiary (other than an Immaterial
Foreign Subsidiary) and (ii) so long as the pledge thereof could not have any
adverse tax consequences for the Company, 100% of all other Capital Stock of
such Foreign Subsidiary, together with the certificate in respect of such
capital stock accompanied by an undated stock power executed in blank. In
addition, each Obligor shall have taken such other action as the Administrative
Agent shall have reasonably requested in order to perfect the security interests
created pursuant to such Pledge Agreement;

 

(f)     Projections. Satisfactory pro forma projections of the Company and its
Subsidiaries for fiscal years 2016-2020, together with related assumptions (it
being understood that the Administrative Agent acknowledges receipt of such pro
forma projections);

 

(g)     Payoff Documentation. Evidence satisfactory to the Administrative Agent
that the Prior Credit Agreement shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Loans made on the Effective Date) and any and all
liens thereunder shall have been terminated;

 

(h)     PATRIOT Act, etc. At least five Business Days prior to the Effective
Date, the documentation and other information requested by the Administrative
Agent from each Obligor at least ten Business Days prior to the Effective Date
in order to comply with requirements of any Anti-Money Laundering Laws,
including, without limitation, the PATRIOT Act and any applicable “know your
customer” rules and regulations; and

 

 
67

--------------------------------------------------------------------------------

 

  

(i)     Other Documents. Such other documents as the Administrative Agent may
reasonably request.

 

The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Company of such fees as the Company shall
have agreed to pay to any Lender or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of McGuireWoods LLP,
counsel to the Administrative Agent, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to the Company). The
Administrative Agent shall notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

 

SECTION 5.02     Each Credit Event. Subject to Section 1.07, the obligation of
each Lender to make any Loan, and of each Issuing Lender to issue, amend, renew
or extend any Letter of Credit, is additionally subject to the satisfaction of
the following conditions:

 

(a)     each of the representations and warranties made by the Company in this
Agreement, and by each Obligor in each of the other Loan Documents to which it
is a party, shall be true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and

 

(b)     at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all other amounts owing hereunder
shall have been paid in full (other than contingent indemnification obligations
as to which no claim has been asserted) and all Letters of Credit shall have
expired, terminated or been cash collateralized on terms and conditions
reasonably satisfactory to the Administrative Agent, and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

 

SECTION 6.01     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (and upon receipt thereof the Administrative
Agent will promptly furnish to each Lender):

 

(a)     within 100 days after the end of each fiscal year of the Company, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Company and its Subsidiaries as of
the end of and for such fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

 
68

--------------------------------------------------------------------------------

 

  

(b)     within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Company and
its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Company as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)     concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 7.09, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the most recent financial
statements referred to in Section 6.01(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) setting forth the name of any Subsidiary (other than
an Immaterial Subsidiary) formed or acquired during the three-month period
ending on the last day of the relevant fiscal quarter or fiscal year and its
jurisdiction of organization;

 

(d)     concurrently with any delivery of financial statements under clause (a)
of this Section, (i) a certificate of the accounting firm that reported on such
financial statements stating whether it obtained knowledge during the course of
its examination of such financial statements of any Default (which certificate
may be limited to the extent required by accounting rules or guidelines) and
(ii) a listing of all Immaterial Domestic Subsidiaries, Immaterial Foreign
Subsidiaries and Immaterial Subsidiaries, in each case together with
calculations showing compliance with the each of the definitions thereof and the
aggregate limits set forth in Sections 6.09(a) and (b);

 

(e)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any of its Subsidiaries with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally; and

 

(f)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request.

 

 
69

--------------------------------------------------------------------------------

 

  

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 6.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and upon the
request of the Administrative Agent provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 6.01 to the Administrative Agent.

 

SECTION 6.02      Notices of Material Events. The Company will furnish to the
Administrative Agent (and upon receipt thereof the Administrative Agent will
promptly furnish to each Lender) prompt written notice of the following:

 

(a)     the occurrence of any Default;

 

(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any of its Affiliates that could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$25,000,000;

 

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events could reasonably be expected to result in liability of the Company
and its Subsidiaries in an aggregate amount exceeding $25,000,000;

 

(d)     the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Company or any of its Subsidiaries and any
violation of or non-compliance with any Environmental Laws or any permits,
licenses or authorizations, other than any environmental matter or alleged
violation that could not reasonably be expected to (either individually or in
the aggregate) result in liability of the Company and its Subsidiaries in an
aggregate amount exceeding $25,000,000; and

 

(e)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 6.03     Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and all
rights, licenses, permits, privileges and franchises except to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.03.

 

SECTION 6.04     Payment of Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

 
70

--------------------------------------------------------------------------------

 

  

SECTION 6.05     Maintenance of Properties; Insurance. Except if the failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company will, and will cause each of
its Subsidiaries to, (a) keep and maintain all property in good working order
and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 6.06     Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in accordance with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities. The Company will, and will cause each of its
Subsidiaries to (i) not more than once per any fiscal quarter for any Lender or
the Administrative Agent (unless any Event of Default shall have occurred and be
continuing), permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and (if doing so shall be reasonably related to this
Agreement) make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested and (ii) not more
than once per any fiscal quarter (unless any Event of Default shall have
occurred and be continuing), permit the Administrative Agent or any
representatives designated by the Administrative Agent to conduct a
comprehensive field audit of its books, records, properties and assets.

 

SECTION 6.07     Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, Environmental Laws)
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 6.08     Use of Proceeds and Letters of Credit.

 

(a)     The proceeds of the Credit Events will be used for the general corporate
purposes of the Company and its Subsidiaries (including acquisitions,
Investments and Restricted Payments permitted pursuant to the terms hereunder).
No part of the proceeds of any Loan and no Letters of Credit will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board, including, without limitation, Regulations T, U
and X. Letters of Credit will be issued only for general corporate purposes of
the Company and its Subsidiaries.

 

(b)     No Borrower will request any Credit Event, and the Company shall not
use, and shall ensure that its Subsidiaries shall not use, and shall use its
commercially reasonable efforts to ensure that its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Credit Event, directly or to the knowledge of the Company, indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent licensed
or otherwise approved or not prohibited by the applicable authority imposing
such Sanctions, or (iii) in any manner that would result in the violation of any
applicable Sanctions.

 

Section 6.09     Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)     Domestic Subsidiary Guarantors. The Company will take such action, and
will cause each of its Subsidiaries to take such action, from time to time as
shall be necessary to ensure that all Domestic Subsidiaries of the Company
(other than an Immaterial Domestic Subsidiary) are “Subsidiary Guarantors”
hereunder. Without limiting the generality of the foregoing, in the event that
the Company or any of its Subsidiaries shall form or acquire any new Domestic
Subsidiary (other than an Immaterial Domestic Subsidiary) after the Effective
Date, the Company and its Subsidiaries will cause such new Domestic Subsidiary,
promptly but in no event later than 45 days following the formation or
acquisition of such new Domestic Subsidiary, as such time period may be extended
by the Administrative Agent in its sole discretion, to

 

 
71

--------------------------------------------------------------------------------

 

  

(i)     become a “Subsidiary Guarantor” hereunder, pursuant to a Guarantee
Assumption Agreement, and

 

(ii)     deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 5.01 on the Effective Date or as the
Administrative Agent shall have requested.

 

Notwithstanding anything herein to the contrary; (A) if at any time either the
aggregate tangible assets (determined based on the book value) of Domestic
Subsidiaries that are not Subsidiary Guarantors hereunder exceed $25,000,000 or
the revenues of Domestic Subsidiaries that are not Subsidiary Guarantors
hereunder exceeds 5% of the consolidated revenues of the Company (as determined
(in the case of assets) as of the end of and (in the case of revenues) for the
most recently completed fiscal quarter or fiscal year of the Company), the
Company will cause one or more Domestic Subsidiaries that are not then
Subsidiary Guarantors to become a Subsidiary Guarantor hereunder pursuant to
this Section 6.09(a) so that such condition no longer exists, promptly but in no
event later than 45 days following the delivery of the financial statements of
the Company for such fiscal quarter or fiscal year, as such time period may be
extended by the Administrative Agent in its sole discretion, and (B) if at any
time any Domestic Subsidiary that is not a Subsidiary Guarantor hereunder shall
no longer be an Immaterial Domestic Subsidiary (as determined (in the case of
assets) as of the end of and (in the case of revenues) for the most recently
completed fiscal quarter or fiscal year of the Company), the Company will cause
such Domestic Subsidiary to become a Subsidiary Guarantor pursuant to this
Section 6.09(a), promptly but in no event later than 45 days following the
delivery of the financial statements of the Company for such fiscal quarter or
fiscal year, as such time period may be extended by the Administrative Agent in
its sole discretion.

 

(b)     Foreign Subsidiaries. The Company will take such action, and will cause
each of its Domestic Subsidiaries to take such action, from time to time as
shall be necessary to ensure that (i) 66% of the voting Capital Stock of any
First-Tier Foreign Subsidiary (other than an Immaterial Foreign Subsidiary) of
any Obligor and (ii) so long as the pledge thereof could not have any adverse
tax consequences for the Company, 100% of all other Capital Stock of such
First-Tier Foreign Subsidiary of any Obligor shall be pledged in favor of the
Administrative Agent (or a sub-agent thereof) for the benefit of the Lenders,
pursuant to a Pledge Agreement. Without limiting the generality of the
foregoing, in the event that the Company or any of its Domestic Subsidiaries
that are Obligors shall form or acquire any new First-Tier Foreign Subsidiary
(other than an Immaterial Foreign Subsidiary) after the Effective Date, the
Company will or cause such Domestic Subsidiary to, comply with the requirements
of this Section 6.09(b) promptly but in no event later than 45 days following
the formation or acquisition of such Foreign Subsidiary, as such time period may
be extended by the Administrative Agent in its sole discretion, and in that
connection the Company or such Domestic Subsidiary, as the case may be, shall
deliver such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 5.01 on the Effective Date or as the Administrative
Agent shall have reasonably requested. Notwithstanding anything herein to the
contrary; (A) if at any time either the aggregate tangible assets (determined
based on the book value) of First-Tier Foreign Subsidiaries the shares of
Capital Stock of which have not been pledged pursuant to a Pledge Agreement
exceed $25,000,000 or the revenues of First-Tier Foreign Subsidiaries the share
of Capital Stock of which have not been pledged pursuant to a Pledge Agreement
exceeds 5% of the consolidated revenues of the Company (as determined (in the
case of assets) as of the end of and (in the case of revenues) for the most
recently completed fiscal quarter or fiscal year of the Company), the Company
will, or cause the relevant Domestic Subsidiary that is an Obligor to, pledge
the Capital Stock of one or more such First-Tier Foreign Subsidiaries pursuant
to this Section 6.09(b) so that such condition no longer exists, promptly but in
no event later than 45 days following the delivery of the financial statements
of the Company for such fiscal quarter or fiscal year, as such time period may
be extended by the Administrative Agent in its sole discretion, and (B) if at
any time any First-Tier Foreign Subsidiary (the capital stock of which has not
been pledged pursuant to a Pledge Agreement) shall no longer be an Immaterial
Foreign Subsidiary (as determined (in the case of assets) as of the end of and
(in the case of revenues) for the most recently completed fiscal quarter or
fiscal year of the Company), the Company will, or cause the relevant Domestic
Subsidiary that is an Obligor to, comply with the requirements of this Section
6.09(b) with respect to the Capital Stock of such First-Tier Foreign Subsidiary,
promptly but in no event later than 45 days following the delivery of the
financial statements of the Company for such fiscal quarter or fiscal year, as
such time period may be extended by the Administrative Agent in its sole
discretion.

 

 
72

--------------------------------------------------------------------------------

 

  

(c)     Further Assurances. The Company will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement.

 

SECTION 6.10     Compliance with Anti-Corruption Laws; Anti-Money Laundering
Laws and Sanctions. Within 120 days of the Effective Date (or such longer period
as approved by the Administrative Agent), the Company will prepare an updated
corporate code of conduct to more specifically address compliance by the
Company, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions,
and will thereafter maintain in effect and enforce such code of conduct as it
relates to compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.

 

ARTICLE VII

NEGATIVE COVENANTS

 

Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all other amounts owing hereunder
have been paid in full (other than contingent indemnification obligations as to
which no claim has been asserted) and all Letters of Credit have expired,
terminated or been cash collateralized on terms and conditions reasonably
satisfactory to the Administrative Agent, and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 7.01     Indebtedness. The Company will not, nor will it permit any of
its Subsidiaries to create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)     Indebtedness created hereunder and under the other Loan Documents;

 

(b)     Indebtedness existing on the date hereof and listed in Schedule 7.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except in an amount equal to
any accrued and unpaid interest on such extended, renewed or replaced
Indebtedness at the time of such extension, renewal or replacement and any
reasonable fees and expenses incurred in connection with such extension, renewal
or replacement);

 

 
73

--------------------------------------------------------------------------------

 

  

(c)     Indebtedness of the Company owing to any Subsidiary or of any Subsidiary
owing to the Company or another Subsidiary;

 

(d)     Guarantees by the Company or any Subsidiary of Indebtedness of the
Company or any other Subsidiary;

 

(e)     Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed $25,000,000 at any time outstanding;

 

(f)     Indebtedness of any Person that becomes a Subsidiary after the date
hereof and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

 

(g)     Indebtedness of the Company or any Subsidiary as an account party or
applicant in respect of letters of credit in an aggregate face amount not
exceeding $10,000,000 (or its equivalent in other currencies) at any time
outstanding;

 

(h)     Priority Indebtedness not exceeding $15,000,000 in the aggregate at any
time outstanding;

 

(i)     Indebtedness under Hedging Agreements entered into by the Company or any
Subsidiary in the ordinary course of business and not for speculative purposes;

 

(j)     unsecured Indebtedness or unsecured Subordinated Indebtedness incurred
by the Company or any Subsidiary; provided that in the case of each incurrence
of such Indebtedness, (i) no Default shall have occurred and be continuing or
would be caused by the incurrence of such Indebtedness, (ii) the Leverage Ratio,
as of the last day of the most recent fiscal quarter of the Company for which
financial statements have been delivered and determined on a pro forma basis
after giving effect to the issuance of any such Indebtedness, does not exceed
the maximum Leverage Ratio then permitted under Section 7.09(b) less 0.25, (iii)
such Indebtedness does not mature prior to the date that is 91 days after the
Latest Maturity Date at the time of the incurrence of such Indebtedness, (iv) if
guaranteed, such Indebtedness is not guaranteed by any Subsidiary that is not an
Obligor, (v) if such Indebtedness is Subordinated Indebtedness, (A) it will not
have mandatory prepayment or mandatory amortization, redemption, sinking fund or
similar prepayments (other than asset sale and change of control mandatory
offers to repurchase customary for high-yield debt securities) prior to the date
that is 91 days after the Latest Maturity Date at the time of the incurrence of
such Indebtedness and (B) any guaranty of such Indebtedness by the Obligors
shall be expressly subordinated to the Obligations on terms materially not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness, and (vi) the terms of such Indebtedness (other than pricing, fees,
rate floors, premiums and optional prepayment or redemption provisions (and, if
applicable, subordination terms)), taken as a whole, are not materially more
restrictive (as determined by Company in good faith) on the Company and its
Subsidiaries than the terms and conditions of this Agreement, taken as a whole;
and

 

 
74

--------------------------------------------------------------------------------

 

  

(k)     other unsecured Indebtedness not exceeding $5,000,000 in the aggregate
at any time outstanding.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Company dated such date prepared in
accordance with GAAP.

 

SECTION 7.02     Liens. The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof; except:

 

(a)     Liens created hereunder or under any of the other Loan Documents;

 

(b)     Permitted Encumbrances;

 

(c)     Liens existing on the date hereof and listed in Schedule 7.02, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount secured thereby, except by an amount equal to any
accrued and unpaid interest on such extended, renewed or replaced obligations at
the time of such extension, renewal or replacement and any reasonable fees and
expenses incurred in connection with such extension, renewal or replacement;
provided that (i) no such Lien shall extend to any other property or asset of
the Company or any of its Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and any extension, renewal
or replacement of such obligations that does not increase the outstanding
principal amount thereof, except by an amount equal to any accrued and unpaid
interest on such extended, renewed or replaced obligations at the time of such
extension, renewal or replacement and any reasonable fees and expenses incurred
in connection with such extension, renewal or replacement;

 

(d)     any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, except by an amount equal to any accrued
and unpaid interest on such extended, renewed or replaced obligations at the
time of such extension, renewal or replacement and any reasonable fees and
expenses incurred in connection with such extension, renewal or replacement;

 

(e)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness of the Subsidiaries permitted by clause (e) of Section 7.01, (ii)
such security interests and the Indebtedness secured thereby are incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;

 

(f)     Liens securing Priority Indebtedness permitted under Section 7.01(h);

 

 
75

--------------------------------------------------------------------------------

 

  

(g)     Liens securing obligations under Hedging Agreements referred to in
Section 7.01(i);

 

(h)     Liens incurred by the Company or any of its Subsidiaries, in addition to
Liens incurred under the foregoing clauses (a) through (g) of this Section;
provided that neither (i) the aggregate outstanding principal amount of the
obligations secured thereby shall exceed (as to the Company and all
Subsidiaries) $5,000,000 at any time outstanding nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the property
subject thereto shall exceed (as to the Company and all Subsidiaries)
$10,000,000;

 

(i)     the modification, replacement, renewal or extension of any Lien
permitted by Section 7.02(d) or (e); provided that (i) (x) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof or (y) to the extent such Lien extends to any
additional property, such Lien is permitted under Section 7.02(h) and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.01 (to the extent constituting
Indebtedness); and

 

(j)     Liens on assets (i) of any Subsidiary which are in existence at the time
that such Subsidiary is acquired and (ii) of the Company or any of its
Subsidiaries existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by the Company or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such Acquisition,
(B) such Liens are applicable only to specific property or assets, (C) such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other property or assets of the Company or any Subsidiary and (E) the
Indebtedness secured by such Liens is permitted under Section 7.01(f) of this
Agreement).

 

SECTION 7.03     Mergers, Consolidations, etc. The Company will not, nor will it
permit any of its Subsidiaries to, merge or consolidate or amalgamate with any
other Person, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) or take any other action having a similar effect,
except:

 

(i)     any Subsidiary may merge into the Company in a transaction in which the
Company is the surviving corporation;

 

(ii)     any Subsidiary may merge into another Subsidiary;

 

(iii)     any Subsidiary may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and not materially disadvantageous to the Lenders; and

 

(iv)     the Company may merge with any Person (other than a Subsidiary) in a
transaction in which the Company is the surviving corporation; provided that
unless such transfer is permitted by Section 7.05 (A) prior to the consummation
of any such merger, the Company has provided the Administrative Agent with pro
forma financial statements demonstrating compliance by the Company with Section
7.09, together with a certificate of a Financial Officer of the Company
certifying compliance by the Company therewith after giving effect to such
merger, and the other requirements of this Section and (B) both immediately
prior to such merger and after giving effect thereto, no Default shall have
occurred and be continuing.

 

 
76

--------------------------------------------------------------------------------

 

  

SECTION 7.04     Disposition of Assets. The Company will not, nor will it permit
any of its Subsidiaries to, make any Disposition, except:

 

(a)     sales of inventory in the ordinary course of business upon customary
credit terms;

 

(b)     any Disposition of scrap or obsolete property, materials or equipment;

 

(c)     any Disposition of property of any Subsidiary to the Company or of the
Company or any Subsidiary to any other Subsidiary;

 

(d)     (i) leases, subleases, licenses, cross-licenses or sublicenses, in each
case in the ordinary course of business and which do not materially interfere
with the business of any Borrower or any of its Subsidiaries and (ii)
Dispositions of intellectual property that are not material to the business of
any Borrower or any of its Subsidiaries;

 

(e)     Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property; and

 

(f)     Dispositions of property having an aggregate book value (disregarding
any write downs of such book value other than ordinary depreciation and
amortization) not exceeding $20,000,000, provided that both immediately before
such transaction and after giving effect thereto, no Default shall have occurred
and be continuing.

 

SECTION 7.05     Investments and Acquisitions. The Company will not, nor will it
permit any of its Subsidiaries to, make any Investments, except:

 

(a)     extensions of trade credit made in the ordinary course of business on
customary credit terms and commission, travel and similar advances (having a
tenor not exceeding 365 days) made to its officers and employees in the ordinary
course of business;

 

(b)     Investments outstanding on the date hereof and listed in Schedule 7.05;

 

(c)     operating deposit accounts with banks;

 

(d)     Investments in cash and Permitted Investments;

 

(e)     Investments by the Company and its Subsidiaries in the Company and its
Subsidiaries or in respect of Indebtedness or other obligations of the Company
or any Subsidiary (including, without limitation, Subsidiaries formed or
organized after the date hereof);

 

(f)     Investments consisting of Indebtedness permitted under Section 7.01(c)
or (d) or Indebtedness related to Letters of Credit;

 

(g)     Hedging Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any of its Subsidiaries is
exposed in the conduct of its business or the management of its liabilities;

 

(h)     Investments in Capital Stock of the Company which is held by the Company
as treasury stock and is restored to unissued status or is eliminated from
authorized shares, or options in respect thereof;

 

(i)     Investments constituting capital expenditures;

 

 
77

--------------------------------------------------------------------------------

 

  

(j)     Investments consisting of security deposits with utilities and other
like Persons, and Investments in respect of Guarantees of, or contingent
obligations with respect to, indemnification and contribution agreements, “take
or pay” or similar agreements, surety and appeal bonds, performance bonds and
other obligations of a like nature and contracts for the purchase or use of
equipment, inventory and supplies required by the Company and its Subsidiaries,
in each case made in the ordinary course of business or in connection with other
transactions permitted hereunder;

 

(k)     accommodation guarantees for the benefit of trade creditors of the
Company or any of its Subsidiaries in the ordinary course of business;

 

(l)     Guarantees of collectability in respect of accounts receivable or notes
receivable up to face value;

 

(m)     Investments in connection with any Acquisition (subject to compliance
with the requirements of Section 7.05(p)) or any Disposition (subject to
compliance with the requirements of Section 7.04);

 

(n)     Indebtedness of any Person which is the purchaser in connection with any
Disposition permitted hereunder that is issued to the Company or any Subsidiary
as consideration in whole or in part in respect of the purchase price thereof;

 

(o)     Investments in any Person (including Capital Stock or any debt
securities convertible into Capital Stock) that is not, and as a result of such
Investment does not become, a Subsidiary in an aggregate amount not exceeding
$15,000,000 (or the equivalent thereof in any other currency);

 

(p)     Acquisitions; provided that if the Purchase Price paid by the Company
and its Subsidiaries for any such Acquisition exceeds $25,000,000 (or the
equivalent thereof in any other currency), (i) such Acquisition, if the Acquired
Entity is a publicly held corporation, shall have been approved by the board of
directors (or similar body) of such Acquired Entity, (ii) after giving effect to
any such Acquisition, the Acquired Entity becomes a direct or indirect
Subsidiary of the Company, (iii) both immediately prior to such Acquisition and
after giving effect thereto, no Default shall have occurred and be continuing,
and (iv) not less than three Business Days prior to the consummation of such
Acquisition, the Company has furnished to the Administrative Agent (x) pro forma
financial statements demonstrating compliance with Section 7.09 after giving
effect to such Acquisition and (y) a certificate of a Financial Officer of the
Company certifying compliance with this Section 7.05(p), after giving effect to
such Acquisition; provided, further, than any Limited Conditionality Acquisition
shall be subject to Section 1.07; and

 

(q)     other Investments; provided that (i) no Default has occurred and is
continuing or would result therefrom and (ii) the Leverage Ratio is less than or
equal to 2.75 to 1.00 as of the last day of the most recent fiscal quarter of
the Company for which financial statements have been delivered and determined
after giving pro forma effect to such Investment and any Indebtedness incurred
in connection therewith.

 

SECTION 7.06     Restricted Payments. The Company will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment; provided that:

 

(a)     the Company may declare and pay dividends with respect to its Capital
Stock payable solely in additional shares of its Capital Stock; and

 

 
78

--------------------------------------------------------------------------------

 

  

(b)     the Company may make, pay, declare or authorize any other Restricted
Payment if, both immediately before and after giving effect (including giving
effect on a pro forma basis) to such Restricted Payment, (i) no Default shall
have occurred and be continuing and (ii) the Leverage Ratio shall not exceed
2.75 to 1.00.

 

Nothing herein shall be deemed to prohibit the making of any Restricted Payment
by any Subsidiary to the Company or to any of its shareholders.

 

SECTION 7.07     Transactions with Affiliates. The Company will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 7.06.

 

SECTION 7.08     Restrictive Agreements. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other consensual arrangement that prohibits,
restricts or imposes any condition upon the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its Capital Stock
or to make or repay loans or advances to the Company or any other Subsidiary or
to guarantee Indebtedness of the Company or any other Subsidiary; provided that
the foregoing shall not apply to (a) restrictions and conditions imposed by law
(including any Requirement of Law) or by this Agreement, (b) restrictions and
conditions existing on the date hereof and identified in Schedule 7.08 (and any
extension or renewal of, or any amendment or modification to, any such
restriction or condition that does not expand in any material respect the scope
thereof) and (c) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder.

 

Section 7.09     Certain Financial Covenants.

 

(a)     Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio to be less than 3.00 to 1.00 as of the last day of each fiscal
quarter, commencing with the fiscal quarter ending June 30, 2016, for the four
fiscal quarter period then ended.

 

(b)     Leverage Ratio. The Company will not permit the Leverage Ratio to be
greater than 3.50 to 1.00 as of the last day of each fiscal quarter, commencing
with the fiscal quarter ending June 30, 2016, for the four fiscal quarter period
then ended; provided that, in connection with any Acquisition permitted under
Section 7.05(p) having a Purchase Price in excess of $25,000,000, the Company
may, at its election by giving written notice to the Administrative Agent not
less than five Business Days prior to the consummation of such Acquisition
(which such notice may conditioned on the consummation of such Acquisition),
increase the required Leverage Ratio pursuant to this Section 7.09(b) to 4.00 to
1.00 solely for purposes of (i) determining compliance with the pro forma
Leverage Ratio requirements set forth in Section 7.01(j) and Section 7.05(p)
with respect to such Acquisition and any Indebtedness incurred in connection
therewith and (ii) determining compliance with this Section 7.09(b) for each
fiscal quarter ending during the four fiscal quarter period immediately
following such Acquisition; provided, further, that the Company shall be
permitted to exercise such increase option no more than one time during any
consecutive eight quarter period.

 

SECTION 7.10     Sale and Leaseback Transactions. The Company will not, nor will
it permit any of its Subsidiaries to, become or remain liable in any way,
whether directly or by assignment or as a guarantor or other contingent obligor,
for the obligations of the lessee or user under any lease or contract for the
use of any real or personal property if such property was owned by the Company
or any of its Subsidiaries for more than 90 days prior to the date such Person
became liable for such obligation and has been or is to be sold or transferred
to any other Person and was, is or will be used by the Company or any such
Subsidiary for substantially the same purpose as such property was used by the
Company or such Subsidiary prior to such sale or transfer or to enter into any
Synthetic Lease, except to the extent any such transaction is permitted under
Section 7.01(h).

 

 
79

--------------------------------------------------------------------------------

 

  

SECTION 7.11     Organizational Documents; Change in Fiscal Year.

 

(a)     The Company will not, nor will it permit any of its Subsidiaries to
amend, modify or change its articles of incorporation (or corporate charter or
other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.

 

(b)     The Company will not change the last day of its fiscal year from
December 31, or the last days of the first three fiscal quarters in each of its
fiscal years from March 31, June 30 and September 30, respectively.

 

SECTION 7.12     Limitations on the Borrowers. The Company will not, nor will it
permit any of the Subsidiary Borrowers, to engage in any business other than the
business conducted by the Company and such Subsidiary Borrowers as of the
Effective Date and business activities reasonably related or ancillary thereto
or that are reasonable extensions thereof.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)     any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)     any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
any Obligor in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, shall prove to have been incorrect in any
material respect when made or deemed made or furnished;

 

(d)     the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), 6.03 (with respect to the Company’s
existence), or 6.08 (other than the second sentence thereof) or in Article VII;
any Guarantor shall default in the performance of any of its payment obligations
contained herein; or the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.09(a) or Section 6.09(b) and such
failure shall continue unremedied for a period of 15 or more days;

 

 
80

--------------------------------------------------------------------------------

 

  

(e)     any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 or more days after written notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Company;

 

(f)     the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (after taking into account any applicable
grace period);

 

(g)     any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
taking into account any applicable grace period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) or its debts, or of all or a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
such Subsidiary or for all or a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for a period of 60
or more days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(i)     the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
such Subsidiary or for all or a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)     the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k)     (i) one or more judgments for the payment of money relating to
environmental obligations (including any Environmental Liability) in an
aggregate amount in excess of $15,000,000 shall be rendered against the Company
or any of its Subsidiaries (to the extent not paid or covered by insurance
provided by an unaffiliated creditworthy insurer not disputing coverage) or any
combination thereof and the same or any portion thereof (in the case of any such
judgment required to be paid over a period of time) shall remain unpaid or
undischarged for a period of 60 consecutive days following the date on which the
same or such portion thereof is required to be paid during which such judgment
or such portion thereof shall not be effectively bonded or stayed by reason of
pending appeal or otherwise, or any action shall be legally taken by the
applicable judgment creditor to attach or levy upon any assets of the Company or
any of its Subsidiaries to enforce any such judgment or such portion thereof; or
(ii) one or more judgments for the payment of money (other than as set forth in
clause (i) above) in an aggregate amount in excess of $15,000,000 shall be
rendered against the Company or any of its Subsidiaries (to the extent not paid
or covered by insurance provided by an unaffiliated creditworthy insurer not
disputing coverage) or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which such judgment
shall not be effectively bonded or stayed by reason of pending appeal or
otherwise, or any action shall be legally taken by a judgment creditor to attach
or levy upon any assets of the Company or any of its Subsidiaries to enforce any
such judgment;

 

 
81

--------------------------------------------------------------------------------

 

  

(l)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $25,000,000;

 

(m)     a Change in Control shall occur; or

 

(n)     any Lien created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Administrative Agent
and for the benefit of the Lenders, free and clear of all other Liens (other
than Permitted Encumbrances) or, except for expiration in accordance with its
terms, any of the Security Documents shall for whatever reason be terminated or
cease to be in full force and effect, or the enforceability of any Loan Document
shall be contested by any Obligor party thereto;

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may; and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Credit Commitments, and thereupon the Revolving Credit Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Obligors accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Obligor; and in case of any event with
respect to any Obligor described in clause (h) or (i) of this Article, the
Revolving Credit Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other Obligations of the Obligors accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Obligor.

 

In the event that the Obligations have been accelerated pursuant to this Article
VIII or the Administrative Agent or any Lender has exercised any remedy set
forth in this Agreement or any other Loan Document, all payments received on
account of the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees (other
than fees payable to the Revolving Credit Lenders pursuant to Sections 2.11(a)
and (b)), indemnities and other amounts (other than principal and interest)
payable to the Lenders, the Issuing Lenders and the Swingline Lender under the
Loan Documents, including attorney fees, ratably among the Lenders, the Issuing
Lenders and the Swingline Lender in proportion to the respective amounts
described in this clause Second payable to them;

 

 
82

--------------------------------------------------------------------------------

 

  

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees payable to the Revolving Credit Lenders pursuant to Sections 2.11(a)
and (b) and interest on the Loans and the obligation of the Company or the
relevant Borrower to reimburse any Issuing Lender pursuant to Section 2.05(f)
for any LC Disbursement in respect of a Letter of Credit issued by such Issuing
Lender (collectively, “Reimbursement Obligations”), ratably among the Lenders,
each applicable Issuing Lender and the Swingline Lender in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under any Hedging Agreement or any Banking Services Agreement, ratably
among the Lenders, the Issuing Lenders, the Hedge Banks and the Banking Services
Providers in proportion to the respective amounts described in this clause
Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
cash collateralize any LC Exposure then outstanding; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by applicable law.

 

Notwithstanding the foregoing, (i) Obligations arising under any Hedging
Agreement or any Banking Services Agreement shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Banking Services Provider
or Hedge Bank, as the case may be, and (ii) any amounts received from any
Obligor that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to its Obligations that are
Excluded Swap Obligations and shall instead be applied to other Obligations.
Each Banking Services Provider or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

SECTION 9.01     Appointment and Authority. Each of the Lenders and each of the
Issuing Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver the Pledge Agreements
(and/or any amendments thereto) contemplated by Section 5.01(e) and, if
applicable, Section 6.09(b) and/or to take such other steps with respect to the
pledge of Capital Stock of any Foreign Subsidiary thereunder as the
Administrative Agent shall reasonably determine (and the Lenders hereby approve
and ratify the terms of each such Pledge Agreement).

 

 
83

--------------------------------------------------------------------------------

 

  

SECTION 9.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

SECTION 9.03     Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or, to the extent
required by this Agreement, all of the Lenders) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company, a Lender or an Issuing Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article V or elsewhere herein or therein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or (vi) the
utilization of any Issuing Lender’s LC Commitment (it being understood and
agreed that each Issuing Lender shall monitor compliance with its own LC
Commitment without any further action by the Administrative Agent).

 

SECTION 9.04      Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for an Obligor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 9.05      Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent; provided, however, that any such sub-agent receiving
payments from the Obligors shall be a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulation Section 1.1441-1. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties; provided, however, that any such Related Party receiving payments from
the Obligors shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulation Section 1.1441-1. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

 
84

--------------------------------------------------------------------------------

 

  

SECTION 9.06      Resignation of Administrative Agent.

 

(a)     The Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Company. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder (subject to Section 10.05) and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (subject to Section 10.05) (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent. Any resignation by Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender and the Swingline Lender.

 

(b)     Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent,
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(ii) the retiring Administrative Agent, Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents (subject to Section 10.05); provided
that, the retiring Issuing Lender shall remain a party hereto and shall continue
to have all the rights and obligations of an Issuing Lender under this Agreement
and the other Loan Documents with respect to Letters of Credit then outstanding
and issued by it prior to such resignation, but shall not be required to issue
additional Letters of Credit or to extend, renew or increase any existing Letter
of Credit, and (iii) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

 
85

--------------------------------------------------------------------------------

 

  

SECTION 9.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08     Modifications to Security Documents. Except as otherwise
provided in Section 10.02(b) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not, and shall not consent to any modification,
supplement or waiver of any of the Security Documents to, except as provided
herein or in the Security Documents, release all or substantially all of the
collateral or otherwise terminate all or substantially all of the Liens under
any Security Document providing for collateral security, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
(or to consent to, as the case may be) release any Lien covering property that
is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented and provided, further,
that no such consent shall be required for any amendment or modification to any
Security Document as contemplated by the last sentence of the first paragraph of
this Article.

 

SECTION 9.09     No Other Duties. Notwithstanding anything herein to the
contrary, the Joint Lead Arrangers and Joint Bookrunners, the Syndication Agent
and the Co-Documentation Agents named on the cover page of this Agreement shall
not have any duties or liabilities under this Agreement or the other Loan
Documents, except in their respective capacity (if any) as a Lender or Issuing
Lender, as applicable.

 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.01     Notices. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronically, as follows:

 

(i)     if to the Company or any Subsidiary Guarantor, to it at:

 

One Meadowlands Plaza

East Rutherford, New Jersey 07073

Attention of Chief Financial Officer

Telecopy No. (201) 804-9852

Telephone No. (201) 804-3000;

 

With a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199 

Attention: Michael Lee

E-mail:      michael.lee@ropesgray.com

Telephone: 617-951-7745

Facsimile: 617-235-0697

 

 
86

--------------------------------------------------------------------------------

 

  

(ii)     if to the Administrative Agent, in the case of Borrowings and other
notices, to it at:

 

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

 

and for all other notices to the Administrative Agent, with a copy to:

 

Wells Fargo Bank, National Association

301 South College Street, 14th Floor

Charlotte, NC 28202

Attention: Christine Gardiner

Telephone No.: (704) 715-6441

Facsimile No.: (704) 715-1438

 

(iii)     if to JPMCB in its capacity as an Issuing Lender, to it at:

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, 7th Floor

Chicago, IL 60603

Attention: Jetuan Anderson

Telephone No.: (312) 732-2473

Facsimile No.: (312) 732-2729

 

(iv)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Lender. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt and
any agreement entered into pursuant to Section 1471(b)(1) of the Code of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

 
87

--------------------------------------------------------------------------------

 

  

(c)     Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto (or, in the case of any such change by a Lender, by notice
to the Company and the Administrative Agent). All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

(d)     Platform.

 

(i)     Each Obligor agrees that the Administrative Agent may, but shall not be
obligated to, make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform.

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Obligor, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Obligor’s or the Administrative Agent’s transmission of communications through
the Internet (including, without limitation, the Platform), except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any
Obligor, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

 

Section 10.02     Waivers and Amendments.

 

(a)     No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender, any Lender or any Obligor in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders, the Lenders or any Obligor hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Lender may have had notice or knowledge of such Default at the time.

 

 
88

--------------------------------------------------------------------------------

 

  

(b)     Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Company and the Required Lenders or by the Company
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:

 

(i)     increase the Revolving Credit Commitments of any Lender (or reinstate
any Revolving Credit Commitment terminated pursuant to Article VIII) or the
amount of Loans of any Lender, in any case, without the written consent of such
Lender,

 

(ii)     reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrowers to pay additional interest pursuant to Section 2.12(d),

 

(iii)     postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Revolving Credit Commitment, without the
written consent of each Lender affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to waive any obligation
of the Borrowers to pay additional interest pursuant to Section 2.12(d),

 

(iv)     change Section 2.17(c) without the consent of each Lender affected
thereby,

 

(v)     change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or

 

(vi)     release the Company from its guarantee obligations under Article III,
release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Article III or release all or substantially all of
the collateral, in each case without the written consent of each Lender;

 

provided, further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or the Swingline Lender, as the case
may be, and (y) any modification or supplement of Article III shall require the
consent of each Subsidiary Guarantor.

 

(c)     Additional Credit Facilities. Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrowers to each relevant Loan Document (x) to add one or more credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

 

 
89

--------------------------------------------------------------------------------

 

  

(d)     Ambiguity or Mistake. Notwithstanding anything to the contrary herein,
(i) the Administrative Agent may, with the consent of the Borrowers only, amend,
modify or supplement this Agreement or any of the other Loan Documents to cure
any ambiguity, omission, mistake, defect or inconsistency and (ii) each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 10.02) or
any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.08(e) (including, without limitation, as applicable, (x) to
permit the Incremental Term Loans and the Incremental Increases to share ratably
in the benefits of this Agreement and the other Loan Documents and (y) to
include any Incremental Term Loans and Incremental Increases in any
determination of (1) Required Lenders or (2) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Revolving Credit Commitment or any
increase in any Lender’s Revolving Credit Exposure, in each case, without the
written consent of such affected Lender.

 

Section 10.03     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of one counsel to the
Administrative Agent and its Affiliates taken as a whole and, if necessary, of
one local counsel to the Administrative Agent and its Affiliates taken as a
whole in any relevant jurisdiction, in connection with the syndication and
distribution (including, without limitation, via the Internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of one counsel to the
Administrative Agent, the Issuing Lenders and the Lenders taken as a whole, and,
if necessary, of one local counsel to the Administrative Agent, the Issuing
Lenders and the Lenders taken as a whole in any relevant jurisdiction, and
solely in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to each group of similarly
situated affected Lenders, Issuing Lenders and the Administrative Agent, taken
as a whole), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including in connection with any workout, restructuring
or negotiations in respect thereof and (iv) all reasonable costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

 

(b)     Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of one counsel for all Indemnitees
taken as a whole and, if necessary, one local counsel in each relevant
jurisdiction to all Indemnitees taken as a whole, and solely in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees,
taken as a whole), incurred by or awarded against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the applicable Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) or (iii) any actual or
threatened claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory whether brought
by a third party or by the Company or any of its Subsidiaries, and regardless of
whether any Indemnitee is a party thereto; provided that (x) such indemnity
shall not, as to any Indemnitee, be available to the extent (A) that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) resulting from a dispute solely among Indemnitees, other than any claims
against any Indemnitee in its respective capacity or in fulfilling its role as
Administrative Agent or Joint Lead Arranger or any similar role hereunder, and
other than any claims arising out of any act or omission on the part of the
Company or its Subsidiaries or Affiliates and (y) such indemnity shall not apply
to Taxes, which shall be governed exclusively by Section 2.16.

 

 
90

--------------------------------------------------------------------------------

 

  

(c)     Reimbursement by Lenders. To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Lender or the Swingline Lender under paragraphs (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the applicable
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that with
respect to such unpaid amounts owed to any Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Credit Lenders shall
be required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Credit Lenders’ Applicable Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
applicable Issuing Lender or the Swingline Lender in its capacity as such.

 

(d)     Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, no Obligor or Credit Party shall assert, and each Obligor and
each Credit Party hereby waives, any claim against any other party hereto (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that nothing in this paragraph (d) shall relieve any Obligor of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party pursuant to paragraph (b) above.

 

(e)     Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

 

Section 10.04     Successors and Assigns.

 

(a)     Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except in a transaction
permitted by Section 7.03, no Obligor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Obligor without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (e) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lenders and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

 
91

--------------------------------------------------------------------------------

 

  

(b)     Assignments by Lenders. Any Lender may assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Credit Commitment and the Loans at the time
owing to it) with the prior written consent (such consent in each case not to be
unreasonably withheld or delayed) of (x) the Company (provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof), provided, further, that no consent
of the Company shall be required (i) for an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or (ii) if an Event of Default under clause (a),
(b), (h) or (i) of Article VIII has occurred and is continuing, for an
assignment to any other Person and (y) the Administrative Agent, and in the case
of any Revolving Credit Commitment, each Issuing Lender and the Swingline
Lender; provided that assignments shall be subject to the following additional
conditions:

 

(A)     except in the case of an assignment to a Lender or a Lender Affiliate or
an assignment of the entire remaining amount of the assigning Lender’s Revolving
Credit Commitment, the amount of the Revolving Credit Commitments of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent (provided that no such
consent of the Company shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VIII has occurred and is continuing),

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500,

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E)     other than assignments to an existing Lender, assignments to Lenders
that will acquire a portion of the Obligations of a Dutch Subsidiary Borrower
shall only be permitted if such person is a Dutch Non-Public Lender.

 

Upon acceptance and recording pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations (subject to Section 10.05) under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.03 and subject to Section 10.05). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. The Company shall not be liable for any costs or
expenses of any Lender in effecting any assignment under this Section.

 

 
92

--------------------------------------------------------------------------------

 

  

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Company, the option to provide to any
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to such Borrower pursuant to Section 2.01; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan,
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof and (iii) any Borrower may bring any
proceeding against either the Granting Lender or the SPV in order to enforce any
rights of such Borrower under any of the Loan Documents. The making of a Loan by
an SPV hereunder shall utilize the Revolving Credit Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by the Granting
Lender. Each party hereto hereby agrees that no SPV shall be liable for any
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the related Granting Lender makes such payment.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof
arising out of any claim against such SPV under this Agreement. In addition,
notwithstanding anything to the contrary contained in this Section, any SPV may
with notice to, but without the prior written consent of, the Company or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions (consented to by the Company and the Administrative
Agent, which consent, in each case, shall not be unreasonably withheld)
providing liquidity and/or credit support (if any) with respect to commercial
paper issued by such SPV to fund such Loans and such SPV may disclose, on a
confidential basis, confidential information with respect to the Company and its
Subsidiaries to any rating agency, commercial paper dealer or provider of a
surety, guarantee or credit liquidity enhancement to such SPV. This paragraph
may not be amended without the consent of any SPV at the time holding Loans
under this Agreement.

 

(c)     Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain at one of its offices in Charlotte, North Carolina a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender and the owner of the amounts owing to it under the Loan Documents as
reflected in the Register for all purposes of the Loan Documents,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Issuing Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

 
93

--------------------------------------------------------------------------------

 

  

(d)     Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.04(c), 2.05(e) or (f), 2.06(b), 2.17(e) or 10.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Acceptance and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e)     Participations. Any Lender may, without the consent of the Company, the
Administrative Agent, any Issuing Lender or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Revolving Credit
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
(it being understood that the documentation required under Section 2.16 shall be
delivered to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.17(d) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations (or such disclosure is otherwise required
thereunder). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The Borrowers
shall not be liable for any costs or expenses of any Lender in effecting any
participation under this Section.

 

(f)     Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. A Participant shall not be
entitled to the benefits of Section 2.16 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Sections 2.16(e) and (f) as though it
were a Lender.

 

 
94

--------------------------------------------------------------------------------

 

  

(g)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(h)     No Assignments to Certain Persons. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan or LC Exposure held by it hereunder (i) to the Company or any of its
Affiliates or Subsidiaries without the prior consent of each Lender; (ii) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof,
or (iii) to a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person).

 

SECTION 10.05     Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Credit Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16,
3.03, 10.03, 10.09, 10.10, 10.11 and (solely for the period of two years
following the termination of this Agreement) 10.13 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Credit Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 10.06     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

 
95

--------------------------------------------------------------------------------

 

  

SECTION 10.07     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of any Obligor
against any of and all the Obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Company and the
Administrative Agent as promptly as practicable after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

Section 10.09     Governing Law; Jurisdiction; Etc.

 

(a)     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b)   Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that the Administrative Agent and the
Lenders retain the right to bring proceedings against any Obligor in the courts
of any other jurisdiction in connection with the exercise of any rights under
any Security Document or the enforcement of any judgment.

 

(c)     Waiver of Venue. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)     Appointment of Agent for Service of Process. Each Subsidiary Borrower
irrevocably designates and appoints the Company as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
10.09(b) in any federal or New York State court sitting in New York City. The
Company hereby agrees to accept such appointment by each Subsidiary Borrower
party hereto from time to time and to give such Subsidiary Borrower prompt
notice upon receipt of, and to forward promptly to such Subsidiary Borrower, all
papers served upon the Company pursuant to such appointment. Said designation
and appointment shall be irrevocable by each such Subsidiary Borrower until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Subsidiary Borrower shall have been terminated as a Borrower
hereunder pursuant to Section 2.19. If the Company shall cease so to act as such
agent, each such Subsidiary Borrower covenants and agrees to notify the
Administrative Agent promptly thereof and to designate irrevocably and appoint
without delay another such agent satisfactory to the Administrative Agent and to
deliver promptly to the Administrative Agent evidence in writing of such other
agent’s acceptance of such appointment.

 

 
96

--------------------------------------------------------------------------------

 

  

(e)     Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 10.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11     Judgment Currency. This is an international loan transaction
in which the specification of Dollars or any Foreign Currency, as the case may
be (the “Specified Currency”), and payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. Except as
otherwise provided herein, the payment obligations of each Obligor under this
Agreement shall not be discharged or satisfied by an amount paid in another
currency or in another place, whether pursuant to a judgment or otherwise, to
the extent that the amount so paid on conversion to the Specified Currency and
transfer to the Specified Place under normal banking procedures does not yield
the amount of the Specified Currency at the Specified Place due hereunder. If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder in the Specified Currency into another currency (the “Second
Currency”), the rate of exchange that shall be applied shall be the rate at
which in accordance with normal banking procedures the Administrative Agent
could purchase the Specified Currency with the Second Currency on the Business
Day next preceding the day on which such judgment is rendered. To the extent
permitted by applicable law, the obligation of each Obligor in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each Obligor
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

 
97

--------------------------------------------------------------------------------

 

 

 

SECTION 10.12     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.13     Treatment of Certain Information; Confidentiality.

 

(a)     Treatment of Certain Information. The Borrowers acknowledge that from
time to time the Administrative Agent or any Lender, in connection with the
performance of its duties or the exercise of its rights relating to this
Agreement, may employ the services of one or more subsidiaries or affiliates of
the Administrative Agent or such Lender, as the case may be, and the Company
hereby authorizes each Lender to share any information delivered to such Lender
by the Company and its Subsidiaries pursuant to this Agreement, or in connection
with the decision of such Lender to enter into this Agreement, to any such
subsidiary or affiliate, it being understood that any such subsidiary or
affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Credit Commitments or the
termination of this Agreement or any provision hereof.

 

(b)     Confidentiality. Each of the Administrative Agent, the Issuing Lenders
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors reasonably necessary in connection with this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and will be
provided to such Person upon the understanding that such Information will be
kept confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable law or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (vi) subject to an agreement in writing containing provisions
substantially the same as those of this paragraph and for the benefit of the
Company, to (a) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(b) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their respective
obligations, (vii) with the consent of the Company or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this paragraph or (B) becomes available to the Administrative Agent, any Issuing
Lender or any Lender on a nonconfidential basis from a source other than an
Obligor not known by such Person to be in breach of a confidentiality agreement;
provided that each Lender shall, unless prohibited by any Requirement of Law and
except in the normal course of bank examinations, use reasonable efforts to
notify the Company of any request or requirement for disclosure of Information
under clause (ii) or (iii) above prior to such disclosure. For the purposes of
this paragraph, “Information” means all information received from or on behalf
of any Obligor relating to the Company or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Issuing Lender or any Lender on a
nonconfidential basis prior to disclosure by or on behalf of an Obligor. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 
98

--------------------------------------------------------------------------------

 

  

SECTION 10.14     USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the PATRIOT
Act or any other Anti-Money Laundering Laws, each of them is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of each Obligor and other information that will
allow the Administrative Agent and each Lender to identify each Obligor in
accordance with the PATRIOT Act or such Anti-Money Laundering Law.

 

SECTION 10.15     Waiver of Immunity. To the extent that any Subsidiary Borrower
that is a Foreign Subsidiary may be or become entitled to claim for itself or
its property any immunity on the ground of sovereignty or the like from suit,
court jurisdiction, attachment prior to judgment, attachment in aid of execution
of a judgment or execution of a judgment, and to the extent that in any such
jurisdiction there may be attributed such an immunity (whether or not claimed),
such Subsidiary Borrower hereby irrevocably agrees not to claim and hereby
irrevocably waives such immunity with respect to its obligations under this
Agreement.

 

SECTION 10.16     Appointment of Company as Agent. Each Subsidiary Borrower
designated as a “Borrower” pursuant to Section 2.19, by its acknowledgment to
the Subsidiary Borrower Designation Letter relating to such Subsidiary Borrower,
as applicable:

 

(a)     appoints and authorizes the Company for the purposes of (i) signing
documents deliverable by or on behalf of such Subsidiary Borrower hereunder or
under any other Loan Document, (ii) providing notices to or making requests of
the Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, (iii) receiving notices and documents from the
Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, and (iv) taking any other action on behalf such Subsidiary
Borrower hereunder or under any other Loan Document, in each case to the extent
specifically provided for hereunder or thereunder, and such Subsidiary Borrower
agrees to be irrevocably bound by all such actions being taken on behalf of such
Subsidiary Borrower by the Company and all such notices received by the Company
on behalf of such Subsidiary Borrower; provided that another Person may be
appointed to act in substitution for the Company with the power and authority
granted thereto by such Subsidiary Borrower under this clause (a) so long as
such Person shall have been certified as such in a single writing executed by
such Subsidiary Borrower and delivered to the Administrative Agent;

 

(b)     authorizes the Administrative Agent, each Issuing Lender and each Lender
to treat (i) each document signed by, each notice given or received by, each
document delivered or received by and each request made by the Company on its
behalf and (ii) each other action which specifically provides herein or therein
that the Company acts on behalf, or at the direction, of such Subsidiary
Borrower as if such Subsidiary Borrower (and not the Company) had in fact signed
such document, given or received such notice, delivered or received such
document, made such request or taken such action; and

 

(c)     acknowledges that the Administrative Agent, each Issuing Lender and each
Lender are relying upon the appointments and authorizations set forth in this
Section in connection with the making of their Revolving Credit Commitments and
credit extensions hereunder.

 

 
99

--------------------------------------------------------------------------------

 

  

In the event the Administrative Agent, any Issuing Lender or any Lender
reasonably believes that it has received a conflicting notice or instruction
from the Company and/or its designees, the Administrative Agent, such Issuing
Lender or such Lender may refrain from action upon such notice or instruction
and shall promptly request the Company for clarification regarding such notice
or instruction.

 

SECTION 10.17     Attorney Representation. If a Dutch Subsidiary Borrower is
represented by an attorney in connection with the signing and/or execution of
the Agreement and/or any other Loan Document it is hereby expressly acknowledged
and accepted by the parties to this Agreement and/or any other Loan Document
that the existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

 

SECTION 10.18     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 10.19     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) such Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender has any obligation to disclose
any of such interests to such Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

 
100

--------------------------------------------------------------------------------

 

  

SECTION 10.20     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

 
101

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

CAMBREX CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

 

 

 

SUBSIDIARY GUARANTORS

 

        CAMBREX CHARLES CITY, INC.  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS

 

        WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, an Issuing Lender,
Swingline Lender and Administrative Agent  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

  

 

JPMORGAN CHASE BANK, as a Lender and an Issuing Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

  

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

  

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

  

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

  

 

SVENSKA HANDELSBANKEN AB (PUBL) NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18

--------------------------------------------------------------------------------

 

  

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Cambrex Corporation

Credit Agreement

Signature Page

56080894_18 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1.01

 

Revolving Credit Commitments and LC Commitments

 

 

 

Lender

Revolving Credit

Commitment

Revolving Credit

Commitment

Percentage

LC Commitment

Wells Fargo Bank, National Association

$75,000,000.00

15.0%

$25,000,000.00

JPMorgan Chase Bank, N.A.

$75,000,000.00

15.0%

$25,000,000.00

Citibank N.A.

$60,000,000.00

12.0%

N/A

Citizens Bank, National Association

$60,000,000.00

12.0%

N/A

KeyBank National Association

$60,000,000.00

12.0%

N/A

PNC Bank, National Association

$60,000,000.00

12.0%

N/A

U.S. Bank National Association

$35,000,000.00

7.0%

N/A

Bank of America, N.A.

$25,000,000.00

5.0%

N/A

Svenska Handelsbanken AB (publ) New York Branch

$25,000,000.00

5.0%

N/A

The Huntington National Bank

$25,000,000.00

5.0%

N/A

Total

$500,000,000.00

100%

$50,000,000.00

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.05(1)

 

Existing Letters of Credit 

 

Letter of Credit

  Serial #:     Face amount: $226,132.82   Expiration date: September 26, 2016  

Beneficiary:

Solvents Recovery Service of New England, Inc. Superfund Site Settlement Trust

  Issuer: J.P. Morgan Chase Bank, N.A.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.06(a)

 

 

Litigation

 

Lorazepam and Clorazepate

 

In 1998, the Company and a subsidiary were named as defendants along with Mylan
Laboratories, Inc. (“Mylan”) and Gyma Laboratories, Inc. (“Gyma”) in a
proceeding instituted by the Federal Trade Commission in the United States
District Court for the District of Columbia (the “District Court”). Suits were
also commenced by several State Attorneys General and class action complaints by
private plaintiffs in various state courts. The suits alleged violations of the
Federal Trade Commission Act arising from exclusive license agreements between
the Company and Mylan covering two APIs (Lorazepam and Clorazepate).

 

All cases have been resolved except for one brought by four health care
insurers. In the remaining case, the District Court entered judgment after trial
in 2008 against Mylan, Gyma and Cambrex in the total amount of $19,200,000,
payable jointly and severally, and also a punitive damage award against each
defendant in the amount of $16,709,000. In addition, at the time, the District
Court ruled that the defendants were subject to a total of approximately
$7,500,000 in prejudgment interest. The case is currently pending before the
District Court following a January 2011 remand by the Court of Appeals. In July
2014, the District Court dismissed certain customers for which the plaintiffs
were unable to establish jurisdiction and consequently, the plaintiffs currently
have a motion pending before the District Court to reduce the damages award by a
total of $9,600,000.

 

In 2003, Cambrex paid $12,415,000 to Mylan in exchange for a release and full
indemnity against future costs or liabilities in related litigation brought by
the purchasers of Lorazepam and Clorazepate, as well as potential future claims
related to the ongoing matter. In the event of a final settlement or final
judgment, Cambrex expects any payment required by the Company to be made by
Mylan under the indemnity described above.

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.06(b)

 

 

Environmental Matters

 

Bayonne

 

As a result of the sale of a Bayonne, New Jersey facility, the Company became
obligated to investigate site conditions and conduct required remediation under
the New Jersey Industrial Site Recovery Act. The Company intends to continue
implementing a sampling plan at the property pursuant to the New Jersey
Department of Environmental Protection’s (“NJDEP”) private oversight program.
The results of the completed sampling, and any additional sampling deemed
necessary, will be used to develop an estimate of the Company's future liability
for remediation costs. New remedial requirements were identified during the
current quarter which resulted in a $200,000 increase to the reserve. As of
March 31, 2016, the Company’s reserve was $597,000.

 

Clifton and Carlstadt

 

The Company has implemented a sampling and pilot program in Clifton and
Carlstadt, New Jersey pursuant to the NJDEP private oversight program. The
results of the sampling and pilot program to date have been used to develop an
estimate of the Company's future liability for remediation costs. An update to
the cost estimate for the Carlstadt site resulted in an increase of $35,000 in
the current quarter. As of March 31, 2016, the Company’s reserve was $2,128,000.

 

Berry’s Creek

 

The Company received a notice from the United States Environmental Protection
Agency (“USEPA”) that two subsidiaries of the Company are considered PRPs at the
Berry’s Creek Study Area in New Jersey. These subsidiaries are among many other
PRPs that were listed in the notice. Pursuant to the notice, the PRPs have been
asked to perform a remedial investigation (“RI”) and feasibility study of the
Berry’s Creek site. The Company has joined the group of PRPs and entered into an
Administrative Settlement Agreement (“Agreement”) and Order on Consent with the
USEPA agreeing to jointly conduct or fund an appropriate remedial investigation
and feasibility study of the Berry’s Creek site with the other PRPs in the
Agreement. The PRPs have engaged consultants to perform the work specified in
the Agreement and develop a method to allocate related costs among the PRPs. Due
to the very preliminary and uncertain nature of any estimates related to the
method and costs of any remediation solution (not expected to be known prior to
2018), the number of eventual PRPs, and their respective proportion of
remediation costs, the Company’s liability cannot be reasonably estimated at
this time; as such, no accrual is recorded for these potential future costs. The
impact of the resolution of this matter on the Company’s results of operations
in any future reporting period is not known. In the current quarter, the Company
reserved $213,000 based on new 2016 cash flow estimates. As of March 31, 2016,
the Company’s reserve was $189,000 to cover the current phase of investigation
based on a tentative agreement on the allocation of the site investigation costs
among the PRPs.

 

 

 

Schedule 4.06(b) to Credit Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

In July 2014, the Company received a notice from the U.S. Department of the
Interior, U.S. Fish & Wildlife Service, regarding the Company’s potential
liability for natural resource damages at the Berry’s Creek site and inviting
the Company to participate in a cooperative assessment of natural resource
damages. Most members of the Berry’s Creek PRP group received such notice
letters, and the PRP Group coordinated a joint response, which was to decline
participation in a cooperative assessment at this time, given existing
investigation work at the site. The cost of any future assessment and the
ultimate scope of natural resource damage liability are not yet known.

 

Maybrook Site

 

A subsidiary of the Company is named a PRP of a site in Hamptonburgh, New York
by the USEPA in connection with the discharge, under appropriate permits, of
wastewater at that site prior to the Company’s acquisition in 1986. The PRPs
implemented soil remediation which was completed in 2012 pending approval by the
USEPA. The PRPs will continue implementing the ground water remediation at the
site. As of March 31, 2016, the Company’s reserve was $322,000 to cover
remaining ground water remediation and long-term monitoring.

 

Harriman Site

 

Subsidiaries of the Company and Pfizer are named as responsible parties for the
Company’s former Harriman, New York production facility by the New York State
Department of Environmental Conservation (“NYSDEC”). A final Record of Decision
(“ROD”) describing the Harriman site remediation responsibilities for Pfizer and
the Company was issued in 1997 (the “1997 ROD”) and incorporated into a federal
court Consent Decree in 1998 (the “Consent Decree”). In December 2013, the
Company, Pfizer and the NYSDEC entered into a federal court stipulation, which
the court subsequently endorsed as a court order, resolving certain disputes
with the NYSDEC about the scope of the obligations under the Consent Decree and
the 1997 ROD, and requiring the Company and Pfizer to carry out an environmental
investigation and study of certain areas of the Harriman Site.

 

Site clean-up work under the 1997 ROD, the Consent Decree and the 2013
stipulation is ongoing and is being jointly performed by Pfizer and the Company,
with NYSDEC oversight. During 2014, Pfizer and the Company performed
supplemental remedial investigation measures agreed to by the NYSDEC, and the
findings were submitted to NYSDEC in a Supplemental RI Report and a Feasibility
Study. In April 2015, the NYSDEC informed the Company and Pfizer by letter that
the Supplemental RI Report was disapproved, and demanded that the Company and
Pfizer perform additional environmental investigative work and revise certain
aspects of that report. The Company and Pfizer are in discussions with the
NYSDEC to address its written comments. As it is too soon to determine whether
the discussion with NYSDEC will result in any significant changes to the
Company’s responsibilities, no change to the reserve has been made. ELT
Harriman, LLC ("ELT"), the current owner of the Harriman site, is conducting
other investigation and remediation activities under a separate NYSDEC
directive.

 

No final remedy for the site has been determined, which will follow further
discussions with the NYSDEC. The Company estimates the range for its share of
the liability at the site to be between $2,000,000 and $7,000,000. As of March
31, 2016, the Company’s reserve was $3,565,000. At this time, the Company is
unable to provide an estimate of the ultimate investigative and remedial costs
to the Company for any final remedy selected by the NYSDEC.

 

The Company intends to enforce all of its contractual rights to recover costs
and for indemnification under a 2007 settlement agreement, and has filed such
claims in an arbitration proceeding against ELT and the immediately preceding
owner, Vertellus Specialties Holdings. ELT has filed counterclaims, and has
threatened to file additional counterclaims, for contractual indemnification and
for breach of the settlement agreement against the Company. Currently, the
arbitration proceeding is stayed indefinitely.

 

 

Schedule 4.06(b) to Credit Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Scientific Chemical Processing (“SCP”) Superfund Site

 

A subsidiary of the Company was named a PRP of the SCP Superfund site, located
in Carlstadt, New Jersey, along with approximately 130 other PRPs. The site is a
former waste processing facility that accepted various waste for recovery and
disposal including processing wastewater from this subsidiary. The PRPs are in
the process of implementing a final remedy at the site. The SCP Superfund site
has also been identified as a PRP in the Berry’s Creek Superfund site (see
previous discussion). While the Company continues to dispute the methodology
used by the PRP group to arrive at its interim allocation for cash
contributions, the Company paid the funding requests in 2010 and 2014-2015. A
final allocation of SCP Site costs (excluding Berry’s Creek costs) is expected
to be finalized during 2016. As of March 31, 2016, the Company’s reserve was
$934,000, of which approximately $598,000 is expected to be covered by
insurance.

 

Newark Bay Complex

 

The USEPA and a private party group are evaluating remediation plans for the
Passaic River, Newark Bay, Hackensack River, Arthur Kill, Kill Van Kull and
adjacent waters (the “Newark Bay Complex”). Although the Company is not involved
in the USEPA action, it continues to monitor developments related to the site
due to its past involvement in a previously settled state action relating to the
Newark Bay Complex. The USEPA has finalized its decision on a cleanup plan for
8.3 miles of the lower Passaic River, and has estimated the cost of this plan at
$1.38 billion. Due to the uncertainty of the future scope and timing of any
possible claims against the Company, no liability has been recorded.

 

The Company is involved in other related and unrelated environmental matters
where the range of liability is not reasonably estimable at this time and it is
not foreseeable when information will become available to provide a basis for
adjusting or recording a reserve, should a reserve ultimately be required.

 

 

Schedule 4.06(b) to Credit Agreement  

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.13

 

Subsidiaries

 

Name of Subsidiary

Jurisdiction

Person holding
ownership interests

Nature of
ownership
interests

Percent of
ownership

Cambrex Charles City, Inc.

Iowa

Cambrex Corporation

Direct

100%

Cambrex North Brunswick, Inc.

Delaware

Cambrex Corporation

Direct

100%

Cambrex International, Inc.

New Jersey

Cambrex Corporation

Direct

100%

CasChem, Inc.

Delaware

Rutherford Chemicals, Inc.

Direct

100%

Cosan Chemical Corporation

New Jersey

Rutherford Chemicals, Inc.

Direct

100%

The Humphrey Chemical Co., Inc.

Delaware

Cambrex Corporation

Direct

100%

Nepera, Inc.

New York

Rutherford Chemicals, Inc.

Direct

100%

Nepcam, Inc.

New York

Nepera, Inc.

Direct

100%

Nordic Synthesis, Inc.

Delaware

Cambrex Corporation

Direct

100%

Rutherford Chemicals, Inc.

Delaware

Cambrex Corporation

Direct

100%

Zeeland Chemicals, Inc.

Michigan

Rutherford Chemicals, Inc.

Direct

100%

Cambrex Absorption Systems, Inc.

Delaware

Cambrex Corporation

Direct

100%

Cambrex LLC

Delaware

CBMX C.V.

Direct

100%

CBMX Bahamas, Inc.

Bahamas

Cambrex Corporation

Direct

100%

Cambrex (UK & Eire) Limited

U.K.

Cambrex AB

Direct

100%

Cambrex AB

Sweden

Cambrex B.V.

Direct

100%

Cambrex Karlskoga AB

Sweden

Cambrex AB

Direct

100%

Cambrex B.V.

The Netherlands

Cambrex Coöperatief U.A.

Direct

100%

Cambrex Profarmaco Milano, S.r.l.

Italy

Cambrex AB

Direct

100%

Cambrex SARL

France

Cambrex AB

Direct

100%

Cambrex Profarmaco Brazil Ltda.

Brazil

Cambrex B.V.

Cambrex AB

Direct

~99,9%

~.01%

Cambrex Hong Kong Limited

Hong Kong

Cambrex Corporation

Gregory P. Sargen

Direct

99%

1%

Cambrex DK ApS

Denmark

Cambrex AB

Direct

100%

 

 

Schedule 4.13 to Credit Agreement  

 

 
 

--------------------------------------------------------------------------------

 

 

Name of Subsidiary Jurisdiction Person holding
ownership interests Nature of
ownership
interests Percent of
ownership

CBMX C.V.

Netherlands

CBMX Bahamas, Inc.

Cambrex Corporation

Direct

1%

99%

Cambrex Coöperatief U.A.

Netherlands

CBMX C.V

Cambrex LLC

Direct

100%

Nominal Interest

AS Cambrex Tallinn

Estonia

Cambrex AB

Direct

100%

Cambrex IEP GmbH

Germany

Cambrex AB

Direct

100%

Camzena Holdings Limited

Mauritius

Cambrex B.V.

Direct

100%

Cambrex Cyprus Limited

Cyprus

CBMX C.V.

Direct

100%

Zenara Pharma Limited

England and Wales

Camzena Holdings Limited

Direct

100%

Zenara Pharma Private Limited

India

Camzena Holdings Limited

Zenara Pharma Limited

Direct

~99.99%

~.01%

 

 

Schedule 4.13 to Credit Agreement  

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

 

Indebtedness

 

 

Section 7.01 (b)

 

Entity Type Amount

Cambrex Profarmaco Milano

Line of Credit (S.r.1. - Banca Popolare di Sondrio)

EUR 3,500,000

 

Line of Credit (InteSa San Paolo)

EUR 3,500,000

     

Cambrex Karlskoga AB

Overdraft Facility (Svenska Handelsbanken)

SEK 9,000,000

 

 

 

Schedule 7.01 to Credit Agreement  

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.02

 

 

Liens

 

None

 

 

 

Schedule 7.02 to Credit Agreement  

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.05

 

 

Investments

 

Section 7.05 (o)

 

 

PRC Ticinum Lab S.r.1

US$783,000

 

 

 

               

 

Schedule 7.05 to Credit Agreement  

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.08

 

 

Restrictive Agreements

 

None.

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

[Form of Assignment and Acceptance]

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of May 18, 2016 (as amended
and in effect on the date hereof, the “Credit Agreement”), among Cambrex
Corporation, the Subsidiary Borrowers party thereto, the Subsidiary Guarantors
party thereto, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including the interests set
forth below in the Revolving Credit Commitment of the Assignor on the Assignment
Date and Loans owing to the Assignor which are outstanding on the Assignment
Date, together with unpaid interest accrued on the assigned Loans to the
Assignment Date, the participations in Letters of Credit, LC Disbursements and
Swingline Loans held by the Assignor on the Assignment Date, and the amount, if
any, set forth below of the fees accrued to the Assignment Date for account of
the Assignor. The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement. From and after the Assignment Date (i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the interests assigned by this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.16(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement.

 

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

 

[Signature Pages Follow]

 

 

 

2

Exhibit A

Form of Assignment and Acceptance

 

 
 

--------------------------------------------------------------------------------

 

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment

(“Assignment Date”):

 

 

Principal Amount

Facility

Assigned

 

 

Revolving Credit Commitment Assigned: $     Loans:       Fees Assigned (if any):
 

 

 

 

The terms set forth above and below are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor

 

               

 

By:

 

 

 

 

Name:

 

    Title:                     [NAME OF ASSIGNEE], as Assignee                  
  By:         Name:       Title:  

 

 

 





3

Exhibit A

Form of Assignment and Acceptance

 

 
 

--------------------------------------------------------------------------------

 

 

The undersigned hereby consent to the within assignment:1

 

CAMBREX CORPORATION  

 

           

By:

 

 

 

Name:

 

  Title:  

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, as Swingline Lender and as an Issuing Lender



 



     

By:

 

 



Name:

 

  Title:  



 

 

JPMORGAN CHASE BANK, N.A.,

as an Issuing Lender



 



     

By:

 

 



Name:

 

  Title:  



 

 

 

--------------------------------------------------------------------------------

1 Consents to be included to the extent required by Section 10.04(b) of the
Credit Agreement.

4

Exhibit A

Form of Assignment and Acceptance

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

 

[Form of Pledge Agreement]

 

[ATTACHED]

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Execution Version

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) dated as of May 18, 2016, is made among
CAMBREX CORPORATION, a corporation duly organized and validly existing under the
laws of the State of Delaware (the “Company”), certain Subsidiaries of the
Company as identified on the signature pages hereto and any Additional Grantor
(as defined below) who may become party to this Agreement (such Subsidiaries and
Additional Grantors, collectively with the Company, the “Grantors”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent under the Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Administrative Agent”).

 

The Company, certain Subsidiaries of the Company, certain lenders (the
“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), are entering into the Credit Agreement, dated as of May
18, 2016 (as modified and supplemented and in effect from time to time,
including any refinancing or replacement thereof, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by making loans and issuing letters of credit) to be made by the Lenders to the
Borrowers (as defined therein) in an aggregate initial principal or face amount
not exceeding $500,000,000.

 

To induce the Lenders to enter into the Credit Agreement, and to extend credit
thereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor has agreed to grant a
security interest in the Collateral (as hereinafter defined) as security for the
Secured Obligations (as so defined).

 

Accordingly, the parties hereto agree as follows:

 

Section 1.     Definitions. Terms defined in the Credit Agreement which are not
defined herein are used herein as defined therein. In addition, as used herein:

 

“Additional Grantor” means each Subsidiary of the Company that hereafter becomes
a Grantor pursuant to Section 5, (as required pursuant to Section 6.09(b) of the
Credit Agreement).

 

“Collateral” has the meaning assigned to such term in Section 3.

 

“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.

 

“Issuer” means any corporation or other entity identified on Annex 1 under the
caption “Issuer”.

 

“Pledged Interests” has the meaning assigned to such term in Section 3(a).

 

“Proceeds” has the meaning assigned to such term in the Uniform Commercial Code.

 

“Secured Obligations” means all Obligations of each Grantor.

 

“Secured Parties” means, collectively, the Lenders, any Affiliate of any Lender
holding a Secured Obligation, the Administrative Agent and their respective
successors, assigns and transferees.

 

 
6 

--------------------------------------------------------------------------------

 

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

Section 2.     Representations and Warranties. Each Grantor represents and
warrants to the Secured Parties that:

 

Ownership and Liens. Such Grantor is the sole beneficial owner of the Collateral
pledged by it hereunder and no Lien exists upon such Collateral, except for
Permitted Encumbrances and except the security interest created pursuant hereto,
which security interest constitutes a valid and perfected security interest in
and to all of the Collateral, subject to no other Lien except for Permitted
Encumbrances.

 

Status of Pledged Interests. The Pledged Interests in which such Grantor grants
a security interest hereunder have been duly authorized and are validly
existing, fully paid and non-assessable and none of such Pledged Interests is
subject to any contractual restriction, or any restriction under the charter,
by-laws or other organizational documents of the respective Issuer of such
Pledged Interests, upon the pledge of such Pledged Interests or the transfer
thereof upon the enforcement by the Administrative Agent of its remedies
hereunder (except for any such restriction contained or permitted herein or
hereunder or in or under any other Loan Documents).

 

No Other Stock. The Pledged Interests identified in Annex 1 and evidenced by the
certificate(s) set forth therein, if any and as applicable, constitutes 66% of
the issued and outstanding shares or other ownership interests of voting Capital
Stock, and (subject to clause (ii) of the proviso at the end of Section 3) all
of the issued and outstanding shares or other ownership interests of any other
Capital Stock, of the respective Issuer beneficially owned by such Grantor on
the date hereof (whether or not registered in the name of such Grantor) (and it
is acknowledged and agreed that if more than 66% of the outstanding voting
Capital Stock of any Issuer is delivered to the Administrative Agent, the
Administrative Agent shall have a security interest in such voting Capital Stock
only up to an amount equal to 66% of all of the issued and outstanding shares of
the voting Capital Stock of such Issuer) and Annex 1 correctly identifies, as at
the date hereof, the respective Issuer of such Pledged Interests, the respective
type of ownership interest of such Pledged Interests, the respective class and
par value (if any) of the type of shares or other ownership interest
constituting such Pledged Interests, the percentage of shares or other ownership
interests constituting such Pledged Interests held by such Grantor and the
respective number of shares or other ownership interests (and registered owners
thereof) represented by each certificate (if any) issued in respect thereof, as
applicable.

 

Section 3.     The Pledge. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, whether now existing or hereafter from time to time
arising, each Grantor hereby pledges and grants a security interest in all of
its right, title and interest in the following property, whether now owned or
hereafter acquired by such Grantor and whether now existing or hereafter coming
into existence (all being collectively referred to herein as “Collateral”), to
the Administrative Agent for the benefit of the Secured Parties as hereinafter
provided:

 

(a)     the Capital Stock of the Issuer or Issuers identified in Annex 1 and all
other shares or other ownership interests of Capital Stock of whatever class of
the Issuers, now or hereafter owned by such Grantor, in each case together with
the certificate(s), if any, evidencing the same (collectively, and subject to
the proviso below, the “Pledged Interests”).

 

all shares or other ownership interests, securities, moneys or property
representing a dividend on any of the Pledged Interests, or representing a
distribution or return of capital upon or in respect of the Pledged Interests,
or resulting from a split-up, revision, reclassification or other like change of
the Pledged Interests or otherwise received in exchange therefor, and any
subscription warrants, rights or options issued to the holders of, or otherwise
in respect of, the Pledged Interests;

 

 
7 

--------------------------------------------------------------------------------

 

 

without affecting the obligations of such Grantor under any provision
prohibiting such action hereunder or under any other Loan Document, in the event
of any consolidation or merger in which an Issuer is not the surviving
corporation, all shares or other ownership interests of Capital Stock of the
successor corporation formed by or resulting from such consolidation or merger,
but only if such successor corporation is a Foreign Subsidiary owned directly by
such Grantor or any other Grantor; and

 

all Proceeds of and to any of the property of such Grantor described in the
foregoing clauses (a), (b) and (c) of this Section 3;

 

provided that, notwithstanding anything herein to the contrary, (i) the shares
or other ownership interests of voting Capital Stock of an Issuer that are
pledged hereunder shall not at any time exceed 66% of the issued and outstanding
voting Capital Stock of such Issuer and (ii) if shares or other ownership
interests of any non-voting Capital Stock of an Issuer are pledged or required
to be pledged hereunder and such Grantor notifies the Administrative Agent in
writing that the creation or continuation of such pledge, as the case may be,
could have adverse tax consequences for such Grantor, then (y) with respect to
shares or other ownership interests that have not yet been pledged hereunder,
such Grantor shall have no obligation to pledge such shares or other ownership
interests hereunder and such shares or other ownership interests shall not
constitute Pledged Interests and (z) with respect to shares or other ownership
interests pledged hereunder prior to such notice from such Grantor, such shares
or other ownership interests shall be released from the pledge hereunder and
shall no longer constitute Pledged Interests (and the Administrative Agent is
hereby authorized, without further action by any other Secured Party, forthwith
to release such pledge and cause to be assigned, transferred or delivered,
against receipt but without any recourse, warranty or representation whatsoever,
the certificate(s) for such shares or other ownership interests and any related
transfer power theretofore delivered to the Administrative Agent hereunder, if
any).

 

Section 4.     Further Assurances; Remedies. In furtherance of the grant of the
security interest pursuant to Section 3, each Grantor hereby agrees with each
Secured Party as follows:

 

Delivery and Other Perfection. Such Grantor shall:

 

subject to Section 4(d)(iii) and the proviso at the end of Section 3, if any of
the shares or other ownership interests, securities, moneys or property required
to be pledged by such Grantor under clauses (a), (b) and (c) of Section 3 are
received by such Grantor, forthwith either (x) transfer and deliver to the
Administrative Agent such shares or other ownership interests or securities so
received by such Grantor (together with the certificate(s), if any, for any such
shares or other ownership interests and securities duly endorsed in blank or
accompanied by undated transfer powers duly executed in blank, as applicable),
all of which thereafter shall be held by the Administrative Agent, pursuant to
the terms of this Agreement, as part of the Collateral or (y) take such other
action as the Administrative Agent shall reasonably deem necessary or
appropriate to duly record the Lien created hereunder in such shares or other
ownership interests, securities, moneys or property in said clauses (a), (b) and
(c);

 

give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the reasonable judgment of the Administrative Agent) to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Administrative Agent to exercise and enforce its rights hereunder
with respect to such security interest;

 

 
8 

--------------------------------------------------------------------------------

 

 

keep full and accurate books and records relating to the Collateral, and stamp
or otherwise mark such books and records in such manner as the Administrative
Agent may reasonably require in order to reflect the security interests granted
by this Agreement; and

 

not more than once per any fiscal quarter (unless any Event of Default shall
have occurred and be continuing), permit representatives of the Administrative
Agent, upon reasonable prior notice and at reasonable times, to inspect and make
abstracts from its books and records pertaining to the Collateral, and forward
copies of any material notices or communications received by such Grantor with
respect to the Collateral, all in such manner as the Administrative Agent may
reasonably require.

 

Other Financing Statements and Liens. Without the consent of the Administrative
Agent, no Grantor shall file or (to the extent within its control) suffer to be
on file, or authorize or permit to be filed or (to the extent within its
control) to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Administrative Agent is
not named as the sole secured party for the benefit of the Secured Parties,
except for any financing statement or like instrument in respect of Permitted
Encumbrances.

 

Preservation of Rights. The Administrative Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

Collateral.

 

Each Grantor will cause (x) that portion of the Collateral consisting of shares
or other ownership interests of the voting Capital Stock of an Issuer to
constitute at all times 66% of the total number of shares or other ownership
interests of voting Capital Stock of such Issuer then outstanding and (y)
(subject to clause (ii) of the proviso at the end of Section 3) that portion of
the Collateral consisting of shares or other ownership interests of any other
Capital Stock of an Issuer to constitute at all times 100% of the total number
of shares or other ownership interests of such Capital Stock then outstanding.

 

So long as no Event of Default shall have occurred and be continuing, each
Grantor shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Collateral for all purposes not prohibited by the
terms of this Agreement or any other Loan Document; and each Grantor agrees that
it will not vote the Collateral in any manner that is prohibited by the terms of
this Agreement or any other Loan Document; and the Administrative Agent shall
execute and deliver to the applicable Grantor or cause to be executed and
delivered to such Grantor all such proxies, powers of attorney, dividend and
other orders, and all such instruments, without recourse, as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
rights and powers that it is entitled to exercise pursuant to this Section
4(d)(ii)).

 

Unless and until an Event of Default has occurred and is continuing, each
Grantor shall be entitled to receive and retain any and all cash dividends and
distributions on the Collateral.

 

If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent or any other
Secured Party exercises any available right to declare any Secured Obligation
due and payable or seeks or pursues any other relief or remedy available to it
under applicable law or under this Agreement, the Credit Agreement or any other
agreement relating to such Secured Obligation, upon written notice from the
Administrative Agent (acting upon instructions of the Required Lenders) to the
Company, all dividends and other distributions on the Collateral shall be paid
directly to the Administrative Agent and retained by it as part of the
Collateral, subject to the terms of this Agreement, and, if the Administrative
Agent shall so request in writing, each Grantor agrees to execute and deliver to
the Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end; provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Administrative
Agent shall, upon request of the applicable Grantor (except to the extent
theretofore applied to the Secured Obligations), be returned by the
Administrative Agent to such Grantor.

 

 
9 

--------------------------------------------------------------------------------

 

 

At no time shall any Pledged Interests (i) be held or maintained in the form of
a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Issuer has elected to have
treated as a “security”) under Article 8 of the Uniform Commercial Code
(including, for the purposes of this Section, the Uniform Commercial Code of any
other applicable jurisdiction) be maintained in the form of uncertificated
securities. Subject to Section 4(d)(iii) and the proviso at the end of Section
3, each Grantor agrees to deliver all certificates, instruments or other
documents representing any Collateral to the Administrative Agent at such
location as the Administrative Agent shall from time to time designate by
written notice for its custody at all times until termination of this Agreement,
together with such instruments of assignment and transfer as requested by the
Administrative Agent.

 

Events of Default, Etc. During the period during which an Event of Default shall
have occurred and be continuing:

 

the Administrative Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted, to the fullest extent permitted by applicable
law) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Administrative
Agent were the sole and absolute owner thereof (and each Grantor agrees to take
all such action as may be appropriate to give effect to such right);

 

the Administrative Agent in its discretion may, in its name or in the name of
the Company, each other Grantor or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral, but shall be under no obligation to do
so; and

 

the Administrative Agent may, upon ten Business Days’ prior written notice to
the Company of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, any other Secured Party or any of their
respective agents, sell, lease, assign or otherwise dispose of all or any part
of such Collateral, at such place or places as the Administrative Agent deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Administrative Agent or any other Secured
Party or anyone else may be the purchaser, lessee, assignee or recipient of any
or all of the Collateral so disposed of at any public sale (or, to the extent
permitted by law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Company or any other Grantor, any
such demand, notice and right or equity being hereby expressly waived and
released to the fullest extent permitted by applicable law. The Administrative
Agent may, without notice or publication, to the fullest extent permitted by
applicable law, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

 

 
10 

--------------------------------------------------------------------------------

 

 

The proceeds of each collection, sale or other disposition under this Section
4(e) shall be applied in accordance with Article VIII of the Credit Agreement.

 

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer thereof to register it
for public sale.

 

Deficiency. If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to Section 4(e) are insufficient to cover the costs and
expenses of such realization and the payment in full of the Secured Obligations,
each Grantor shall remain liable for any deficiency.

 

Removals, Etc. Without at least 10 Business Days’ prior written notice to the
Administrative Agent, no Grantor shall change its name from the name shown on
the signature pages hereto.

 

Private Sale. The Administrative Agent and the other Secured Parties shall incur
no liability as a result of the sale of the Collateral, or any part thereof, at
any private sale pursuant to Section 4(e) conducted in a commercially reasonable
manner. Each Grantor hereby waives any claims against the Administrative Agent
or any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Administrative Agent accepts the
first offer received and does not offer the Collateral to more than one offeree.

 

Application of Proceeds. Except as otherwise herein expressly provided, the
Proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the
Administrative Agent under this Section 4, shall be applied by the
Administrative Agent in accordance with Article VIII of the Credit Agreement.

 

Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of such Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of
each Grantor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instruments that the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall have the
right and power to receive, endorse and collect all checks made payable to the
order of any Grantor representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

 

 
11 

--------------------------------------------------------------------------------

 

 

Perfection. Prior to or concurrently with the execution and delivery of this
Agreement, each Grantor shall deliver to the Administrative Agent the
certificate(s) identified in Annex 1, accompanied by undated transfer powers
duly executed in blank.

 

Termination. When (a) all Secured Obligations shall have been paid in full
(other than any indemnity or other obligations expressly stated to survive
termination of any Loan Document), (b) all commitments of the Secured Parties to
make extensions of credit under the Credit Agreement shall have expired or been
terminated and (c) all Letters of Credit shall have expired, been terminated or
been cash collateralized on terms and conditions reasonably satisfactory to the
Administrative Agent, this Agreement shall terminate, and the Administrative
Agent shall, at the expense of the Company, forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the applicable Grantor and cause to be
released and canceled all licenses and rights referred to in Section 4(d).

 

Further Assurances. Each Grantor agrees that, from time to time upon the written
request of the Administrative Agent, such Grantor will execute and deliver such
further documents and do such other acts and things as the Administrative Agent
may reasonably request in order fully to effect the purposes of this Agreement.

 

Section 5.     Additional Grantors. Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 6.09(b) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 6.     Miscellaneous.

 

(a)     Notices. All notices, requests, consents and demands hereunder shall be
in writing and telecopied or delivered to the intended recipient at its address
for notices and other communications specified pursuant to Section 10.01 of the
Credit Agreement and shall be deemed to have been given at the times specified
in said Section 10.01.

 

No Waiver. No failure on the part of the Administrative Agent or any other
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Administrative
Agent or any other Secured Party of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 

Amendments, Etc. The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by each Grantor and the
Administrative Agent (acting with all requisite consents as provided in the
Credit Agreement). Any such amendment or waiver shall be binding upon the
Administrative Agent, each other Secured Party, each other holder of any of the
Secured Obligations and each Grantor.

 

Expenses. The Company agrees to reimburse each of the Administrative Agent and
the other Secured Parties for all reasonable costs and expenses of the
Administrative Agent and the other Secured Parties (including, without
limitation, the reasonable fees and expenses of legal counsel), in each case, to
the extent provided in Section 10.03(a) of the Credit Agreement in connection
with (i) any Default and any enforcement or collection proceeding resulting
therefrom, including, without limitation, all manner of participation in or
other involvement with (w) performance by the Administrative Agent of any
obligations of the Grantors in respect of the Collateral that the Company or any
other Grantor has failed or refused to perform, (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, or any actual
or attempted sale, or any exchange, enforcement, collection, compromise or
settlement in respect of any of the Collateral, and for the care of the
Collateral and defending or asserting rights and claims of the Administrative
Agent in respect thereof, by litigation or otherwise, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 6(d), and all such
costs and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 3.

 

 
12 

--------------------------------------------------------------------------------

 

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Company, the
Administrative Agent, each other Secured Party, each other holder of any of the
Secured Obligations and each other Grantor; provided that, except in connection
with a transaction permitted by the Credit Agreement, neither the Company nor
any other Grantor shall assign or transfer its rights hereunder without the
prior written consent of each Secured Party (and any attempted assignment or
transfer by the Company or any other Grantor without such consent shall be null
and void).

 

Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and either
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Jurisdiction. Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each party hereto
agrees that the Administrative Agent and the Lenders retain the right to bring
proceedings against any Obligor in the courts of any other jurisdiction in
connection with the exercise of any rights under any Security Document or the
enforcement of any judgment.

 

Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in Section 6(h). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

Service of Process. Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 6(a). Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

 
13 

--------------------------------------------------------------------------------

 

 

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Captions. The captions and section headings appearing herein are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Agreement.

 

Agents and Attorneys-in-Fact. The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith and in the absence of gross negligence or willful misconduct.

 

Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be construed in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

[Signature Pages Follow]

 

 
14 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

CAMBREX CORPORATION

 

               

 

By:

 

 

 

 

Name:

 

    Title:  

 

 

 

Cambrex Corporation

Pledge Agreement

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

               

 

By:

 

 

    Name:       Title:  

 

 

 

Cambrex Corporation

Pledge Agreement

Signature Page

 

 
 

--------------------------------------------------------------------------------

 

 

ANNEX 1

PLEDGED INTERESTS

 

Issuer

Certificate

No(s).

Registered Owner

Number of Shares /

Percentage of

Interest Held

Percentage of Interest

Pledged

CBMX Bahamas, Inc.

1

Cambrex

Corporation

1,000 Ordinary

shares, par value

$1.00 / 100%

66%

CBMX C.V.

N/A

Cambrex

Corporation

N/A / 99%

66%

 

 

 

Exhibit B

Form of Pledge Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

[Form of Guarantee Assumption Agreement]

 

GUARANTEE ASSUMPTION AGREEMENT

 

This GUARANTEE ASSUMPTION AGREEMENT (this “Agreement”) dated as of
______________, 20__ by [NAME OF ADDITIONAL SUBSIDIARY GUARANTOR], a
_______________ (the “Additional Subsidiary Guarantor”), is made in favor of
Wells Fargo Bank, National Association, as administrative agent for the Credit
Parties under (and as defined in) the Credit Agreement referred to below (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

Cambrex Corporation, a Delaware corporation, the Subsidiary Borrowers referred
to therein, the Subsidiary Guarantors referred to therein, the Lenders referred
to therein and the Administrative Agent are parties to the Credit Agreement
dated as of May 18, 2016 (as modified and supplemented and in effect from time
to time, the “Credit Agreement”).

 

Pursuant to Section 6.09(a) of the Credit Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Credit Agreement. Without limiting the foregoing, the Additional Subsidiary
Guarantor hereby, jointly and severally with the other Subsidiary Guarantors,
guarantees to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Subsidiary Borrower Guaranteed
Obligations (as defined in Section 3.01(b) of the Credit Agreement) in the same
manner and to the same extent as is provided in Article III of the Credit
Agreement. In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Sections 4.01, 4.02 and 4.03 of the
Credit Agreement with respect to itself and its obligations under this
Agreement, as if each reference in such Sections to the Loan Documents included
reference to this Agreement.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 6.09(a)(ii) of the Credit Agreement to the
Lenders and the Administrative Agent.

 

The Additional Subsidiary Guarantor hereby agrees that this Guarantee Assumption
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York. The Additional Subsidiary Guarantor hereby submits to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America, in each case sitting in New York County, and any
appellate court from any thereof, for the purposes of all legal proceedings
arising out of or relating to this Guarantee Assumption Agreement, the Credit
Agreement or the transactions contemplated thereby. The Additional Subsidiary
Guarantor irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The
Additional Subsidiary Guarantor further agrees that service of process in any
such action or proceeding brought in New York may be made upon its agent
appointed as provided in Section 10.09(d) of the Credit Agreement.

 

[Signature Pages Follow]

 

 

 

Exhibit C

Form of Guarantee Assumption Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 - 2 -

 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

 

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]

 

               

 

By:

 

 

    Name:  

 

 

Title:

 

 

Accepted and agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit C

Form of Guarantee Assumption Agreement



 



 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D-1

 

 

[Form of Opinion of General Counsel of the Obligors]

 

[ATTACHED]

 

 

 

Exhibit D-1

Opinion of General Counsel of the Obligors

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D-2

 

 

[Form of Opinion of New York Counsel to the Obligors]

 

[ATTACHED]

 

 

 

 

Exhibit D-2

Opinion of New York Counsel to the Obligors

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

 

[Form of Subsidiary Borrower Designation Letter]

 

SUBSIDIARY BORROWER DESIGNATION LETTER

 

___________, 20__

 

 

To WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

 

 

Re: Subsidiary Borrower Designation

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
May 18, 2016, among Cambrex Corporation (the “Company”), the Subsidiary
Borrowers party thereto, the Subsidiary Guarantors party thereto, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.

 

The Company hereby designates [____________] (the “Subject Subsidiary”), a
wholly-owned Subsidiary of the Company and a [___________] duly [organized]
under the laws of [____________], as a Subsidiary Borrower in accordance with
Section 2.19(a) of the Credit Agreement until such designation is terminated in
accordance with Section 2.19(c).

 

The Subject Subsidiary hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Subsidiary Borrower and an
Obligor under the Credit Agreement, agrees and confirms that, upon your
execution and return to the Company of the enclosed copy of this letter, it
shall be a Subsidiary Borrower for purposes of the Credit Agreement and agrees
to be bound by and perform and comply with the terms and provisions of the
Credit Agreement applicable to it as if it had originally executed the Credit
Agreement as a Subsidiary Borrower. Pursuant to Section 10.16 of the Credit
Agreement, the Subject Subsidiary hereby authorizes and empowers the Company to
act as its representative and attorney-in-fact for the purposes of signing
documents and giving and receiving notices (including notices of Borrowing under
the Credit Agreement) and other communications in connection with the Credit
Agreement and the transactions contemplated thereby and for the purposes of
modifying or amending any provision of the Credit Agreement and further agrees
that the Administrative Agent and each Lender may conclusively rely on the
foregoing authorization.

 

 

 

Exhibit E

Form of Subsidiary Borrower Designation Letter

 

 
 

--------------------------------------------------------------------------------

 

 

- 2 -

 

[If the Subject Subsidiary is represented by an attorney in connection with the
signing and/or execution of the Credit Agreement and/or any other Loan Document
it is hereby expressly acknowledged and accepted by the parties to the Credit
Agreement and/or any other Loan Document that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.]2

 

The Company hereby confirms and agrees that after giving effect to this
Subsidiary Borrower Designation Letter the Guarantee of the Company contained in
Article III of the Credit Agreement shall apply to all of the obligations of the
Subject Subsidiary under the Credit Agreement.

 

The Subject Subsidiary hereby represents and warrants:

 

1.     The Subject Subsidiary is a wholly-owned Subsidiary of the Company;

 

2.     Each of the representations and warranties set forth in Sections 4.01,
4.02 and 4.03 of the Credit Agreement is true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall be true and correct in all respects) on and as
of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific time, as of such specific date) as if
each reference therein to the Company or to an Obligor were a reference to the
Subject Subsidiary and as if each reference therein to the Loan Documents were a
reference to this Subsidiary Borrower Designation Letter and the promissory
notes, if any, executed by the Subject Subsidiary in connection herewith;

 

3.     [The representations and warranties set forth in Section 4.15 are true
and correct on the date hereof;]3

 

4.     The Subject Subsidiary’s addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Sections 10.01 and 10.09(e) of the
Credit Agreement to it at its “Address for Notices” specified on the signature
pages below; and

 

5.     The Subject Subsidiary shall deliver to the Administrative Agent the
documents and certificates set forth in Section 2.19 of the Credit Agreement and
such other documents as the Administrative Agent shall reasonably request that
are consistent with conditions for Subsidiary Obligors set forth in Section 5.01
of the Credit Agreement, each in form and substance reasonably satisfactory to
the Administrative Agent.

 

Attached hereto are certified copies of the following documents:

 

 

(i)

the [certificate of incorporation] [certificate of formation] [articles of
organization] and [by-laws] [limited liability company agreement] [partnership
agreement] of the Subject Subsidiary and authorizing resolutions of the [Board
of Directors] [Sole Member] [General Partner] of the Subject Subsidiary;4 and

 

 

(ii)

a certificate of the Secretary or an Assistant Secretary of the Subject
Subsidiary in respect of each of the officers (x) who are authorized to sign
this Agreement and the other Loan Documents on the Subject Subsidiary’s behalf,
and (y) who will, until replaced by another officer or officers duly authorized
for that purpose, act as its representative for the purposes of signing
documents and giving notices and other communications in connection with the
Credit Agreement, the other Loan Documents and the transactions contemplated
thereby.

 

--------------------------------------------------------------------------------

2 Insert if the Subject Subsidiary will be a Borrower organized under the laws
of the Netherlands.

3 Insert if the Subject Subsidiary is a Foreign Subsidiary.

4 To be revised as appropriate to reflect the relevant organizational documents
of the Subject Subsidiary.

 

Exhibit E

Form of Subsidiary Borrower Designation Letter

 

 
 

--------------------------------------------------------------------------------

 

 

- 3 -

 

The designation of the Subject Subsidiary as a Subsidiary Borrower under the
Credit Agreement shall become effective as of the date (the “Effective Date”) on
which the Administrative Agent accepts this Subsidiary Borrower Designation
Letter as provided on the signature pages below. As of the Effective Date, the
Subject Subsidiary shall be entitled to the rights, and subject to the
obligations, of a Subsidiary Borrower. Except as expressly herein agreed with
respect to the joinder of the Subject Subsidiary as a Subsidiary Borrower, the
Credit Agreement shall remain unchanged and in full force and effect.

 

The Subject Subsidiary hereby agrees that this Subsidiary Borrower Designation
Letter, the Credit Agreement and the Notes shall be governed by, and construed
in accordance with, the law of the State of New York. The Subject Subsidiary
hereby submits to the exclusive jurisdiction of any New York State court or
federal court of the United States of America, in each case sitting in New York
County, and any appellate court from any thereof, for the purposes of all legal
proceedings arising out of or relating to this Subsidiary Borrower Designation
Letter, the Credit Agreement or the transactions contemplated thereby. The
Subject Subsidiary irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
The Subject Subsidiary further agrees that service of process in any such action
or proceeding brought in New York may be made upon its agent appointed as
provided in Section 10.09(d) of the Credit Agreement.

 

THE SUBJECT SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SUBSIDIARY BORROWER DESIGNATION LETTER, THE
CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

This Subsidiary Borrower Designation Letter may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.

 

[Signature Pages Follow]

 

 

 

 

Exhibit E

Form of Subsidiary Borrower Designation Letter

 

 
 

--------------------------------------------------------------------------------

 

 

- 4 -

 

IN WITNESS WHEREOF, the Company and the Subject Subsidiary have caused this
Subsidiary Borrower Designation Letter to be duly executed and delivered as of
the day and year first above written.

 

 

CAMBREX CORPORATION

 

                  By:         Name:  

 

 

Title:

 

 

 

 

 

          [NAME OF SUBJECT SUBSIDIARY]     a ______________
[corporation][limited liability company]                     By:         Name:  
    Title:                     Address for Notices                              
                      Attn:               Tel:       Fax:    

 

 

 

Exhibit E

Form of Subsidiary Borrower Designation Letter

 

 
 

--------------------------------------------------------------------------------

 

 

- 5 - 

 

ACCEPTED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit E

Form of Subsidiary Borrower Designation Letter

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

 

[Form of Subsidiary Borrower Termination Letter]

 

___________, 20__

 

To WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

 

 

Each of the Lenders party to the

Credit Agreement referred to below

 

 

 

Re:

Termination of [_____________] (the “Subject Subsidiary”) as Subsidiary Borrower

 

The Company hereby gives notice pursuant to Section 2.19(c) of the Credit
Agreement dated as of May 18, 2016 (as amended, the “Credit Agreement”), among
Cambrex Corporation (the “Company”), the Subsidiary Borrowers party thereto, the
Subsidiary Guarantors party thereto, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
that, effective as of the date hereof, the Subject Subsidiary is terminated as a
Borrower under the Credit Agreement and all commitments by the Lenders to issue
Letters of Credit or make Loans for account of such Borrower under the Credit
Agreement are hereby terminated.

 

Pursuant to Section 2.19(c) of the Credit Agreement, the Company hereby
certifies (a) that there is no LC Exposure outstanding with respect to any
Letter of Credit for which the Subject Subsidiary is an account party and (b)
that all principal and interest on any Loan of the Subject Subsidiary and all
other amounts payable by such Subject Subsidiary pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.

 

All obligations of the Subject Subsidiary arising in respect of any period in
which the Subject Subsidiary was, or on account of any action or inaction taken
by the Subject Subsidiary as, an account party or a Borrower under the Credit
Agreement shall survive the termination effected by this notice.

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

[Signature Page Follows]

 

 

 

Exhibit F

Form of Subsidiary Borrower Termination Letter

 

 
 

--------------------------------------------------------------------------------

 

 

 

CAMBREX CORPORATION

 

                  By:    

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit F

Form of Subsidiary Borrower Termination Letter

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

 

[Form of U.S. Tax Compliance Certificate (Non-Partnership and Non-Pass-Through
Entity Foreign Lenders)]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships or Pass-Through Entities For U.S.
Federal Income Tax Purposes)

 

 

Reference is made to the Credit Agreement dated as of May 18, 2016 (as amended
and in effect on the date hereof, the “Credit Agreement”), between Cambrex
Corporation, (the “Company”) the Subsidiary Borrowers party thereto, the
Subsidiary Guarantors party thereto, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a “10-percent
shareholder” of the Company or any Subsidiary Borrower, as applicable, within
the meaning of Section 881(c)(3)(B) of the Code and (d) it is not a “controlled
foreign corporation” related to the Company or any Subsidiary Borrower (as
applicable) as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company (or any
requesting Subsidiary Borrower) with a certificate of its non-U.S. Person status
on IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable). By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company (and,
if applicable, such Subsidiary Borrower) and the Administrative Agent and (b)
the undersigned shall have at all times furnished the Company (or any requesting
Subsidiary Borrower) and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

[NAME OF LENDER]             By:        

Name:

     

Title:

   

 

Date: ________ __, 20__

 

 

 

Exhibit G-1

Form of U.S. Tax Compliance Certificate (Non-Partnership and Non-Pass-Through
Entity Foreign Lenders)

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

 

[Form of U.S. Tax Compliance Certificate (Non-Partnership and Non-Pass-Through
Entity Foreign Participants)]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships or Pass-Through Entities For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of May 18, 2016 (as amended
and in effect on the date hereof, the “Credit Agreement”), between Cambrex
Corporation, (the “Company”) the Subsidiary Borrowers party thereto, the
Subsidiary Guarantors party thereto, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (c)
it is not a “10-percent shareholder” of the Company or any Subsidiary Borrower
(as applicable) within the meaning of Section 881(c)(3)(B) of the Code and (d)
it is not a “controlled foreign corporation” related to the Company as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable).
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

 

 



[NAME OF PARTICIPANT]             By:        

Name:

     

Title:

   



 

Date: ________ __, 20__

 

 

 

 

Exhibit G-2

Form of U.S. Tax Compliance Certificate (Non-Partnership and Non-Pass-Through
Entity Foreign Participants)

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-3

 

[Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships and
Pass-Through-Entities)]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships or Pass-Through Entities For
U.S. Federal Income Tax Purposes)

 

 

Reference is made to the Credit Agreement dated as of May 18, 2016 (as amended
and in effect on the date hereof, the “Credit Agreement”), between Cambrex
Corporation, (the “Company”) the Subsidiary Borrowers party thereto, the
Subsidiary Guarantors party thereto, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a “10-percent shareholder” of the Company
or any Subsidiary Borrower (as applicable) within the meaning of Section
871(h)(3)(B) of the Code and (e) none of its direct or indirect partners/members
is a “controlled foreign corporation” related to the Company or any Subsidiary
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or IRS Form W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 



[NAME OF PARTICIPANT]             By:        

Name:

     

Title:

   



 

Date: ________ __, 20__

 

 

Exhibit G-3

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships and
Pass-Through Entities)

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-4

 

[Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships or
Pass-Through Entities)]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships or Pass-Through Entities For U.S.
Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of May 18, 2016 (as amended
and in effect on the date hereof, the “Credit Agreement”), between Cambrex
Corporation, (the “Company”) the Subsidiary Borrowers party thereto, the
Subsidiary Guarantors party thereto, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Company or any Subsidiary Borrower (as applicable) within
the meaning of Section 871(h)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Company or any Subsidiary Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Company (or any
requesting Subsidiary Borrower) with IRS Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (a) an IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable)
or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company (and,
if applicable, such Subsidiary Borrower) and the Administrative Agent and (ii)
the undersigned shall have at all times furnished the Company (or any requesting
Subsidiary Borrower) and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 



[NAME OF LENDER]             By:        

Name:

     

Title:

   



 

Date: ________ __, 20__

 

 

 

Exhibit G-4

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships or
Pass-Through Entities)

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

[FORM OF] NOTE

 

__________, 20___

 

 

FOR VALUE RECEIVED, the undersigned, [INSERT NAME OF BORROWER], a
_________________________________ (the “Borrower”), promises to pay to
_______________ (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the aggregate unpaid Dollar Equivalent of all Loans
made by the Lender to the Borrower pursuant to that certain Credit Agreement
dated as of May 18, 2016 (the “Credit Agreement”), by and among Cambrex
Corporation, the Subsidiary Borrowers party thereto, the Subsidiary Guarantors
party thereto, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this promissory note (this “Note”) from time to
time outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 2.12 of the Credit Agreement. All payments of
principal and interest on this Note shall be payable in immediately available
funds as provided in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof or in such Lender's own books and records, in each
case specifying the amount of such Loan, the respective Interest Period thereof
(in the case of Eurocurrency Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Obligations
of the undersigned Borrower hereunder or under the Credit Agreement.

 

This Note is entitled to the benefits of, and evidences Obligations incurred
under, the Credit Agreement, to which reference is made for a description of the
security for this Note and for a statement of the terms and conditions on which
the Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Note and on which such
Obligations may be declared to be immediately due and payable.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

The Indebtedness evidenced by this Note is senior in right of payment to all
Subordinated Indebtedness referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Note.

 

 

 

[Remainder of page intentionally left blank]

 

 

 

Exhibit H

Form of Note

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned [have] [has] executed this Note under seal
as of the day and year first above written.

 

 

[INSERT NAME OF BORROWER]

                       

By:

       

 

Name:      

 

Title:    

 

 

 

2

Exhibit H

Form of Note

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

 

Date

Amount of

Loan

Type of

Loan

Currency

Interest

Period / Rate

Amount of

Principal

Paid or

Prepaid

Unpaid

Principal

Balance

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                             

 

 

3

Exhibit H

Form of Note

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

FORM OF BORROWING REQUEST

 

 

Dated as of: _____________

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Borrowing Request is delivered to you pursuant to Section
[2.03] [2.04][2.08(e)] of the Credit Agreement dated as of May 18, 2016 (the
“Credit Agreement”), by and among Cambrex Corporation, the Subsidiary Borrowers
party thereto, the Subsidiary Guarantors party thereto, the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

1.     [Insert applicable Borrower(s)] ([collectively,] the “Borrower”) hereby
requests that the Lenders make [a Revolving Credit Loan][a Swingline Loan][an
Incremental Term Loan] to the Borrower in the aggregate principal amount of
[$][insert applicable currency reference]___________. (Complete with an amount
in accordance with Section 2.03, Section 2.04 or Section 2.08(e), as applicable,
of the Credit Agreement.)

 

2.     The Borrower hereby requests that such Loan(s) be made on the following
Business Day: _____________________. (Complete with a Business Day in accordance
with Section 2.03 of the Credit Agreement for Revolving Credit Loans, Section
2.04 of the Credit Agreement for the Swingline Loan or Section 2.08(e) of the
Credit Agreement for an Incremental Term Loan).

 

3.     The Borrower hereby requests that such Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component

of Loan5

Interest Rate

Interest Period
(Eurocurrency Borrowing only)

       

[ABR Rate, Adjusted LIBO Rate, Daily LIBO Rate or Swingline Multicurrency Rate]6

 

 

 

--------------------------------------------------------------------------------

1 Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period
(e.g., for a $20,000,000 loan, $15,000,000 may be requested at the ABR Rate and
$5,000,000 may be requested at the Adjusted LIBO Rate with an interest period of
three months).

2 Complete with (i) the ABR Rate or the Adjusted LIBO Rate for Revolving Credit
Loans or any Incremental Term Loan or (ii) the ABR Rate, the Daily LIBO Rate or
the Swingline Multicurrency Rate for Swingline Loans.

 

1

Exhibit I

Form of Borrowing Request

 

 
 

--------------------------------------------------------------------------------

 

 

4.     The aggregate principal amount of all Loans and all LC Exposure as of the
date hereof (including the Loan(s) requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

5.     All of the conditions applicable to the Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.

 

[6.     The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

 

[_________________________]

Bank Name: [______________]

ABA Routing Number: [___________]

Account Number: [______________]

 

This authorization shall remain in effect until revoked or until a subsequent
notice of account designation is provided to the Administrative Agent.]7

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

3 Include in initial Borrowing Request and thereafter as necessary to update
authorized disbursement account.

 

2

Exhibit I

Form of Borrowing Request

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned [have] [has] executed this Borrowing Request
as of the day and year first written above.

 

 

[CAMBREX CORPORATION]

                   

By:

     

Name:

     

Title:

   

 

 

 

 

[OTHER BORROWERS]

                   

By:

     

Name:

     

Title:

   

 